Exhibit 10.4

Execution Copy

 

 

LOAN AGREEMENT

 

between

 

PGRT EQUITY II LLC,

as Borrower

 

and

 

CITICORP USA, INC.,

as Lender

 

Dated as of September 27, 2006

 



Table of Contents

 

ARTICLE I

LOAN PROVISIONS

 

1.1

Capitalized Terms

1

 

1.2

Accounting Principles; Subsidiaries

1

 

1.3

Computation of Time Periods

2

 

1.4

Uniform Commercial Code Terms

2

 

1.5

General Construction; Captions

2

 

1.6

References to Documents and Laws

2

 

1.7

Borrower’s Knowledge

3

ARTICLE II

AMOUNT AND TERMS OF CREDIT

 

2.1

Term Loan Commitment

3

 

2.2

Note

3

 

2.3

Reliance on Notices

3

 

2.4

Fee.

3

 

2.5

Interest.

3

 

2.6

Maturity

5

 

2.7

Prepayments; Commitment Reductions.

5

 

2.8

Eurodollar Rate

6

 

2.9

Payments

8

 

2.10

Application and Allocation of Payments.

8

 

2.11

Loan Account and Accounting

9

 

2.12

Taxes.

9

 

2.13

Capital Adequacy; Increased Costs; Illegality.

10

 

2.14

Tenant Improvement and Leasing Commission Reserve.

11

ARTICLE III

COLLATERAL AND SECURITY DOCUMENTS

 

3.1

Security Interest

12

 

3.2

Obligations Secured

13

 

3.3

Advances to Protect Collateral

14

 

3.4

Benefit of the Liens

14



ARTICLE IV

CONDITIONS PRECEDENT

 

4.1

Loan Documents

14

 

4.2

Other Closing Requirements.

16

 

4.3

Additional Deliveries

18

 

4.4

Details, Proceedings and Documents

18

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.1

Organization and Qualification.

18

 

5.2

Authority and Authorization

19

 

5.3

Execution and Binding Effect

19

 

5.4

Governmental Authorizations

19

 

5.5

Agreements and Other Documents

19

 

5.6

Absence of Conflicts

20

 

5.7

No Restrictions

20

 

5.8

Financial Statements; Business Plan

20

 

5.9

Financial Accounting Practices

21

 

5.10

Deposit and Disbursement Accounts

21

 

5.11

Insurance

21

 

5.12

Accurate and Complete Disclosure

21

 

5.13

No Event of Default; Compliance with Material Agreements

21

 

5.14

Labor Matters

22

 

5.15

Litigation

22

 

5.16

Rights to Property

22

 

5.17

Taxes

22

 

5.18

No Material Adverse Change

23

 

5.19

Solvency

23

 

5.20

No Bankruptcy Filing

23

 

5.21

Trade Relations

24

 

5.22

No Brokerage Fees

24

 

5.23

Margin Stock; Regulation U

24

 

5.24

Investment Company; Public Utility Holding Company

24

 

5.25

Personal Holding Company

24



 

5.26

Foreign Person

24

 

5.27

ERISA.

24

 

5.28

Intellectual Property

26

 

5.29

Environmental Matters

26

 

5.30

Security Interests

26

 

5.31

Place of Business

27

 

5.32

Governmental Plan

27

 

5.33

No Defaults Under Material Agreements

27

 

5.34

Corporate Structure

27

 

5.35

Assumed Names

27

 

5.36

Transactions with Affiliates

27

 

5.37

Other Indebtedness

28

 

5.38

Leases; Management Agreements.

28

 

5.39

Security Deposits

29

 

5.40

No Receipt of Loan Proceeds

29

 

5.41

Violations of Law

29

 

5.42

No Event of Default

29

 

5.43

No Set-Off

29

 

5.44

Representations and Warranties with Respect to the Properties.

29

 

5.45

Affiliate Agreements

32

 

5.46

Survival of Representations

32

 

5.47

Senior Loan Documents

32

 

5.48

Status

32

 

5.49

Filing and Recording Taxes

32

 

5.50

Representations and Warranties of Loan Parties

32

 

5.51

Material Agreements

33

 

5.52

Additional Pledges

33

 

5.53

No Plan Assets

33

ARTICLE VI

FINANCIAL STATEMENTS AND INFORMATION

 

6.1

Quarterly Operating Statements

33

 

6.2

Annual Financial Statements

33

 

6.3

Additional Information.

34



 

6.4

Compliance Certificates.

35

 

6.5

Annual Operating Budget

35

 

6.6

Other Deliveries.

36

 

6.7

Notices

36

 

6.8

Communication with Accountants

37

ARTICLE VII

AFFIRMATIVE COVENANTS

 

7.1

Payment of the Debt

37

 

7.2

Insurance.

37

 

7.3

Casualty; Condemnation and Application of Proceeds.

41

 

7.4

Real Property Taxes.

44

 

7.5

Leases and Revenues.

46

 

7.6

Maintenance of Properties

47

 

7.7

Waste

48

 

7.8

Compliance With Laws.

48

 

7.9

Books and Records.

49

 

7.10

Change in Fiscal Year

49

 

7.11

Payment of Taxes, Charges, Claims and Current Liabilities

49

 

7.12

Performance of Other Agreements

50

 

7.13

Right of Entry

51

 

7.14

Existence; Compliance with Legal Requirements

51

 

7.15

Title to Property

51

 

7.16

ERISA.

51

 

7.17

Environmental Matters.

53

 

7.18

Subdivision Maps

54

 

7.19

Pledge of all Assets

54

 

7.20

Estoppel Statements

54

 

7.21

Further Assurances

55

 

7.22

Cooperate in Legal Proceedings

55

 

7.23

Contracts

55

 

7.24

Purchase Options

56

 

7.25

Appraisals

56

 

7.26

Tenant Estoppels

56



ARTICLE VIII

NEGATIVE COVENANTS

 

8.1

Fundamental Changes; No New Subsidiaries

56

 

8.2

Investments; Loans and Advances

57

 

8.3

Indebtedness

57

 

8.4

Liens

57

 

8.5

Sales and Refinancing of Assets

57

 

8.6

Acquisition of Assets

57

 

8.7

Distributions

58

 

8.8

Transactions with Affiliates

58

 

8.9

Modifications and Waivers

58

 

8.10

Limitations on Expenditures

59

 

8.11

Financial Covenant

59

 

8.12

Misapplication of Funds

59

 

8.13

Change in Jurisdiction of Organization

59

 

8.14

Regulation U

59

 

8.15

Negative Pledge

59

 

8.16

Approval of Alterations

60

 

8.17

Liquidity Covenant

60

ARTICLE IX

MANAGEMENT

 

9.1

Management; Termination of Manager

60

 

9.2

Brokerage Agreements

61

ARTICLE X

SENIOR LOAN

 

10.1

Compliance with Senior Loan Documents; Lender Cure

62

 

10.2

Estoppels

63

 

10.3

No Amendment

63

 

10.4

Acquisition of the Senior Loan

64

 

10.5

Deed-in-Lieu

64

 

10.6

Refinancing; Prepayment

64

 

10.7

Acquisition of Senior Loan

64

ARTICLE XI

TRANSFERS OF INTERESTS



 

11.1

Transfer or Encumbrance

65

 

11.2

Transfers of the Properties

66

ARTICLE XII

CASH MANAGEMENT

 

12.1

Establishment of Borrower’s Deposit Account.

66

 

12.2

Transfers into the Deposit Account

67

 

12.3

Application of Funds in the Deposit Account

67

 

12.4

Defaults; Cash Restriction Conditions

67

 

12.5

Security Interest in Deposit Account Collateral.

67

 

12.6

Certain Additional Matters.

69

 

12.7

Investment of Funds in Deposit Account and Ancillary Accounts.

71

 

12.8

Representations and Warranties

72

 

12.9

Covenants

72

 

12.10

Attorney-In-Fact.

73

 

12.11

Indemnity and Expenses.

74

 

12.12

Limitation on Liability.

74

ARTICLE XIII

DEFAULTS; REMEDIES

 

13.1

Events of Default

75

 

13.2

Remedies.

79

ARTICLE XIV

ENVIRONMENTAL PROVISIONS

 

14.1

Environmental Provisions

81

ARTICLE XV

MISCELLANEOUS

 

15.1

Further Assurances.

83

 

15.2

Bankruptcy

84

 

15.3

Releases

85

 

15.4

Lost Documents

85

 

15.5

Section Headings

85

 

15.6

Parties Bound Etc

85

 

15.7

Waivers

86

 

15.8

Governing Law.

86

 

15.9

Severability

86



 

15.10

Notices

86

 

15.11

Modification

88

 

15.12

Usury Laws

88

 

15.13

Sole Discretion of Lender

88

 

15.14

Reasonableness

89

 

15.15

Absolute and Unconditional Obligation

89

 

15.16

Waiver of Right to Trial By Jury

89

 

15.17

Waiver of Statutory Rights

90

 

15.18

Relationship

90

 

15.19

Securitization

90

 

15.20

Syndications; Participations

92

 

15.21

Brokers and Financial Advisors

92

 

15.22

Offsets, Counterclaims and Defenses

93

 

15.23

Payment of Expenses

93

 

15.24

Intercreditor Agreement

94

 

15.25

Right of Set-Off

94

 

15.26

Rescission of Payments

94

 

15.27

No Third Parties Actions

94

 

15.28

Attorney-In-Fact

94

 

15.29

Counterparts

94

 

15.30

Time

95

 

15.31

Indemnity

95

 

15.32

USA PATRIOT Act

95





LIST OF SCHEDULES AND EXHIBITS

SCHEDULES

Schedule I

Required Items

Schedule II

Senior Lender, Senior Loan Agreement and Senior Note

Schedule III

Permitted Liens

Schedule 4.2

Properties Requiring Appraisals

Schedule 4.2(i)

Un-Cured and Non-Waived Defaults

Schedule 5.1(c)

Ownership Structure

Schedule 5.4

Required Consents

Schedule 5.5

Agreements

Schedule 5.7

Agreements Restricting Rights to Incur Debt

Schedule 5.10

Financial Institutions

Schedule 5.13

Existing Violations of Material Agreements

Schedule 5.14(d)

Employment Related Agreements

Schedule 5.14(g)

Employment Related Complaints

Schedule 5.14(h)

Employees

Schedule 5.15

Pending Litigation

Schedule 5.16

Leases, Other Real Property and Equipment

Schedule 5.17

Federal Tax ID Numbers

Schedule 5.18

Material Adverse Changes

Schedule 5.20

Bankruptcy Issues

Schedule 5.27

Accrued Plan Benefits Greater than $100,000

Schedule 5.28

Intellectual Property

Schedule 5.29

Environmental, Health and Safety Assessments

Schedule 5.30

Recordings and Filings

Schedule 5.31

Chief Executive Offices and Places of Business

Schedule 5.33

Certain Defaults

Schedule 5.34

Convertible Securities

Schedule 5.35

Assumed Names

Schedule 5.36

Transactions with Affiliates

Schedule 5.38(b)

Rent Roll

Schedule 5.38(c)

Incomplete Tenant Improvements

Schedule 5.38(e)

Management Agreements

Schedule 5.42

Existing Defaults

Schedule 5.44(a)

Non-Complying Properties

Schedule 5.44(d)

Non-Complying Parking

Schedule 5.44(g)

Non-Conforming Use

Schedule 5.44(i)

Existing Condemnation Proceedings

Schedule 5.44(l)

Environmental Issues

Schedule 5.45

Affiliate Agreements and Compensation

Schedule 5.47

Senior Loan Documents

Schedule 8.1

Certain Fundamental Changes

Schedule 15.21

Brokers and Financial Advisors



EXHIBITS

Exhibit A

Property

Exhibit B

Definitions

Exhibit C

Subsidiary Pledgors

Exhibit D

Property Owner

Exhibit E

Form of Note

Exhibit F

Certain Other Permitted Liens

Exhibit G

Operating Budget

Exhibit H

Borrowing Base Certificate

Exhibit I

Sources and Uses Statement

Exhibit J

Form of Notice of Conversion/Continuation

Exhibit K

Form of Deposit Account Agreement

 

 



L O A N A G R E E M E N T

THIS LOAN AGREEMENT (together with the exhibits, annexes and schedules attached
hereto, this “Agreement”) made as of the 27th day of September, 2006, between
CITICORP USA, INC., a Delaware corporation, having an office at 666 Fifth
Avenue, 5th Floor, New York, New York 10103 (“Lender”), and PGRT EQUITY II LLC,
a Delaware limited liability company, having an office at 77 W. Wacker Drive,
Suite 3900, Chicago, Illinois 60601 (“Borrower”).

W I T N E S S E T H

WHEREAS, (a) David Lichtenstein, an individual (the “Guarantor”) indirectly owns
100% of the outstanding membership interests in Prime Office Company LLC, a
Delaware limited liability company (the “Operating Member”) and Park Avenue
Funding LLC, a Delaware limited liability company, (b) the Operating Member owns
100% of the outstanding common shares of Prime Group Realty Trust, a Maryland
real estate investment trust (the “REIT”) and certain public shareholders own
4,000,000 Series B Preferred shares of the REIT, (c) the Operating Member is a
limited partner of and the owner of a 78.5% limited partnership interest in
Prime Group Realty, L.P., a Delaware limited partnership (“Holdings”), (d) Park
Avenue Funding LLC is a limited partner and the owner of a 20.62% limited
partnership interest in Holdings, and the REIT is the sole general partner of
and the owner of a 0.88% general partnership interest in Holdings and 4,000,000
preferred units in Holdings, (e) Holdings is the sole owner of 100% of the
outstanding membership interests in Borrower and (f) Borrower is the owner of
99% of the outstanding membership interests in 180 N. LaSalle Holdings, L.L.C.
and PGR Finance XXII, Inc. (“PGR”) is the owner of 1% of the outstanding
membership interests in 180 N. LaSalle Holdings, L.L.C.;

WHEREAS, Borrower, Holdings, PGR and 180 N. LaSalle Holdings, L.L.C.
(collectively, with the Borrower and Holdings, the “Subsidiary Pledgors”), own
directly and/or indirectly the ownership interests in 180 N. LaSalle II, L.L.C.
which holds fee title to 180 N. LaSalle Street (the “Property”);

WHEREAS, at the request of Borrower, Lender has agreed to fund to Borrower a
term loan of Eleven Million Dollars ($11,000,000) (the “Loan”);

NOW, THEREFORE, in consideration of ten dollars ($10) and other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby covenant and agree as follows:

ARTICLE I

LOAN PROVISIONS

1.1          Capitalized Terms. All capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in Exhibit B hereto.

1.2          Accounting Principles; Subsidiaries. Except as otherwise provided
in this Agreement, all computations and determinations as to accounting or
financial matters and

 

1



all financial statements to be delivered pursuant to this Agreement shall be
made and prepared in accordance with GAAP (including principles of consolidation
where appropriate), consistently applied, and all accounting or financial terms
shall have the meanings ascribed to such terms by GAAP. If at any time a Loan
Party has any Subsidiaries, all accounting and financial terms herein shall be
deemed to include references to consolidation and consolidating principles, and
covenants, representations and agreements with respect to a Loan Party and its
properties and activities shall be deemed to refer to such Loan Party and its
consolidated Subsidiaries collectively. For purposes of Section 8.11, GAAP shall
be determined on the basis of such principles in effect on the date of the most
recent annual audited financial statements provided hereunder (or if prior to
delivery of the first such annual audited financial statements hereunder, then
on a basis consistent with the audited financial statements delivered to Lender
prior to the date hereof; provided, however, that if due to a change in
application of GAAP or the rules promulgated with respect thereto, the Lender
shall object to determination of compliance with the financial covenant in
Section 8.11 on such basis, within thirty (30) days after delivery of such
financial statements, then such calculations shall be made on a basis consistent
with the most recent financial statements delivered as to which no such
objection shall have been made.

1.3          Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding” and the word “through” means “to and including”.

1.4          Uniform Commercial Code Terms. Except as otherwise provided or
amplified (but not limited) herein, terms used in this Agreement that are
defined in the Uniform Commercial Code shall have the same meanings herein.

1.5          General Construction; Captions. All definitions and other terms
used in this Agreement and the other Loan Documents shall be equally applicable
to the singular and plural forms thereof, and all references to any gender shall
include all other genders. The words “hereof,” “hereto,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular Article, Section or
clause in this Agreement. References herein to an Exhibit, Schedule, Article,
Section or clause refer to the appropriate Exhibit, Schedule, Article, Section
or clause in this Agreement unless otherwise specified. The word “including”
shall have the meaning represented by the phrase “including, without
limitation.” The captions and table of contents in this Agreement and the other
Loan Documents are for convenience only, and in no way limit or amplify the
provisions hereof.

1.6          References to Documents and Laws. All defined terms and references
in this Agreement or any of the other Loan Documents to any agreement, note,
instrument, certificate or other document shall be deemed to refer to all
amendments, modifications, renewals, extensions, replacements, restatements,
substitutions and supplements thereof and to all appendices, exhibits or
schedules thereto, in each case as the same may be in effect at any and all
times such reference becomes operative. All references herein and in

 

2



any of the other Loan Documents to any Applicable Law shall include all
amendments thereof and any successor statute and regulations under any of the
foregoing.

1.7          Borrower’s Knowledge. With respect to all items stated herein as
being to Borrower’s knowledge, such knowledge shall mean the current actual
knowledge of Jeffrey Patterson and/or James Hoffman, after consulting with the
property managers.

ARTICLE II

AMOUNT AND TERMS OF CREDIT

2.1          Term Loan Commitment. On the terms and subject to the conditions
hereof, the Lender agrees to loan to Borrower on the Closing Date the principal
sum of Eleven Million Dollars ($11,000,000) (the “Loan Amount”). Amounts repaid
or prepaid may not be reborrowed under this Agreement.

2.2          Note. The Borrower shall execute and deliver to the Lender a note
to evidence the obligation of the Borrower to repay the Loan Amount together
with interest thereon as described herein. The note shall be in the principal
amount of the Loan Amount, dated the Closing Date, and in the form of Exhibit E
(the “Note”).

2.3          Reliance on Notices. The Lender shall be entitled to rely upon, and
shall be fully protected in relying upon, any certificate notice or other
writing believed by the Lender to be genuine. The Lender may assume that each
Person executing and delivering such certificate, or other writing was duly
authorized, unless the responsible individual acting thereon for the Lender has
actual knowledge to the contrary.

 

2.4

Fee.

As a material inducement to Lender to make the Loan to Borrower upon the terms
set forth herein, the Borrower shall pay to the Lender an exit fee (the “Exit
Fee”) equal to $110,000, if the Loan is paid in full within one year of the
Closing Date whether by prepayment or otherwise.

 

2.5

Interest.

(a)          Payment Dates. Commencing on October 1, 2006 (“First Payment
Date”), and continuing on the first Business Day of each and every successive
calendar month thereafter (each, a “Payment Date”) through and including the
Payment Date immediately prior to the Maturity Date, Borrower shall pay to
Lender monthly payments of accrued interest at the Applicable Interest Rate.

(b)          Rate of Interest. The Loan shall bear interest on the unpaid
principal amount thereof from the date made until paid in full. The applicable
basis for determining the rate of interest shall be selected by Borrower on the
Closing Date and thereafter, at the time a Notice of Conversion/Continuation is
delivered by Borrower pursuant to Section 2.5(c); provided, however, that (x)
Borrower may not select the Eurodollar Rate as the applicable basis for
determining the rate of interest on the Loan if at the time of such selection an
Event of Default or a Default has occurred and is

 

3



continuing and (y) the Loan made on the Closing Date shall be a Base Rate Loan.
The Loan and other Obligations shall bear interest at the Borrower’s option:

(i)           at a rate per annum equal to the sum of (A) the Base Rate then in
effect plus (B) 1.50% per annum; or

(ii)          at a rate per annum equal to the sum of (A) the Eurodollar Rate
determined for the applicable Eurodollar Interest Period, plus (B) 4.25% per
annum.

(c)          Conversion or Continuation. Borrower shall have the option (i) to
convert at any time the interest rate on all or any part of the outstanding Loan
in a minimum amount of $5,000,000 or an integral multiple of $1,000,000 in
excess of that amount from the Base Rate to the Eurodollar Rate; or (ii) to
convert all or any part of the interest rate on the Loan in a minimum amount of
$5,000,000 or an integral multiple of $1,000,000 in excess of that amount from
the Eurodollar Rate to the Base Rate on the expiration date of any Eurodollar
Interest Period applicable thereto; or (iii) upon the expiration of any
Eurodollar Interest Period, to continue all or any portion of the Loan equal to
$5,000,000 or an integral multiple of $1,000,000 in excess of that amount at the
Eurodollar Rate, and the succeeding Eurodollar Interest Period shall commence on
the expiration date of the Eurodollar Interest Period applicable thereto;
provided, that the interest rate on the Loan may not be continued at, or be
converted to, the Eurodollar Rate when any Event of Default or Default has
occurred and is continuing.

In the event Borrower shall elect to convert or continue the interest rate on
the Loan, Borrower shall deliver a Notice of Conversion/Continuation to Lender
no later than 11:00 a.m. (New York time) on the proposed conversion date in the
case of a conversion to the Base Rate, and not later than 11:00 a.m. (New York
time) at least three (3) Business Days in advance of the proposed
conversion/continuation date in the case of a conversion to, or a continuation
of, the Eurodollar Rate. A Notice of Conversion/ Continuation shall specify (i)
the proposed conversion/continuation date (which shall be a Business Day), (ii)
the amount of the Loan to be converted/continued, (iii) the nature of the
proposed conversion/continuation, and (iv) in the case of a conversion to, or
continuation of, the Eurodollar Rate, the requested Eurodollar Interest Period.
In lieu of delivering the above-described Notice of Conversion/Continuation,
Borrower may give Lender telephonic notice of any proposed
conversion/continuation by the time required under this Section 2.5(c);
provided, that such notice shall be confirmed in writing by delivery to Lender
promptly (but in no event later than the proposed conversion/continuation under
this Section 2.5(c)). Notwithstanding the foregoing, if the Borrower has not
provided the Lender with written notice that it wishes to convert or continue
any portion of the Loan as permitted above, at the end of each Eurodollar
Interest Period, interest shall continue to accrue at the Eurodollar Rate and
the duration of the subsequent Eurodollar Interest Period with respect to the
Loan shall be one (1) month, but in any event, not beyond that of the Maturity
Date, and, in the event that the Maturity Date is less than one (1) month from
the end of a Eurodollar Interest Period, the interest rate on the Loan shall
automatically convert to the Base Rate as of the end of the current Eurodollar
Interest Period.

 

4



Any Notice of Conversion/Continuation for conversion to, or continuation of, the
interest rate (or telephonic notice in lieu thereof) shall be irrevocable.

 

2.6          Maturity. The entire outstanding principal balance of the Note,
together with accrued and unpaid interest, and any other amounts due under the
Note and the other Loan Documents shall be due and payable on January 10, 2008
(the “Maturity Date”), if not sooner paid in full pursuant to Section 2.7.

 

2.7

Prepayments; Commitment Reductions.

(a)          Voluntary Prepayment. The principal balance of the Note may be
prepaid in whole or in part in minimum amounts of $1,000,000, provided that (i)
written notice of such prepayment specifying the intended date of prepayment is
received by Lender not less than three (3) days prior to the date of such
prepayment, (ii) such prepayment must be accompanied by all interest accrued but
unpaid hereunder, (iii) such prepayment must also be accompanied by all Breakage
Costs, if any, with respect to such prepayment, as determined by Lender, and
(iv) if the Debt is being prepaid in full, such prepayment must also be
accompanied by the Exit Fee (if any) and all other sums due hereunder or under
the other Loan Documents through the date of such prepayment.

 

(b)

Mandatory Prepayments.

(i)           Asset Dispositions and Refinancing Proceeds. In the event of
receipt by any Loan Party of Asset Disposition Net Proceeds or Refinancing
Proceeds (other than proceeds of Permitted Refinancing Indebtedness), Borrower
shall apply the greater of 90% of such proceeds or, with respect to asset
dispositions, an amount equal to the outstanding balance of the Loan to prepay
the Loan on the Business Day on which such Asset Disposition Net Proceeds or
Refinancing Proceeds are received by such Loan Party.

(ii)          Casualty. In the event of receipt by any Loan Party of any Loss
Proceeds, the Borrower shall prepay the Loan to the extent required by Section
7.3 hereof.

(iii)        Issuance of Debt. Borrower shall obtain Lender’s prior written
approval prior to the issuance of any Indebtedness other than Permitted Debt,
which approval may be withheld by Lender in its sole and absolute discretion. If
any Indebtedness shall be issued or incurred by any Loan Party, other than
Permitted Debt, Borrower shall cause an amount equal to 100% of the proceeds of
such Indebtedness, net of expenses approved by Lender in writing in its sole
discretion, to be applied on the date of such issuance or incurrence toward the
prepayment of the Loan.

(iv)         Borrowing Base. If at any time after the first anniversary of the
Closing Date at the end of the first year following the Closing Date, the
principal outstanding balance of the Debt plus the outstanding principal balance
of the Senior Loan on the Property shall exceed an amount equal to 80% of the
value of the Property calculated as set forth in Section 6.4(b), Borrower shall
within thirty days of the receipt

 

5



of the applicable Borrowing Base Certificate either prepay the outstanding
principal balance of the Loan or pledge additional liquid collateral or other
collateral in each case acceptable to Lender in an amount sufficient to
eliminate such excess.

(v)          Distributions. If at any time the Borrower makes any distributions,
it shall provide Lender with prior written notice of any such Distribution and
shall remit to Lender an amount equal to 20% of the amount of any such
Distribution which the Lender, in its sole discretion, may apply to prepay the
Loan or hold in reserve as cash collateral.

(vi)         Debt Service Coverage Ratio. If Borrower is unable to comply with
the Debt Service Coverage Ratio prescribed by Section 8.11, Borrower shall
either prepay the Loan by an amount that would cure such noncompliance on a pro
forma basis for the most recently concluded period of four fiscal quarters or
remit to Lender cash collateral in form acceptable to Lender in its sole
discretion in such an amount, in either case, within 30 days after such
noncompliance is reported or was required to have been reported, whichever first
occurs.

(c)          Prepayment Escrow. Notwithstanding the foregoing, so long as no
Event of Default has occurred and is then continuing, at Borrower’s option,
Lender shall hold in escrow for the benefit of Lender all amounts intended to be
applied as prepayments and shall release such amounts upon the next Payment Date
for application to prepayment of the Debt (it being understood and agreed that
interest shall continue to accrue on the Debt until such time as such
prepayments are released from escrow and applied to reduce the Obligations);
provided, however, that upon the occurrence and continuance of an Event of
Default, such escrowed amounts may be applied to the Loan without regard to the
Payment Date.

(d)          Breakage Costs. Borrower agrees to indemnify, defend and protect
Lender and to hold Lender harmless from and against any loss or expense which
Lender sustains or incurs as a consequence of (i) any prepayment (whether
voluntary or mandatory) of the Loan (A) on a day which is the Payment Date if
Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement or (B) on any day that is not the
Payment Date, including, without limitation, such loss or expense arising from
interest or fees payable by Lender to lenders of funds obtained by it based on
the Eurodollar Rate and (ii) the conversion (for any reason whatsoever, whether
voluntary or involuntary) of the Applicable Interest Rate to the Base Rate with
respect to any portion of the outstanding principal amount of the Loan on a date
other than a Payment Date, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it based on the Eurodollar Rate (the amounts referred to in clauses (i) and (ii)
are herein referred to collectively as the “Breakage Costs”). This provision
shall survive payment of the Note in full and the satisfaction of all other
obligations of Borrower under this Agreement and the other Loan Documents.

2.8          Eurodollar Rate. Notwithstanding other provisions of this
Agreement, the following provisions shall govern with respect to the Eurodollar
Rate:

 

6



(a)          Determination of Eurodollar Interest Period. By giving notice as
set forth in Section 2.5, Borrower shall have the option to specify an interest
period (each a “Eurodollar Interest Period”) of either one, two, three, six,
nine or twelve months subject to the provisions of Section 7.22 hereof. The
determination of Eurodollar Interest Periods shall be subject to the following
provisions:

(i)           In the case of immediately successive Eurodollar Interest Period,
each successive Eurodollar Interest Period shall commence on the day on which
the immediately preceding Eurodollar Interest Period expires;

(ii)          If any Eurodollar Interest Period would otherwise expire on a day
which is not a Business Day, the Eurodollar Interest Period shall be extended to
expire on the next succeeding Business Day; provided, that if any such
Eurodollar Interest Period would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in that month, that Eurodollar Interest Period shall expire on the
immediately preceding Business Day;

(iii)        Borrower may not select a Eurodollar Interest Period which
terminates later than the Maturity Date;

(iv)         There shall be no more than five (5) Eurodollar Interest Periods in
effect at any one time.

(b)          Payment. If any payment of the Loan becomes due and payable on a
day other than a Business Day, such payment shall be due on the immediately
succeeding Business Day.

(c)          Determination of Interest Rate. As soon as practicable after 11:00
a.m. (New York time) on the Eurodollar Interest Rate Determination Date, Lender
shall determine (which determination shall, absent manifest error, be
presumptively correct) the interest rate which is then being determined for the
applicable Eurodollar Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Borrower.

(d)          Basis of Calculation. All computations of fees and interest
calculated on a per annum basis shall be made by the Lender on the basis of a
360 day year for the actual number of days elapsed.

(e)          Interest after Event of Default. If an Event of Default shall have
occurred and be continuing, the Applicable Interest Rate shall be increased by
four percent (4%) per annum above the Applicable Interest Rate (the “Default
Rate”). At Lender’s option, the option to select interest at the Eurodollar Rate
shall be unavailable to Borrower after the occurrence and during the continuance
of an Event of Default. Interest at the Default Rate shall automatically accrue
from the initial date of such Event of Default until all Events of Default are
cured or waived and shall be payable upon demand. Interest at the Default Rate
shall be added to the Loan Amount, and shall be deemed secured by the Security
Documents and the other Loan Documents.

 

7



2.9          Payments. All payments and prepayments to be made in respect of
principal, interest or other amounts due from the Borrower hereunder or under
any other Loan Document shall be payable on or before 3:00 p.m., New York time,
on the day when due, without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived, and an action therefor shall
immediately accrue. Such payments shall be made to the Lender in funds settled
through the New York Clearing House Interbank Payment System or other funds
immediately available to Lender on the date such payment is due, at the Lender’s
office in New York City, New York or such other location in the United States
specified in writing by the Lender, without set off, recoupment, counterclaims
or any other deduction of any nature. Payments received after 3:00 p.m., New
York time, on any Business Day shall be deemed to have been received on the
following Business Day.

 

2.10

Application and Allocation of Payments.

(a)          As long as no Default or Event of Default shall have occurred and
be continuing, all payments shall be applied in the following order: (i) to pay
the Lender’s fees and expenses (including late fees and costs of collection and
amounts expended in connection with the sale or administration of the Collateral
and protective advances pursuant to this Agreement or the other Loan Documents),
(ii) then to accrued but unpaid interest and (iii) then to reduction of the
outstanding principal balance of the Loan. As to all payments made when a
Default or an Event of Default shall have occurred and be continuing, the
Borrower hereby irrevocably waives the right to direct the application of any
and all payments received from or on behalf of the Borrower, and the Borrower
hereby irrevocably agrees that the Lender shall have the continuing exclusive
right to apply any and all such payments against the Obligations in such order
and manner as the Lender may deem advisable notwithstanding any previous entry
by the Lender in any books or records.

(b)          The Lender is authorized to, and at Lender’s sole election may,
charge to the Loan balance on behalf of the Borrower and cause to be paid (W)
all fees, expenses, charges, costs (including insurance premiums in accordance
with Section 7.2) and interest, other than principal of the Loan, owing by the
Borrower under this Agreement or any of the other Loan Documents if and to the
extent the Borrower fails to promptly pay any such amounts as and when due, even
if such charges would cause the balance of the Loan to exceed the Loan Amount,
(X) any Indebtedness of any Loan Party which is in default, is past due or the
non-payment of which would allow the holder of such Indebtedness to retain,
seize or foreclose on the obligor’s or any other Loan Party’s cash or other
assets, (Y) any Indebtedness as to which the holder has become entitled to
retain or apply excess cash flow otherwise to be made available to the Borrower,
Holdings or their respective Subsidiaries or Affiliates, whether due to a
failure to satisfy a financial covenant or test or otherwise, and (Z) any other
obligation or Indebtedness of any Loan Party pursuant to which any Loan Party
has received a notice of default and is not contesting such default in good
faith and with reasonable diligence or as to which the creditor has obtained a
judgment. At the Lender’s option and to the extent permitted by law, any
advances so made shall constitute part of the Loan hereunder, and shall bear



8

interest at the Default Rate plus 4.00% per annum (the “Protective Advance
Default Rate”).

(c)          The Lender is authorized to, and at Lender’s election may, charge
any Deposit Account account or deposit account maintained by Borrower for any
payments of principal or interest when due.

2.11       Loan Account and Accounting. The Lender shall maintain a loan account
(the “Loan Account”) on Lender’s books in which Lender will record all payments
made by the Borrower, and all other debits and credits as provided in this
Agreement with respect to the Loan or any of the other Obligations. All entries
in the Loan Account shall be made in accordance with the Lender’s customary
accounting practices as in effect from time to time. The balance in the Loan
Account, as recorded on the Lender’s most recent printout or other written
statement, shall be final, binding and conclusive upon the Borrower, absent
manifest error; provided, however, that any failure to so record or any error in
so recording shall not limit or otherwise affect the Borrower’s duty to pay the
Obligations. Notwithstanding any provision herein contained to the contrary, the
Lender may elect (which election may be revoked) to dispense with the issuance
of a Note and may rely on the Loan Account as evidence of the amount of
Obligations from time to time owing to it.

 

2.12

Taxes.

(a)          Any and all payments by the Borrower hereunder or under any other
Loan Document shall be made, in accordance with this Section 2.12, free and
clear of and without deduction or withholding for or on the account of any and
all present or future Taxes. If the Borrower shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document (i) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.12) the Lender
receives an amount equal to the sum Lender would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, and
(iii) the Borrower shall pay the full amount deducted to the relevant taxing or
other authority in accordance with Applicable Law. As promptly as possible, but
in any case within fifteen (15) days after the date of any payment of such
Taxes, the Borrower shall furnish to the Lender the original or a certified copy
of a receipt evidencing payment thereof or, if such receipt is not available,
other evidence of such payment reasonably satisfactory to the Lender.

(b)          Borrower and Guarantor shall jointly and severally indemnify and
pay the Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable under this Section 2.12) paid by the Lender and
any liability (including, without limitation, penalties, interest, additions
thereto and expenses) arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally asserted. The agreements in this Section
2.12 shall survive the termination of this Agreement and the repayment of the
Loans and all other amounts payable hereunder and

 

9



shall survive until the statute of limitations with respect to any such Taxes
eliminates any requirement to pay such Taxes.

 

2.13

Capital Adequacy; Increased Costs; Illegality.

(a)          If the Lender shall have determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by the Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the date hereof, from any central
bank or other Governmental Authority increases or would have the effect of
increasing the amount of capital, reserves or other funds required to be
maintained by the Lender and thereby reducing the rate of return on the Lender’s
capital as a consequence of its obligations hereunder, then the Borrower shall
from time to time upon demand by the Lender pay to the Lender additional amounts
sufficient to compensate the Lender for such reduction. A certificate as to the
amount of that reduction and showing in reasonable detail the basis of the
computation thereof submitted by the Lender to the Borrower shall, absent
manifest error, be final, conclusive and binding for all purposes. If the Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.13,
it shall provide written notice thereof, as soon as reasonably practicable, to
Borrower of the event by reason of which it has become so entitled.

(b)          If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the date hereof, there shall be any increase in the cost to the
Lender of agreeing to make or making, funding or maintaining any Loan, then the
Borrower shall from time to time, upon demand by such Lender, pay to the Lender
additional amounts sufficient to compensate the Lender for such increased cost.
A certificate as to the amount of such increased cost showing in reasonable
detail the computation thereof submitted to the Borrower by the Lender, shall be
conclusive and binding on the Borrower for all purposes, absent manifest error.
If the Lender becomes entitled to claim any additional amounts pursuant to this
Section, it shall provide written notice thereof, as soon as reasonably
practicable, to Borrower of the event by reason of which it has become so
entitled.

(c)          Anything herein to the contrary notwithstanding, if (i) on any date
on which the Eurodollar Rate would otherwise be set, Lender shall have
determined in good faith (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Eurodollar Rate, or (ii) at any time Lender shall have determined in good
faith (which determination shall be conclusive absent manifest error) that the
making, maintenance or funding of any part of the Loan based on the Eurodollar
Rate has been made impracticable or unlawful by compliance by Lender in good
faith with any law or guideline or interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof or with any request or directive of any such Governmental Authority
(whether or not

 

10



having the force of law) Borrower’s option to borrower at the Eurodollar Rate
shall be suspended.

 

2.14

Tenant Improvement and Leasing Commission Reserve.

(a)          Borrower shall pay to Lender on each Payment Date $65,000 (the
“Tenant Improvement and Leasing Commission Reserve Monthly Deposit”) which is
the amount estimated by Lender in its sole discretion to be used for tenant
improvements and leasing commissions during the succeeding calendar year.
Amounts so deposited shall hereinafter be referred to as Borrower’s “Tenant
Improvement and Commission Reserve Fund” and the account in which such amounts
are held which shall be maintained in an interest bearing account at Citibank
shall hereinafter be referred to as Borrower’s “Tenant Improvement and
Commission Reserve Account.” Lender may reassess its estimate of the amount
necessary for the Tenant Improvement and Commission Reserve Fund upon thirty
(30) days’ notice to Borrower if Lender determines, in its reasonable
discretion, that an increase is necessary given the leasing activity on the
Property. Any amount held in the Tenant Improvement and Commission Reserve
Account shall be retained by Lender and credited toward the future Tenant
Improvement and Leasing Commission Reserve Monthly Deposit required by Lender
hereunder in the event the Property is released from the Security Documents in
accordance with Section 8.5(a).

(b)          Lender shall direct disbursement to Borrower of the Tenant
Improvement and Commission Reserve Fund from the Tenant Improvement and
Commission Reserve Account upon satisfaction by Borrower of each of the
following conditions: (i) Borrower shall submit a request for payment to Lender
at least ten (10) days prior to the date on which Borrower requests such payment
be made and specifies the tenant improvement costs and leasing commissions to be
paid for the space; (ii) on the date such request is received by Lender and on
the date such payment is to be made, no Default shall exist and remain uncured;
(iii) Lender shall have reviewed and, to the extent required hereby, approved
the lease in respect of which Borrower is obligated to pay or reimburse certain
tenant improvement costs and leasing commissions; (iv) with respect to any
Tenant Improvement and Commission Reserve Funds to be released by Lender for
tenant improvements or leasing commissions, Lender shall have received an
Officer’s Certificate from Borrower (A) stating that the tenant improvements at
the Property to be funded by the requested disbursement have been completed in
good and workmanlike manner and in accordance with all applicable federal, state
and local laws, rules and regulations, such certificate to be accompanied by a
copy of any license, permit or other approval by any Governmental Authority, (B)
identifying each Person that supplied materials or labor in connection with the
tenant improvements to be funded by the requested disbursement, (C) stating that
the tenant improvements will be paid for out of any available reserves
maintained as required in any applicable Senior Loan Documents before recourse
is requested to the reserves maintained pursuant to this Agreement, and (D)
stating that each such Person has been paid in full or will be paid in full with
the amounts drawn pursuant to such disbursement, such certificate to be
accompanied by lien waivers or other evidence of payment satisfactory to Lender.
Lender shall not be required to disburse Tenant Improvement and Commission
Reserve Funds

 

11



more frequently than once each calendar month, unless such requested
disbursement is in an amount greater than $1,000,000.

ARTICLE III

COLLATERAL AND SECURITY DOCUMENTS

3.1          Security Interest. The Loan shall be evidenced by the Note and
secured by the following, all dated and delivered as of the Closing Date:

(a)          that certain Limited Liability Company Membership Interest Pledge
Agreement given by Holdings to Lender constituting a perfected pledge and
assignment of all of Holdings’ membership interests in the Borrower and all of
Holdings rights to receive Distributions from the Borrower (together with any
Amendments thereto, the “Holdings Pledge Agreement”);

(b)          that certain Limited Liability Company Membership Interest Pledge
Agreement given by Borrower to Lender constituting a perfected pledge and
assignment of all of its 99% of the membership interests in 180 N. LaSalle
Holdings, L.L.C. (together with any Amendments thereto, the “Borrower Pledge
Agreement”);

(c)          that certain Limited Liability Company Membership Interest Pledge
Agreement given by PGR to Lender constituting a perfected pledge and assignment
of all of its 1% of the membership interests in 180 N. LaSalle Holdings, L.L.C.
(together with any Amendments thereto, the “PGR Pledge Agreement”);

(d)          that certain Limited Liability Company Membership Interest Pledge
Agreement given by 180 N. LaSalle Holdings, L.L.C. to Lender constituting a
perfected pledge and assignment of all of its membership interests in 180 N.
LaSalle II L.L.C., the owner of 180 N. LaSalle Street (“180 N. LaSalle “)
(together with any Amendments thereto, the “180 N. LaSalle Pledge Agreement”);

(e)          that certain Assignment by 180 N. LaSalle Holdings, L.L.C. of any
proceeds of collateral remaining after the Senior Lender has been paid out
(together with any Amendments thereto, the “Assignment of Excess Proceeds”);

(f)           that certain Limited Liability Company Membership Interest Pledge
Agreement given by Holdings to Lender constituting a perfected second priority
pledge and assignment of all Holdings’ membership interests in PGRT Equity LLC
(together with any Amendments thereto, the “Holdings/PGRT Equity Pledge
Agreement”);

(g)          that certain Limited Liability Company Membership Interest Pledge
Agreement given by PGRT Equity LLC to Lender constituting a perfected second
priority pledge and assignment of all of its membership interests in 77 West
Wacker Drive L.L.C., 800 Jorie Blvd. Mezzanine, L.L.C. and 280 Shuman Blvd.,
L.L.C. (together with any Amendments thereto, the “PGRT Equity/Portfolio Pledge
Agreement”);

 

12



(h)          that certain Limited Liability Company Membership Interest Pledge
Agreement given by 800 Jorie Blvd. Mezzanine, L.L.C. to Lender constituting a
perfected second priority pledge and assignment of all of its membership
interests in 800 Jorie Blvd., L.L.C. (together with any Amendments thereto, the
“Jorie Pledge Agreement”);

(i)           that certain Modification of Mortgage and Assignment of Rents and
Leases given by 280 Shuman Blvd., L.L.C. to Lender constituting a mortgage on
The Atrium Building located at 280 Shuman Boulevard, Naperville, Illinois
(together with any Amendments thereto, the “Atrium Mortgage”);

(j)           that certain Modification of Collateral Assignment of Mortgage
given by PGRT Equity LLC to Lender of its existing second mortgage on
Continental Towers located at 1701 West Golf Road, Rolling Meadows, Illinois
(together with any Amendments thereto, the “Continental Towers Assignment”);

(k)          that certain Subordination Agreement given by Prime Group Realty,
L.P. (the “Management Company”) subordinating the claims of the Management
Company under its management agreement with the Subsidiary Pledgors and the
Borrower to the claims of the Lender under and in connection with this Agreement
(together with any Amendments thereto, the “Management Subordination
Agreement”);

(l)           that certain Deposit Account Agreement executed by each of the
Loan Parties to Lender substantially in the form of Exhibit K attached hereto
(together with any Amendments thereto, collectively, the “Deposit Account
Agreement”); and

(m)         UCC-1 financing statements executed by each of the applicable
Subsidiary Pledgors covering their respective membership interests pledged
pursuant to their respective Pledge Agreements (dated and filed of record prior
to the Closing Date, the “Financing Statements”).

The Pledge Agreements, the Financing Statements and the Deposit Account
Agreement, together with any and all other assignments, pledges, documents, and
agreements now or hereafter executed in connection herewith and evidencing or
securing the Loan, excluding, however, the Atrium Mortgage, the Continental
Towers Assignment, the Holdings/PGRT Equity Pledge Agreement, the PGRT
Equity/Portfolio Pledge Agreement and the Jorie Pledge Agreement, and any
amendments to any of the foregoing are referred to herein collectively as the
“Security Documents”. The property assigned, pledged, transferred and/or
encumbered by the Security Documents together with any and all other property
securing payment and/or performance by one or more of the Loan Parties of the
Obligations is referred to herein collectively as the “Collateral”.

3.2          Obligations Secured. The Security Documents and the grants,
assignments, pledges, encumbrances and transfers made thereunder are given for
the purpose of securing payment of the Debt and for the purpose of securing the
following (the “Other Obligations”):

 

13



(a)          the performance of all other obligations of the Loan Parties
contained herein or in the other Loan Documents;

(b)          the performance of each obligation of the Loan Parties contained in
any other agreement given by any Loan Party to Lender for the purpose of further
securing the obligations evidenced or secured hereby, and any Amendments
thereto; and

(c)          the performance of each obligation of any Loan Party contained in
any Amendment of all or any part of the Loan Documents.

The Debt and the Other Obligations shall be referred to collectively herein as
the “Obligations.”

3.3          Advances to Protect Collateral. All insurance expenses and all
expenses of protecting, storing, warehousing, insuring, handling, maintaining
and shipping the Collateral (including all rent payable by any Loan Party to any
landlord of any premises where any of the Collateral may be located) and any and
all Taxes shall be borne and paid by such Loan Party. The Lender may (but shall
not be obligated to) make advances to preserve, protect or obtain any of the
Collateral, including advances to cure defaults for which such Loan Party has
received written notice and is not contesting in good faith under any of the
Material Agreements or advances to pay Taxes, insurance and the like and all
such advances shall become part of the Obligations owing to the Lender hereunder
and all such advances to cure such defaults shall be payable to the Lender on
demand, with interest thereon from the date of such advance until paid at the
Protective Advance Default Rate.

3.4          Benefit of the Liens. All Liens contemplated hereby or by the other
Loan Documents shall be for the benefit of the Lender, and all proceeds or
payments realized from the Collateral in accordance herewith shall be applied to
the Obligations in accordance with the terms provided herein.

ARTICLE IV

CONDITIONS PRECEDENT

As a material inducement to Lender to make the Loan, Borrower hereby represents
and warrants to Lender that Borrower has satisfied (except to the extent
specifically waived in writing by Lender) all of the conditions precedent set
forth in this Article IV, and Borrower acknowledges that Lender would not fund
the Loan unless all of such conditions precedent were satisfied by the Closing
Date or otherwise waived in writing by Lender on the Closing Date.

 

4.1

Loan Documents. Lender shall have received:

 

(a)

this Agreement duly executed by all parties hereto;

(b)          the Note duly executed by Borrower and made payable to the Lender;

 

14



(c)          the Holdings Pledge Agreement duly executed by all parties thereto;

(d)          the Borrower Pledge Agreement duly executed by all parties thereto;

(e)          the PGR Pledge Agreement duly executed by all parties thereto;

(f)           the 180 N. LaSalle Pledge Agreement duly executed by all parties
thereto;

(g)          the Assignment of Excess Proceeds only executed by all parties
thereto;

(h)          the Written Approval of Lenders’ Loan Documents with respect to 180
N. LaSalle by Wachovia Bank, as Servicer for Greenwich Capital Financial
Products, Inc.;

(i)           the Intercreditor Agreement between the Special Servicer for the
Senior Loan Documents with respect to 180 N. LaSalle;

(j)           the Holdings/PGRT Equity Pledge Agreement duly executed by all
parties thereto;

(k)          the PGRT Equity/Portfolio Pledge Agreement duly executed by all
parties thereto;

(l)           the Jorie Pledge Agreement duly executed by all parties thereto;

 

(m)

the Atrium Mortgage duly executed by all parties thereto;

(n)          the Continental Towers Assignment duly executed by all parties
thereto;

(o)          the Written Consent to the Continental Towers Assignment executed
by Sun America;

(p)          the Deposit Account Agreement duly executed by all parties thereto;

(q)          the Management Subordination Agreement duly executed by all parties
thereto;

 

(r)

the Financing Statements;

 

(s)

the Guaranty executed by David Lichtenstein;

(t)           the Guaranty executed by PGRT Equity LLC guaranteeing the
Obligations of the Borrower;

 

15



(u)          that certain Environmental Indemnity, Certification and Remediation
Agreement executed by the Borrower and the Guarantor;

(v)          the Amended and Restated Loan Agreement executed by PGRT Equity
LLC;

(w)         the Amended and Restated Guaranty executed by David Lichtenstein;
and

 

(x)

such other documents as the Lender may reasonably request.

 

4.2

Other Closing Requirements.

(a)          Appraisals, Title and Survey. Lender shall have received copies,
with respect to the Property of (i) UCC title insurance policies and pro forma
mortgage loan policies (collectively the “Policies”) issued by a title company
acceptable to Lender and dated as of the Closing Date, which Policies shall (a)
provide coverage in an amount equal to the original principal amount of the
Loan, (b) insure Lender that the Pledge Agreements and the documents executed
and delivered in connection therewith create a valid first priority lien on the
Collateral, free and clear of all exceptions from coverage other than permitted
exceptions and standard exceptions and exclusions from coverage, as modified by
the terms of any endorsements as shall be reasonably required by Lender, (c)
contain such endorsements and affirmative coverages as Lender may reasonably
request and (d) name Lender and its successors and assigns as the insured
(assignable with an assignment of the Loan) and (ii) surveys with respect to the
Property satisfactory to Lender.

(b)          UCC Financing Statements; UCC Lien Searches. Lender shall have
received (i) initial reports for UCC-1 financing statement and continuation
statement searches in relation to each of the Loan Parties, conducted in each of
the locations where such entities were organized or formed and where the
Property is located and as may be otherwise designated by Lender in Lender’s
reasonable discretion, with an effective date not more than thirty (30) days
prior to the Closing Date, in substance satisfactory to Lender, and showing no
UCC-1 financing statements or continuation statements in the public records
evidencing any liens on the Properties (other than Permitted Liens) and the
Collateral and (ii) updated reports for the searches described in subsection (i)
above with an effective date not more than two (2) days prior to the Closing
Date, in substance satisfactory to Lender, and showing no Liens other than
Permitted Liens with respect to the Property or the Collateral and showing the
Permitted Liens with respect to the Collateral as the only filings in the public
records evidencing a lien or security interest in the Collateral.

(c)          Other Lien Searches. Lender shall have received reports for federal
tax lien, bankruptcy, state tax lien, judgment and pending litigation searches
in relation to each of the Loan Parties in form and substance satisfactory to
Lender. Such searches shall have been conducted in each of the locations where
such entities were organized or formed and where the Property is located and as
may be otherwise designated by Lender

 

16



in Lender’s reasonable discretion and shall be dated not more than thirty (30)
days prior to the Closing Date, and, by executing this Agreement, Borrower shall
be deemed to have certified that no events that would otherwise be disclosed in
such reports have occurred between the date of the reports and the Closing Date.

(d)          Delivery of Organizational Documents. Borrower shall deliver or
cause to be delivered to Lender copies, certified by the Secretary or Assistant
Secretary of each of the respective Loan Parties or their respect general
partners or administrative members, of all Organizational Documents of each Loan
Party and/or documentation with respect to each Loan Party evidencing formation,
structure, existence, good standing and/or qualification to do business, as
Lender may request, including good standing certificates, qualifications to do
business in the appropriate jurisdictions, resolutions authorizing the entering
into of the Loan and approving the Loan Documents and incumbency certificates,
all in form and substance satisfactory to Lender.

(e)          Opinions of Borrower’s Counsel. Borrower shall provide, at
Borrower’s expense, an opinion of legal counsel in form and substance
satisfactory to Lender to the effect that: (a) the Loan Documents have been duly
authorized, validly executed and delivered by each of the respective Loan
Parties, and each of the Loan Documents shall be legal, valid and binding
instruments, enforceable against the makers thereof in accordance with their
respective terms; (b) each of the Loan Parties has been duly formed and has all
requisite authority to enter into the Loan Documents, and has taken all
requisite action to authorize the execution, delivery and performance of each of
the Loan Documents to which it is a party; (c) each of the Pledge Agreements
creates the liens it purports to create on the Collateral described therein and
the rights of the Lender thereto is subject to no prior liens other than those
expressly consented to in writing by Lender; (d) the Deposit Account Agreement
creates a valid and perfected first priority lien upon the Account Collateral;
(e) the Financing Statements when filed in the proper office will perfect the
security interest granted pursuant to the Pledge Agreements prior in right to
all subsequently filed security interests in the Collateral described therein;
(f) Lender, by making the Loan and enforcing its rights thereunder, shall not
become subject to the payment of any income, franchise, capital or other similar
taxes or assessments with respect to its ownership of the Note or the receipt of
principal or interest thereunder other than customary corporate income taxes on
the interest received thereon; (g) the interest rate terms of the Loan do not
violate any applicable usury laws; (h) the terms and provisions of the Loan
Documents do not conflict in any material respect with the terms and provisions
of any of the Material Agreements; and (g) such other matters, incident to the
transactions contemplated hereby, as Lender may reasonably request.

(f)           Lender’s Expenses. Lender shall have received reimbursement for
all Lender’s Expenses.

(g)          No Cross-Defaults. Except as set forth on Schedule 4.2(i), each
existing default or event of default under any Material Agreement shall have
been cured or waived to Lender’s satisfaction, and, after giving effect to the
transactions

 

17



contemplated by this Agreement, no default or event of default under any
Material Agreement shall have occurred.

(h)          No Material Adverse Effect. No event or series of events shall have
occurred which has had or is reasonably likely to have a Material Adverse
Effect.

(i)           No Injunction. No law or regulation shall have been adopted, no
order, judgment or decree of any Governmental Authority shall have been issued,
and no litigation shall be pending or threatened, which in Lender’s judgment
would enjoin, prohibit or restrain, or impose or result in any Material Adverse
Effect.

(j)           No Casualty or Condemnation. No casualty has occurred or
condemnation proceeding has been initiated, which in Lender’s sole discretion,
would have a Material Adverse Effect.

(k)          Lender shall have received evidence, satisfactory to Lender in its
sole discretion that (i) after disbursement of the Loan there remains
$85,000,000 of acquisition equity which is subordinate to Lender’s Loan; and
(ii) the Series B Preferred Shares represent $100,000,000 of equity which is
subordinate to Lender’s Loan.

4.3          Additional Deliveries. Lender shall have received, reviewed and
approved the items listed on Schedule I attached hereto, each in form and
substance satisfactory to Lender (the “Required Items”).

4.4          Details, Proceedings and Documents. All legal details and
proceedings in connection with the transactions contemplated by this Agreement
and the other Loan Documents shall be reasonably satisfactory to the Lender and
the Lender shall have received all such counterpart originals or certified or
other copies of such documents and proceedings in connection with such
transactions, in form and substance reasonably satisfactory to the Lender, as
the Lender may from time to time request.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to the Lender that the statements set forth in
this Article V, after giving effect to the closing of the transactions
contemplated hereby, shall be true, correct and complete as of the Closing Date.

 

5.1

Organization and Qualification.

(a)          Each Loan Party and the Property Owner is duly organized or formed,
validly existing and in good standing under the laws of its state of
organization or formation. Each Loan Party and the Property Owner is duly
qualified to do business and in good standing in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification other than such jurisdiction in which the failure to receive or
maintain such qualification would not have a Material Adverse Effect.

 

18



(b)          Each Loan Party and the Property Owner has delivered true and
correct copies of all Organizational Documents and Amendments thereto of each
such Loan Party and the Property Owner to Lender.

(c)          Each Loan Party has provided to Lender a true and correct
description of each Loan Party’s and the Property Owner’s ownership structure, a
true and correct copy of which is attached hereto as Schedule 5.1(c), setting
forth all Persons who own, directly or indirectly, ownership interests in any
Loan Party or the Property Owner.

5.2          Authority and Authorization. Each Loan Party has all requisite
right, power, authority and legal right to carry on its business, to own or
lease its properties and to execute and deliver and perform its obligations
under this Agreement and the other Loan Documents to which it is a party, in the
case of the Borrower to request the borrowings provided for herein, and to
execute and deliver and to perform its obligations under the other Loan
Documents to which it is a party. Each Loan Party’s execution, delivery and
performance of the Loan Documents to which it is a party have been duly and
validly authorized by all necessary corporate or other proceedings on the part
of each Loan Party.

5.3          Execution and Binding Effect. This Agreement and all other Loan
Documents have been or, when executed and delivered, will be duly and validly
executed and delivered by each Loan Party a party thereto, and constitute or,
when executed and delivered, will constitute, the legal, valid and binding
obligations of such Loan Party enforceable in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditors’
rights generally and by general principles of equity.

5.4          Governmental Authorizations. Except for the consents identified on
Schedule 5.4 (the “Required Consents”), no authorization, consent, approval,
license, exemption or other action by, and no registration, qualification,
designation, declaration or filing with, any Person or any Governmental
Authority (other than the filing of financing statements and continuation
statements) is or will be necessary in connection with the execution and
delivery of this Agreement or any other Loan Documents by each Loan Party a
party thereto, consummation by each Loan Party a party thereto of the
transactions herein or therein contemplated, including the Borrower’s obtaining
the Loan, the Guarantors’ guaranty of the Obligations and the Loan Parties’
granting security for the Obligations, performance of or compliance by each Loan
Party a party thereto with the terms and conditions hereof or thereof or the
legality, validity and enforceability hereof or thereof.

5.5          Agreements and Other Documents. As of the Closing Date, each Loan
Party has provided to the Lender, accurate and complete copies of all of the
following agreements or documents to which such Loan Party or the Property Owner
is subject and each of which is listed on Schedule 5.5: (a) all Major Leases;
(b) all Management Agreements and Brokerage Agreements; (c) all Permits held by
such Loan Party; (d) all Senior Loan Documents; (e) all instruments and
agreements evidencing the issuance of

 

19



any equity securities, warrants, rights or options to purchase equity securities
of Holdings or any of its Subsidiaries or Affiliates or any other Loan Party;
and (f) all Organizational Documents of the Loan Parties and the Property Owner.
All such agreements are in full force and effect and are not subject to
termination because of default by a Loan Party or the Property Owner or, to the
best knowledge of each Loan Party, otherwise. Except as set forth on Schedule
5.5, no contract to which any Loan Party or the Property Owner is a party
contains any provision which provides that a change of control of any Loan Party
constitutes an unauthorized assignment thereof or gives the other party a right
of termination or other right.

5.6          Absence of Conflicts. The execution and delivery of this Agreement
and the other Loan Documents, the consummation of the transactions herein or
therein contemplated and the performance of or compliance with the terms and
conditions hereof or thereof by each Loan Party a party thereto will not
(a) violate any Applicable Law; (b) conflict with or result in a breach of or a
default under the Organizational Documents of such Loan Party or any Material
Agreement or instrument to which such Loan Party is a party or by which such
Loan Party or its respective properties are bound; (c) result in the creation or
imposition of any Lien upon any material property (now owned or hereafter
acquired) of such Loan Party except as otherwise contemplated by this Agreement
and the other Loan Documents; or (d) require any consent or approval other than
the Required Consents and those already obtained.

5.7          No Restrictions. Neither any of the Loan Parties nor the Property
Owner is a party or subject to (i) any restriction in its Organizational
Documents that adversely affects its business or the use or ownership of any of
its properties or operation of its business as contemplated in the Business Plan
or (ii) any contract, agreement or restriction that materially and adversely
affects its business or the use or ownership of any of its properties or
operation of its business as contemplated in the Business Plan. No Loan Party is
a party or subject to any contract or agreement which restricts its right or
ability to incur Indebtedness, other than as set forth on Schedule 5.7, none of
which prohibits any Loan Party’s execution or performance of its obligations
under this Agreement or other Loan Documents, the Borrower’s obtaining the Loan,
the Guarantor’s guaranty of the Obligations and the Loan Parties’ providing
security for the Obligations as provided herein. No Loan Party has agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of the Collateral, whether now owned or hereafter acquired, to
be subject to a Lien that is not a Permitted Lien.

5.8          Financial Statements; Business Plan. The Borrower has furnished to
the Lender the most recent annual and quarterly financial information on the
Property. Such financial information presents fairly, in all material respects,
the financial condition of such entities as of the end of such fiscal period and
the results of their operations and the changes in their financial position for
the fiscal period then ended, all in conformity with GAAP applied on a basis
consistent with that of the preceding fiscal period, except as disclosed
therein. As of the Closing Date, neither any Loan Party nor the Property Owner
has any obligation or liability (absolute, contingent, liquidated or
unliquidated) of a nature required to be reflected on a balance sheet prepared
in conformity with GAAP,

 

20



except Trade Payables constituting Permitted Debt. Since September 30, 2005,
neither any Loan Party nor the Property Owner has incurred any such obligation
or liability except to the extent permitted by this Agreement.

5.9          Financial Accounting Practices. Each Loan Party and the Property
Owner has made and kept books, records and accounts which, in reasonable detail,
accurately and fairly reflect in all material respects its respective
transactions and dispositions of its assets. Each Loan Party and the Property
Owner maintains a system of internal accounting controls sufficient to provide
reasonable assurances that (a) transactions are executed in accordance with
management’s general or specific authorization, (b) transactions are recorded as
necessary to permit preparation of financial statements in conformity with GAAP
and to maintain accountability for assets, (c) access to assets is permitted
only in accordance with management’s general or specific authorization and
(d) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

5.10       Deposit and Disbursement Accounts. Schedule 5.10 lists all banks and
other financial institutions at which any Loan Party maintains deposits and/or
other accounts as of the Closing Date, including any disbursement accounts, and
such Schedule correctly identifies the name, address and telephone number of
each such depository, the name in which the account is held, a description of
the purpose of the account and the complete account number.

5.11       Insurance. Borrower has obtained, or has caused to be obtained,
Policies satisfying the insurance coverages, amounts and other requirements set
forth in this Agreement. In addition, Borrower has obtained, or caused to be
obtained, Policies satisfying the insurance coverages, amounts and other
requirements set forth in the Senior Loan Documents. All premiums on such
Policies required to be paid as of the Closing Date have been paid for the
current policy period. Neither Borrower, nor to Borrower’s knowledge, any other
Person, has done, by act or omission anything which would impair the coverage of
any such Policy.

5.12       Accurate and Complete Disclosure. No representation or warranty made
by or on behalf of any Loan Party in this Agreement or any other Loan Document
and no statement made by or on behalf of any Loan Party in any financial
statement, certificate, report, exhibit or document furnished by such Loan Party
to the Lender pursuant to or in connection with this Agreement contains as of
the date of such representation, warranty, statement, certificate, report,
exhibit or document any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained herein or therein not
misleading. There are no facts known (or which should upon the exercise of
reasonable diligence be known) to any Loan Party that, individually or in the
aggregate, would have any reasonable likelihood of resulting in or causing a
Material Adverse Change which have not been set forth in the financial
statements referred to in Section 5.8 or otherwise disclosed in writing to the
Lender prior to the Closing Date.

5.13       No Event of Default; Compliance with Material Agreements. No event
has occurred and is continuing and no condition exists which constitutes a
Default or an

 

21



Event of Default. Neither any Loan Party nor the Property Owner is in violation,
in any material respect, of any term of any Material Agreement or instrument to
which it is a party or by which it or its properties are bound except as set
forth on Schedule 5.13.

5.14       Labor Matters. (a) No strikes or other material labor disputes
against any Loan Party or the Property Owner are pending or, to any Loan Party’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Loan Party and the Property Owner comply in all material respects with the Fair
Labor Standards Act and each other federal, state, local or foreign law
applicable to such matter; (c) all material payments due from any Loan Party or
the Property Owner for employee health and welfare insurance have been paid or
accrued as a liability on the books of such Loan Party or the Property Owner;
(d) except as set forth in Schedule 5.14(d), neither any Loan Party nor the
Property Owner is a party to or bound by any collective bargaining agreement,
management agreement, consulting agreement or any employment agreement (and true
and complete copies of any agreements described on Schedule 5.14(d) have been
delivered to the Lender); (e) there is no organizing activity involving any Loan
Party or the Property Owner pending or, to any Loan Party’s knowledge,
threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Loan Party’s knowledge, threatened
with the National Labor Relations Board, and no labor organization or group of
employees of any Loan Party or the Property Owner has made a pending demand for
recognition; (g) except as set forth in Schedule 5.14(g), there are no
complaints or charges against any Loan Party or the Property Owner pending or,
to any Loan Party’s knowledge, threatened to be filed with any Governmental
Authority or arbitrator based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment by any Loan
Party or the Property Owner of any individual which, if adversely determined,
could reasonably be expected to cause a Material Adverse Effect; and (h) except
as set forth on Schedule 5.14(h), the Loan Parties and the Property Owner have
no employees.

5.15       Litigation. Except as set forth in Schedule 5.15, there is no action,
suit or proceeding by or before any Governmental Authority or arbitration that
is pending, or to the knowledge of any Loan Party or the Property Owner is
threatened, against or affecting (i) any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (ii) any Loan Party or its
Subsidiaries or Affiliates or any of their respective properties, rights or
licenses other than those covered by insurance subject to applicable
deductibles.

5.16       Rights to Property. The Property Owner owns good and insurable fee
simple title to the Property, free and clear of all Liens except Permitted
Liens. Schedule 5.16 lists or describes (i) all real property owned or leased by
each Loan Party or the Property Owner. The Permitted Liens do not materially and
adversely affect the value of the Property, the use of the Property for the use
being made thereof as of the date of this Agreement, the operation of the
Property or the Borrower’s ability to repay the Loan in full.

5.17       Taxes. The federal tax identification number of each Loan Party and
the Property Owner is set forth on Schedule 5.17. All federal, state, local and
foreign tax

 

22



returns, reports and statements required to be filed by each Loan Party and the
Property Owner have been properly prepared, executed, and filed with the
appropriate governmental agencies in all jurisdictions in which tax returns are
required to be filed, and all Taxes upon such Loan Party and the Property Owner
or upon any of their respective properties, incomes, sales or franchises which
are shown to be due and payable on such Tax returns have been paid prior to the
date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof, other than Taxes or assessments the validity or
amount of which such Loan Party is contesting in good faith in accordance with
the standards set forth in Section 7.11. Proper and accurate amounts have been
withheld by each Loan Party and the Property Owner from their respective
employees for all periods in full and complete compliance with the tax, social
security and unemployment withholding provisions of applicable federal, state,
local and foreign law and such withholdings have been timely paid to the
respective Governmental Authorities.

5.18       No Material Adverse Change. Except as set forth in Schedule 5.18,
since September 30, 2005 there has been no Material Adverse Change.

5.19       Solvency. Both before and after giving effect to (a) the Loan to be
made or extended on the Closing Date, (b) the disbursement of the proceeds of
such Loan and (c) the payment and accrual of all transaction costs in connection
with the foregoing, each of the Loan Parties and the Loan Parties, taken as a
whole, are Solvent.

5.20       No Bankruptcy Filing. Neither any Loan Party nor the Property Owner
is a debtor in any outstanding action or proceeding pursuant to any Bankruptcy
Law. Except as listed on Schedule 5.20, neither any Loan Party nor the Property
Owner is contemplating either the filing of a petition by it under any
Bankruptcy Law or the liquidation of all or a major portion of its assets or
property. No Loan Party has any knowledge of any Person contemplating the filing
of any such petition against any Loan Party. Except as listed on Schedule 5.20,
no Loan Party has any knowledge of any tenant contemplating the filing of a
petition by it under any Bankruptcy Law or the liquidation of all or a major
portion of its assets or property. The entering into the Loan Documents to which
any Loan Party is a party does not constitute a fraudulent conveyance by any
Person, and, except as listed on Schedule 5.20, no petition in bankruptcy has
been filed by or against any Loan Party or the Property Owner, or any Affiliate
of any Loan Party or the Property Owner in the last seven (7) years (and, except
as listed on Schedule 5.20, no Loan Party or any related entity, or any
principal, any general partner or member thereof, in the last seven (7) years
has ever made any assignment for the benefit of creditors or taken advantage of
any applicable Bankruptcy Laws). Neither any Loan Party nor the Property Owner
has entered into the Loan or any Loan Document with the actual intent to hinder,
delay, or defraud any creditor, and each Loan Party has received reasonably
equivalent value in exchange for its obligations under the Loan Documents.
Giving effect to the transactions contemplated by the Loan Documents and Senior
Loan Documents, the fair saleable value of each Loan Party’s assets exceeds and
will, immediately following the execution and delivery of the Loan Documents and
the Senior Loan Documents, exceed such Loan Party’s total liabilities, including
subordinated, unliquidated, disputed or contingent liabilities. The fair
saleable value of each Loan

 

23



Party’s assets is and will immediately following the execution and delivery of
the Loan Documents and Senior Loan Documents, be greater than such Loan Party’s
probable liabilities, including the maximum amount of its contingent liabilities
or its debts as such debts become absolute and matured. Each Loan Party’s assets
do not and, immediately following the execution and delivery of the Loan
Documents and the Senior Loan Documents will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be conducted.
No Loan Party intends or believes that it will, incur debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debts as they mature (taking into account the timing and amounts to be
payable on or in respect of its obligations).

5.21       Trade Relations. There exists no actual or, to the knowledge of any
Loan Party, threatened termination, cancellation or limitation of, or any
modification or change in, the business relationship between any Loan Party or
the Property Owner and any customer or supplier that would prevent the Loan
Parties or the Property Owner from conducting their business after the
consummation of the financing contemplated by this Agreement in substantially
the same manner as is contemplated in the Business Plan.

5.22       No Brokerage Fees. No Loan Party has agreed to pay any brokerage or
other fee, commission or compensation to any Person in connection with the Loan
to be made hereunder except the fees as contemplated herein.

5.23       Margin Stock; Regulation U. No Loan Party is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock within the meaning of Regulations
T, U, and X of the Federal Reserve System. The making of the Loan and the use of
the proceeds thereof will not violate Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

5.24       Investment Company; Public Utility Holding Company. No Loan Party is
an “investment company” or a “company controlled by an investment company” or an
“affiliated person” or “promoter” or “principal underwriter” for, an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

5.25       Personal Holding Company. No Loan Party is a “personal holding
company” as defined in Section 542 of the Code.

5.26       Foreign Person. No Loan Party is a “foreign person” within the
meaning of § 1445(f)(3) of the Code.

 

5.27

ERISA.

(a)          No Other Plans. Except as set forth on Schedule 5.27, neither the
Borrower nor any other Loan Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation (including a contingent obligation) under,
any Employee Benefit

 

24



Plans providing for payment of retirement income benefits. No Loan Party or
ERISA Affiliate maintains or contributes to any employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides benefits to employees after
termination of employment other than as specifically required by Part 6 of Title
I of ERISA. No Loan Party or ERISA Affiliate has during the immediately
preceding six years maintained, been required to contribute to, been required to
pay any amount or had any obligation (whether actual or contingent) with respect
to any Pension Plan or Multiemployer Plan. Except as set forth on Schedule 5.27,
no Loan Party or ERISA Affiliate is the grantor of a grantor trust established
pursuant to Subpart E of Subchapter J of the Code.

(b)          ERISA and Code Compliance and Liability. Each Plan (i) has been
administered in accordance with its terms and (ii) complies in form, and has
been maintained and operated in accordance, with the requirements of ERISA and,
where applicable, the Code, except where failure to comply would not result in a
material liability to Borrower or any ERISA Affiliate and except for the failure
to adopt any required amendments for which the remedial amendment period as
defined in Section 401(b) of the Code has not yet expired. Each Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the Internal Revenue Service (“IRS”) to be so qualified and each trust related
to such plan has been determined to be exempt under Section 501(a) of the Code.
No material liability has been incurred by any Loan Party or any ERISA Affiliate
which remains unsatisfied for any taxes or penalties with respect to any Plan or
Multiemployer Plan. Each Loan Party and ERISA Affiliate has complied in all
material respects with the applicable requirements of Part 6 of Title I of
ERISA.

(c)          Funding. No Pension Plan has been terminated in a termination which
would result in a material liability to the Borrower or any ERISA Affiliate. No
accumulated funding deficiency (as defined in Section 412 of the Code) has been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the IRS been received or requested with respect
to any Pension Plan, nor has any Loan Party or any ERISA Affiliate failed to
make any contributions or to pay any amounts due and owing as required by
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
prior to the due dates of such contributions under Section 412 of the Code or
Section 302 of ERISA, nor has there been any event requiring any disclosure
under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension
Plan. No Loan Party or ERISA Affiliate has failed to make any required
contribution to any Multiemployer Plan or has incurred any Withdrawal Liability
and there are no events or circumstances which are reasonably likely to result
in any Withdrawal Liability.

(d)          Prohibited Transactions and Payments. Neither any Loan Party nor
any ERISA Affiliate has (1) engaged in a material nonexempt prohibited
transaction described in Section 406 of ERISA or Section 4975 of the Code; (2)
incurred any liability to the PBGC which remains outstanding other than the
payment of premiums and there are no premium payments which are due and unpaid;
(3) failed to make a required contribution or payment to a Multiemployer Plan;
or (4) failed to make a required installment or other required payment under
Section 412 of the Code.

 

25



(e)          No Termination Event. No material Termination Event has occurred
within the last six years or is reasonably expected to occur.

(f)           ERISA Litigation. No material proceeding, claim, lawsuit (other
than routine claims for benefits) and/or investigation is existing or, to the
knowledge of any Loan Party , threatened concerning or involving any (1)
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Borrower Group Member or any ERISA
Affiliate, (2) Pension Plan or (3) Multiemployer Plan.

5.28       Intellectual Property. Each Loan Party and the Property Owner owns or
possesses the right to use all patents, trademarks, service marks, trade names,
copyrights, know-how, franchises, software and software licenses (collectively,
the “Intellectual Property”) necessary and material for the operation of its
business. All such material rights are described on Schedule 5.28. No material
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity of any Intellectual
Property (nor does any Loan Party know of any valid basis for such claim) and
(b) the use of Intellectual Property by the Loan Parties and the Property Owner
does not infringe on the rights of, and no Intellectual Property of the Loan
Parties is being infringed upon by, any Person in any material respect.

5.29       Environmental Matters. Except as set forth in Schedule 5.29, to the
best knowledge of each of the Loan Parties, each Loan Party and the Property
Owner is in compliance with all Environmental Requirements applicable to such
Person or its business or to the real or personal property owned, leased or
operated by such Person. Except as set forth in Schedule 5.29, neither any Loan
Party nor the Property Owner has received notice of, or has knowledge of, any
material violation or alleged violation, or any material liability or asserted
liability, under any Environmental Requirements, with respect to such Person or
its business or its premises. No Hazardous Material is currently located at, on,
in, under or about any Property or Improvements. The only premises presently
occupied by any Loan Party are the Property and office spaces in commercial
office buildings. Schedule 5.29 lists all environmental or health and safety
assessments, investigations, analyses, testing or sampling results with respect
to the operations of any Loan Party and the Property Owner or any real property
owned, operated or leased by any such Person that is in such Person’s
possession, custody or control.

5.30       Security Interests. The provisions of the Security Documents are
effective to create in favor of the Lender a legal, valid and enforceable Lien
on or security interest in all of the Collateral, and, when the recordings and
filings described on Schedule 5.30 have been effected in the public offices
listed on Schedule 5.30, the Pledge Agreements will create a perfected first
priority security interest in all right, title, estate and interest of each Loan
Party in the Collateral which may be perfected by filing, subject to no Liens
except Permitted Liens. The recordings, filings and actions shown on Schedule
5.30 are all the actions necessary in order to establish, protect and perfect
the interest of the Lender in the Collateral. Other than the Financing
Statements and any UCC-1 financing statements made by the Senior Loan Obligors
in favor of the Senior Lenders, no Loan

 

26



Party or Property Owner has executed any UCC-1 financing statements in favor of
any other Person.

5.31       Place of Business. The chief executive office of each Loan Party is
identified on Schedule 5.31. Each Loan Party’s place of business in the state(s)
where a Property is located is identified on Schedule 5.31. Each Loan Party’s
records concerning the Collateral are kept at one or all of these addresses.

5.32       Governmental Plan. Neither any Loan Party nor the Property Owner is
or will be a “governmental plan” within the meaning of Section 3(32) of ERISA
and transactions by or with such Person are not and will not be subject to state
statutes applicable to such Person regulating investments of and fiduciary
obligations with obligations with respect to governmental plans.

5.33       No Defaults Under Material Agreements. Except as listed on Schedule
5.33, with respect to each Material Agreement, no material default by any Loan
Party or the Property Owner or event which with the giving of notice or the
passage of time would be a material default has occurred and, to the knowledge
of the Loan Parties, the other party or parties thereto are not in material
default thereunder, and each Loan Party and the Property Owner, as applicable,
has fully and timely performed all its material obligations thereunder. Except
as listed on Schedule 5.33, the right, title and interest of such Loan Party or
the Property Owner thereunder is not subject to any set off or counterclaim or,
to the best knowledge of the Loan Parties, any defense or claim, and none of the
foregoing been asserted or alleged against such Loan Party or the Property
Owner. The amount represented by each Loan Party, on behalf of itself, to the
Lender, from time to time as owing with respect to any Material Agreement will
at such time be the correct amount in all material respects actually owing by
such account debtors thereunder.

5.34       Corporate Structure. The Borrower is a Subsidiary of Holdings. Except
as set forth in Schedule 5.34, none of the Loan Parties or the Property Owner
nor any Subsidiary thereof has issued any securities convertible into shares of
its equity to any Person, and the outstanding stock and securities (or other
evidence of ownership) of such Subsidiaries owned by the Loan Parties are so
owned free and clear of all Liens, warrants, options or rights of others of any
kind.

5.35       Assumed Names. Except as set forth on Schedule 5.35, no Loan Party
conducts business under any assumed names or trade names, or has conducted
business under any other names, or any assumed names or trade names, at any time
prior to the Closing Date.

5.36       Transactions with Affiliates. No Affiliate and no officer or director
of any Loan Party (other than Holdings) or any individual related by blood,
marriage, adoption or otherwise to any such Affiliate, officer or director, or
any Person in which any such Affiliate, officer, director or individual related
thereto owns any material beneficial interest, is a party to any agreement,
contract, commitment or transaction with any Loan

 

27



Party (other than Holdings) or has any interest in any property used by any Loan
Party (other than Holdings), except as set forth on Schedule 5.36 or Schedule
5.45.

5.37       Other Indebtedness. Other than the Loan and the Permitted Debt, no
Loan Party, nor any of its Subsidiaries, has outstanding Indebtedness.

 

5.38

Leases; Management Agreements.

(a)          The Property Owner is the owner and holder of the landlord’s
interest under all of the Leases.

(b)          The rent roll attached hereto as Schedule 5.38(b) to this Agreement
(the “Current Rent Roll”) is true and correct and discloses all tenants and
other Persons that have any rights to occupy any portion of the Property. Except
as indicated on the Current Rent Roll or Schedule 5.38(b), (i) no tenant has any
extension or renewal options, (ii) no Security Deposits are being held by the
Property Owner or any Loan Party or any Subsidiary or Affiliate thereof,
(iii) except as set forth in Schedule 5.38(b), all work to be performed by the
landlord under the Leases has been substantially performed, all contributions to
be made by the landlord to the tenants thereunder have been made and all other
conditions precedent to each such tenant’s obligations thereunder have been
satisfied and (iv) no tenant or other party has any option, right of first
refusal or similar preferential right to purchase all or any portion of the
Property. The Property is not subject to any Leases other than the Leases
described in the Current Rent Roll, and true, correct and complete copies of all
Major Leases have been delivered to Lender. Except as disclosed in the Current
Rent Roll or on Schedule 5.38(c), (a) the premises demised under the Leases have
been completed and the tenants have accepted the same and have taken possession
and have commenced paying rent; (b) to the Borrower’s knowledge there exist no
offsets or defenses to the payment of any portion of the rents; (c) there are no
adjustments or changes to the rent payable by any tenant under any Lease; (d)
neither any Loan Party nor the Property Owner has received any written notice
challenging the validity or enforceability of any Lease; (e) there are no
agreements with tenants other than as set forth in the Leases, including any
revisions, amendments or modifications of the Leases; (f) there are no brokerage
commissions or finder’s fees due or payable with respect to any Leases; and (g)
to Borrower’s knowledge the Leases are in full force and effect and there are no
material defaults thereunder by the Property Owner or any tenant, and there are
no conditions that, with the passage of time or the giving of notice, or both,
would constitute material defaults thereunder.

(c)          No Person has any possessory interest in the Property or right to
occupy the same except under and pursuant to the provisions of the Leases and
the Permitted Liens.

(d)          No fixed rent has been paid more than thirty (30) days in advance
of its due date and no payments of rent are more than thirty (30) days
delinquent, except as set forth on the Current Rent Roll and the accounts
receivable aging report included in the financial statements heretofore provided
to Lender.

 

28



(e)          The Management Agreement listed on Schedule 5.38(e) is the only
Management Agreement in effect with respect to the Property. Borrower has
delivered true and correct copies of the Management Agreement together with any
and all amendments thereto to Lender. The Management Agreement for the Property
are in full force and effect and there is no default thereunder by any party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute a default thereunder.

5.39       Security Deposits. Each Loan Party and the Property Owner is in
compliance in all material respects with all Legal Requirements with respect to
the Security Deposits.

5.40       No Receipt of Loan Proceeds. All of the Senior Loan proceeds that
have been advanced to the Senior Loan Obligor have been used solely for the
purposes provided in the Senior Loan Documents.

5.41       Violations of Law. Except as set forth on Schedule 5.41, no Loan
Party has knowledge of any notices of violations of any Applicable Law in effect
as of the Closing Date by any Loan Party or the Property Owner, or affecting or
pertaining to the Property.

5.42       No Event of Default. No Event of Default has occurred or will occur
immediately following the making of the Loan, and no Default presently exists or
will exist immediately following the making of the Loan, and there is no default
or event of acceleration under any of the Senior Loan Documents which has not
been cured or irrevocably waived in writing and no Loan Party has actual
knowledge of any default or any event or circumstance which with the giving of
notice or the passage of time, or both, would constitute a default under any
Senior Loan Documents except as noted on Schedule 5.42.

5.43       No Set-Off. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by any Loan Party, including the
defense of usury, nor would the exercise of any of the terms of the Security
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable, and no Loan Party has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

 

5.44

Representations and Warranties with Respect to the Properties.

(a)          Compliance with Legal Requirements. To Borrower’s knowledge, except
as set forth on Schedule 5.44(a), the use of the Property complies in all
material respects with all Legal Requirements, including all applicable zoning
regulations, building codes, Environmental Requirements and other Applicable
Law. The Property is a legal parcel lawfully created in full compliance in all
material respects with all subdivision laws and ordinances.

(b)          Assessments. Except as contemplated in the Approved Operating
Budget, there are no pending or, to the knowledge of any Loan Party, proposed
special or

 

29



other assessments for public improvements or otherwise affecting the Property,
nor are there any contemplated improvements to the Property that may result in
such special or other assessments.

(c)          Flood Zone. No portion of the Property is located in an area as
identified by the Federal Emergency Management Agency or the Federal Insurance
Administration as an area having special flood hazards (Zone A), and, to the
extent that any part of the Property is located in an area identified by the
Federal Emergency Management Agency as an area federally designated a “100-year
flood plain,” such Property is covered by flood insurance meeting the
requirements set forth in Section 7.2.

(d)          Parking. Except as set forth on Schedule 5.44(d), parking spaces
adequate for compliance of the Property with applicable zoning requirements and
other Legal Requirements (and for compliance with all obligations of landlord
under the Leases) are located on the applicable Property.

(e)          Utilities and Public Access. The following statements are accurate
in all material respects with respect to the Property: (i) the Property has
adequate rights of access to dedicated public ways (and makes no material use of
any means of access, ingress or egress that is not pursuant to such dedicated
public ways or recorded irrevocable rights-of-way or easements) and is served by
water, electric, sewer, sanitary sewer and storm drain facilities; (ii) all
utility services necessary for the proper operation of the Improvements for
their intended purpose are available at the applicable Property, including water
supply, storm and sanitary sewer facilities, gas and/or electricity and
telephone facilities; (iii) all public utilities necessary to the continued use
and enjoyment of the Property as presently used and enjoyed or as contemplated
to be used and enjoyed are located in the public right-of-way abutting the
Property or in areas (“Easement Areas”) that are the subject of recorded
irrevocable easement agreements which benefit such Property and which are listed
in Schedule A of any existing title insurance policy covering the Property so as
to be included in the coverage thereof; (iv) all such utilities are connected so
as to serve the Property without passing over other property other than Easement
Areas; and (v) all roads and other access necessary for the full utilization of
the Improvements for their intended purposes have been completed or the
necessary rights of way therefor have either been acquired from the appropriate
Governmental Authorities or have been dedicated to the public use and accepted
by such Governmental Authorities and all necessary steps have been taken by the
Property Owner for any such Governmental Authorities to assure the complete
construction and installation thereof.

(f)           No Encroachments. With respect to the Property, all of the
Improvements, except as shown on any existing survey, lie wholly within the
boundaries and building restriction lines of the Property, and no improvements
on adjoining properties encroach upon the Property, and no easements or other
encumbrances upon the Property encroach upon any of the Improvements.

(g)          Compliance with Law. The Property and the use thereof comply in all
material respects with all applicable insurance requirements. Except as set
forth in Schedule 5.44(g), to Borrower’s knowledge, the Property is not a
non-conforming use or

 

30



legal non-conforming use. Neither any Loan Party nor the Property Owner is in
default or violation in any material way of any order, writ, injunction, decree
or demand of any Governmental Authority. There has not been committed by or on
behalf of any Loan Party or the Property Owner or, to the best of such Person’s
knowledge, any other Person in occupancy of or involved with the operation or
use of the Property, any act or omission affording any Governmental Authority
the right of forfeiture as against (i) the Property or (ii) any part thereof or
any monies paid in performance of the Obligations. No portion of the Property
has been purchased with the proceeds of any illegal activity.

(h)          Damage. The Improvements are not damaged or injured as a result of
any fire, explosion, accident, flood or other casualty.

(i)           No Condemnation. Except as set forth in Schedule 5.44(i), no
condemnation or eminent domain proceeding has been commenced, or to the
knowledge of any Loan Party, is about to be commenced, against the Property or
for the relocation of roadways providing access to the Property.

(j)           Payment of Taxes; Assessments. All Real Property Taxes and Other
Property Charges relating to the Property which are due and owing have been
paid, or an escrow of funds in an amount sufficient to cover such payments has
been established, and no extension of time for assessment or payment of any such
Real Property Taxes and Other Property Charges is in effect.

(k)          Separate Tax Lot. The Property consists of a separate tax lot or
lots and said lot or lots do not include any property not included within the
Property.

(l)           Environmental Reports. Except as set forth on Schedule 5.45(l),
neither the Property Owner nor any Loan Party has any knowledge of any material
and adverse environmental condition or circumstance affecting the Property that
was not disclosed in the Environmental Reports delivered to Lender. Borrower
hereby represents and warrants to Lender that the representations and warranties
contained in the Environmental Indemnity are true and correct. Except for any
specific limitation contained in the Environmental Indemnity, this
representation and warranty shall survive any termination, satisfaction, or
assignment of this Agreement and the exercise by Lender of any of its rights or
remedies hereunder.

(m)         Americans With Disabilities Act Compliance. With respect to each
Property, the Improvements comply in all material respects with all of the
requirements of the ADA.

(n)          Physical Condition. Except as disclosed in the Engineering Reports,
the Property, including the Improvements and all portions thereof, are in good
condition, order and repair in all material respects. There exists no structural
or other material defects or damages in the Property, whether latent or
otherwise, and neither any Loan Party nor the Property Owner has received notice
from any insurance company, bonding company or any other Person of any defects
or inadequacies in the Property, or any part thereof, which would adversely
affect the insurability of the same or cause the

 

31



imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any Policies or bonds. All costs and expenses which
are due and payable of any and all labor, materials, supplies and equipment used
in the construction of the Improvements have been paid in full except for those
being contested in good faith.

5.45       Affiliate Agreements. The Loan Parties (other than Holdings) and the
Property Owner have not entered into and will not enter into any Affiliate
Agreements (hereinafter defined) unless upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any such Affiliate. Except as
set forth on Schedule 5.45, no Loan Party (other than Holdings) or the Property
Owner has entered into any Affiliate Agreements, and Schedule 5.45 sets forth
all fees, compensation and any other remuneration payable to each Loan Party
(other than Holdings) or the Property Owner on account of any such Affiliate
Agreements.

5.46       Survival of Representations. Each Loan Party agrees that all of the
representations and warranties made by any of the Loan Parties set forth in this
Article V or elsewhere in the Loan Documents shall survive for so long as any
amount remains owing to Lender under the Loan Documents by any Loan Party.

5.47       Senior Loan Documents. All of the Senior Loan Documents are listed in
Schedule 5.47. Except as set forth in Schedule 5.47, there have been no
modifications of the Senior Loan Documents evidencing or securing the Senior
Loan, and there are no other agreements of any kind between the Loan Parties and
the Senior Lenders or any other Person with respect to the Senior Loan except as
set forth in Schedule 5.47.

5.48       Status. The REIT is a Maryland estate investment trust listed and in
good standing on the New York Stock Exchange and is currently qualified as a
real estate investment trust under the Code.

5.49       Filing and Recording Taxes. All transfer taxes, recording taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes or
recording taxes, charges or fees or similar charges required to be paid by any
Person under applicable Legal Requirements currently in effect in connection
with the making of the Loan or the transactions contemplated by this Agreement
have been paid or are being paid in connection with the closing of the Loan. All
mortgage, mortgage recording, stamp, intangible or other similar taxes required
to be paid by any Person under applicable Legal Requirements currently in effect
in connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Security
Documents, have been paid.

5.50       Representations and Warranties of Loan Parties. Each of the
representations and warranties made by any Loan Party with respect to the Loan
Party shall be deemed to have been made by Borrower with respect to each Loan
Party, to the same extent such representation and warranty is made with respect
to the Loan Party.

 

32



5.51       Material Agreements. Borrower has delivered to Lender true and
complete copies of all Material Agreements and to Borrower’s knowledge, there
are no material defaults thereunder by any party thereto.

5.52       Additional Pledges. None of the Loan Parties or their respective
Affiliates and Subsidiaries has the right to pledge or encumber any other real
property owned or held by such Person (other than the Collateral) because of the
fact that such pledge or encumbrance is prohibited by the Senior Loan Documents,
or any other instrument governing Indebtedness secured by any of the Property or
the joint venture agreement relating to such property.

5.53       No Plan Assets. No Loan Party is or will be (i) an employee benefit
plan as defined in Section 3(3) of ERISA which is subject to ERISA, (ii) a plan
as defined in Section 4975(e)(1) of the Code which is subject to Section 4975 of
the Code, or (iii) an entity whose underlying assets constitute “plan assets” of
any such employee benefit plan or plan for purposes of Title I of ERISA of
Section 4975 of the Code.

ARTICLE VI

FINANCIAL STATEMENTS AND INFORMATION

So long as the Obligations are outstanding, Borrower covenants and agrees that
Borrower shall deliver to Lender or cause to be delivered to Lender:

6.1          Quarterly Operating Statements. Within 45 days after the end of
each Fiscal Quarter, a copy of the operating statements and Current Rent Rolls
for the Property.

6.2          Annual Financial Statements. Within 150 days after the close of
each calendar year, a copy of (i) the annual audited consolidated and unaudited
consolidating financial statements of Borrower and its Subsidiaries consisting
of consolidated and consolidating balance sheets and consolidated and
consolidating statements of income and retained earnings and changes in
financial condition, setting forth in comparative form in each case the
consolidated and consolidating figures for the previous calendar year and (ii)
the annual audited financial statements of the Property if such statements are
otherwise required under such Senior Loan Documents, consisting of a balance
sheet, statement of income and retained earnings and changes in financial
condition, setting forth in comparative form the figures for the previous
calendar year as well as the corresponding budgeted figures for such fiscal year
as set forth in the Operating Budget delivered pursuant to Section 6.5, which
financial statements shall be prepared in accordance with GAAP, certified
(except as to consolidating financial statements) without qualification by an
Approved Accounting Firm, and accompanied by a certificate from the Chief
Financial Officer of the REIT or an equivalent officer, in its capacity as the
general partner of Holdings, that all such financial statements are complete and
correct and present fairly in accordance with GAAP (y) the consolidated and
consolidating financial position, the consolidated and consolidating results of
operations and the changes in consolidated and consolidating financial position
of Borrower and its Subsidiaries and (z) the financial position, the results of
operations and the changes in

 

33



financial position of the Property, in each case, as at the end of such year and
for the period then ended.

Within 90 days after the close of each calendar year, a copy of the annual
audited financial statement of the Guarantor consisting of balance sheets and
statements of income and changes in financial condition which financial
statements shall be prepared in accordance with GAAP.

 

 

6.3

Additional Information.

(a)          As soon as possible and in any event within 15 Business Days of
receipt, any notice from the Internal Revenue Service, PBGC or Department of
Labor with respect to a Plan regarding any excise tax, proposed termination of a
Plan, prohibited transaction or fiduciary violation under ERISA or the Code
which could result in any liability to Borrower or any member of the Controlled
Group in excess of $100,000 and within 15 Business Days of filing, any Form 5500
filed by Borrower with respect to a Plan, or any member of the Controlled Group
which includes a qualified accountant’s opinion.

(b)          As soon as possible and in any event within 30 days after receipt
by the Borrower or any Loan Party or the Property Owner, a copy of (a) any
notice or claim to the effect that the Borrower, any Loan Party, or any of their
respective Subsidiaries is or may be liable to any Person as a result of the
release by such entity, or any of its Subsidiaries, or any other Person of any
Hazardous Material and (b) any notice alleging any violation of any
Environmental Requirement by the Borrower, any Loan Party, or any of their
respective Subsidiaries, which, in either case, could be reasonably likely to
result in a material liability or loss.

(c)          Promptly upon the distribution thereof to the press or the public,
copies of all press releases of any Loan Party.

(d)          Notices Regarding ERISA Events. With reasonable promptness, and in
any event within 15 days, the Loan Parties will give Lender notice (together
with copies, if applicable) of: (1) each funding waiver request filed with
respect to any Pension Plan and all communications received or sent by any ERISA
Affiliate with respect to such request; (2) the failure of any ERISA Affiliate
to make a required installment or payment under Section 302 of ERISA or Section
412 of the Code by the due date; (3) any unfavorable determination letter from
the IRS regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code; and (4) each schedule (Actuarial Information) to the annual
report (Form 5500 Series) filed by any Loan Party or any ERISA Affiliate with
the IRS with respect to each Pension Plan. For purposes of this Section, each
Loan Party shall be deemed to know all facts known by the administrator of any
Employee Benefit Plan of which any Loan Party or any ERISA Affiliate is the plan
sponsor. The Loan Parties will notify Lender in writing within five Business
Days of any Loan Party obtaining knowledge or reason to know that any Loan
Parties or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate

 

34



any Pension Plan under a distress termination within the meaning of Section
4041(c) of ERISA.

(e)          Termination Events. Promptly and in any event within 15 days of
becoming aware of the occurrence of or forthcoming occurrence of any (1)
Termination Event or (2) “prohibited transaction”, as such term is defined in
Section 406 of ERISA or Section 4975 of the Code, in connection with any Pension
Plan or any trust created thereunder, the Loan Parties will deliver to Lender a
notice specifying the nature thereof, what action the applicable Person has
taken, is taking or proposes to take with respect thereto and, when known, any
action taken or threatened by the IRS, the Department of Labor or the PBGC with
respect thereto.

 

6.4

Compliance Certificates.

(a)          At the time of the delivery of the financial statements provided
for in Section 6.2, a compliance certificate from the Chief Financial Officer of
the REIT or other equivalent officer, in its capacity as the sole member of
Borrower, certifying, on behalf of Borrower, that to such officer’s knowledge
after due inquiry, no Default or Event of Default has occurred and is continuing
or, if any Default or Event of Default has occurred and is continuing,
specifying the nature and extent thereof, and setting forth in reasonable detail
the calculations required to establish whether the Loan Parties were in
compliance with the applicable provisions of Section 8.11 and Section 8.17, at
the end of such fiscal month.

(b)          From and after the first twelve months of the term of the Loan, at
the time of the delivery subsequent to the first anniversary of the Closing Date
of the financial statements and operating statements provided for in Sections
6.1 and 6.2, a borrowing base certificate (“Borrowing Base Certificate”) in the
form of Exhibit H from the Chief Financial Officer or equivalent officer of the
REIT, in its capacity as the general partner of Holdings , setting forth the
value of the Property determined as of the end of the most recently calculated
fiscal quarter by applying a capitalization rate of 8% to the Property’s Net
Operating Income for the immediately preceding four fiscal quarter periods and
Borrower’s compliance with Section 2.7(b)(iv).

6.5          Annual Operating Budget. Borrower shall prepare and deliver to
Lender, within thirty (30) days prior to the beginning of each calendar year, an
annual expenditure budget for (A) Borrower and its Subsidiaries and (B) the
Property, and in each case showing, in reasonable detail (i) each line item of
anticipated income and operating expenses, including amounts required to
establish, maintain, and/or increase reserves, and (ii) each line item of
anticipated Capital Expenditures (“Operating Budget”). The Operating Budget
shall also include a business plan (“Business Plan”) for Borrower’s and its
Subsidiaries’ proposed operations during the forthcoming calendar year which
shall include a projection of income and expenses for the coming
year(“Projections”). The Operating Budget shall be prepared and submitted in a
form reasonably acceptable to Lender. The Operating Budget for the Property
through December 31, 2006 is attached hereto as Exhibit G. Lender shall have the
right at any time following the occurrence and during the continuance of an
Event of Default to

 

35



approve each Operating Budget in Lender’s reasonable discretion. In the event
that Lender objects to the proposed Operating Budget submitted by Borrower,
Lender shall advise Borrower of such objections within fifteen (15) Business
Days after receipt thereof (and deliver to Borrower a reasonably detailed
description of such objection) and Borrower shall promptly revise such Operating
Budget and resubmit the same to Lender. Lender shall advise Borrower of any
objections to such revised Operating Budget within ten (10) Business Days after
receipt thereof (and deliver to Borrower a reasonably detailed description of
such objection) and Borrower shall promptly revise the same in accordance with
the process described in this sentence until Lender approves an Operating
Budget. Each such Operating Budget approved by Lender in accordance with terms
hereof shall hereinafter be referred to as an “Approved Operating Budget.”

 

6.6

Other Deliveries.

(a)          within fifteen (15) Business Days after the end of each calendar
month, a Leasing Report for the Property, certified by a duly authorized officer
of Holdings, in its capacity as the sole member of Borrower, as being true,
complete and accurate;

(b)          within forty-five (45) Business Days after the end of each quarter,
an updated rent roll with respect to the Property;

(c)          within fifteen (15) Business Days after written request from
Lender, any information requested by Lender regarding any Leases and/or tenants
under any Leases;

(d)          concurrently, copies of all tax returns filed with respect to the
Borrower and Guarantor; and

(e)          within ten (10) Business Days after request, such further detailed
information covering the operation of the Property and the financial affairs of
any Loan Party as may be reasonably requested by Lender.

6.7          Notices. Borrower shall give prompt written notice to Lender of any
of the following:

(a)          the occurrence of any Default or Event of Default, or any other
information or event which would have a Material Adverse Effect, the nature of
such Default, Event of Default or Material Adverse Effect, and the action
Borrower proposes to take (or proposes to cause the relevant Person to take)
with respect thereto;

(b)          any litigation, arbitration or governmental proceedings pending or
threatened against any Loan Party, the Property Owner or the Property claiming
damages in excess of $100,000 and which are not covered by insurance (subject to
applicable deductibles);

(c)          any claim or Lien filed against the Property involving a claim in
excess of $100,000;

 

36



(d)          any Reportable Event or any “prohibited transaction” (as such term
is defined in Section 4975 of the Code) in connection with any Plan or any trust
created thereunder, which may, singly or in the aggregate materially impair the
ability of Borrower to repay any of its obligations under the Loan Documents,
describing the nature of each such event and the action, if any, the Borrower or
Holdings, as the case may be, proposes to take with respect thereto;

(e)          any event or circumstance which could have a Material Adverse
Effect; or

(f)           any voluntary or involuntary bankruptcy, reorganization,
insolvency or similar proceeding under any Bankruptcy Law against any Loan
Party, the Property Owner or any tenant under a Major Lease.

6.8          Communication with Accountants. Each Loan Party authorizes Lender
to communicate directly with its independent certified public accountants and
authorizes those accountants to disclose to Lender any and all financial
statements and other supporting financial documents and schedules including
copies of any management letter with respect to the business, financial
condition and other affairs of such Loan Party and any of its Subsidiaries or
Affiliates. Upon request of Lender, each Loan Party shall deliver a letter
addressed to such accountants instructing them to comply with the provisions of
this Section 6.8.

ARTICLE VII

AFFIRMATIVE COVENANTS

Borrower covenants and agrees that unless Lender shall otherwise consent in
writing, from and after the Closing Date and until the Loan is irrevocably
repaid in full:

7.1          Payment of the Debt. Borrower will pay the Debt at the times and in
the manner provided in the Note and the other Loan Documents.

 

7.2

Insurance.

(a)          Borrower, at its sole cost and expense, will, or will cause the
Property Owner to, keep the Property insured during the entire term of this
Agreement, for the mutual benefit of Borrower and Lender, against loss or damage
by fire and against loss or damage by other risks and hazards covered by a
standard extended coverage insurance policy including, without limitation, riot
and civil commotion, vandalism, malicious mischief, burglary and theft. The
insurance policy shall contain optional perils and income loss endorsements and
if any of the Improvements or the use of the Property shall at any time
constitute legal non-conforming structures or uses, a law and ordinance
endorsement. Such insurance shall be in an amount: (1) equal to at least the
then full replacement cost of the Improvements, without deduction for physical
depreciation; and (2) such that the insurer would not deem Borrower or Lender a
co-insurer under such policies. The deductible in respect of such insurance
shall not exceed the lesser of: (A) $10,000; and (B) one percent (1%) of the
face value of such policy, unless a higher

 

37



deductible is required by law. The premiums for the insurance carried in
accordance with this Section shall be paid monthly. Each policy shall contain
the “Extended Replacement Cost Endorsement” with a waiver of depreciation and a
co-insurance waiver, in each case in form and substance satisfactory to Lender.

(b)          For property upon which the construction of any Improvements is
ongoing, Borrower, at its sole cost and expense, will, or will cause the
Property Owner to, (i) obtain a builder’s all risk form insurance policy on a
completed value, non-reporting form, in an amount equal to 100% of the
anticipated completed cost of the Improvements, insuring the Improvements
against all risks of any kind or character except those permitted by Lender in
writing to be excluded from coverage thereunder, and an all risk policy of
insurance covering loss of future earnings and/or rents from the Improvements in
the event the Improvements are not ready or available for use or occupancy due
to casualty, damage or destruction required to be covered by such builder’s all
risk insurance policy, (ii) require policies of insurance to be carried by each
contractor retained by Borrower or Property Owner performing work in connection
with the Improvements covering worker’s compensation, employers’ liability,
commercial general liability and comprehensive automobile liability, including a
broad form of umbrella/excess liability insurance policy, and (iii) require
policies of professional liability insurance to be carried by each design
professional and surveyor performing work in connection with the Improvements
covering each such party against claims for actual or alleged errors, omissions
or negligent acts in the performance of their respective services rendered in
respect of the Improvements.

(c)          Borrower shall, or shall cause the Property Owner to, also obtain
and maintain during the entire term of this Agreement, at its sole cost and
expense, for the mutual benefit of Borrower and Lender, the following policies
of insurance:

(i)           Flood insurance (to the extent the Property is located in an area
as identified by the Federal Emergency Management Agency or the Federal
Insurance Administration as (y) an area having special flood hazards (Zone A),
or (z) an area designated a “100-year flood plain”) in an amount equal to the
then full replacement cost of the Improvements, without deduction for physical
depreciation;

(ii)          Comprehensive public liability insurance, including broad form
property damage, blanket contractual and personal injuries (including death
resulting therefrom) coverages, and containing aggregate underlying coverage of
$2,000,000 and an additional $8,000,000 umbrella naming Lender and its
successors and/or assigns as additional insureds;

(iii)        Insurance, in an amount equal to the insurable value of the
Improvements, against loss or damage from (A) leakage of sprinkler systems; and
(B) explosion of steam boilers, air conditioning equipment, high pressure
piping, machinery and equipment, pressure vessels or similar apparatus now or
hereafter installed in the Improvements;

 

38



(iv)         Worker’s compensation insurance with respect to any employees of
Borrower or the Property Owner as required by any Governmental Authority or
Applicable Law;

(v)          Motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles, containing minimum limits per
occurrence of $5,000,000;

(vi)         A blanket fidelity insurance coverage insuring against losses
resulting from dishonest or fraudulent acts committed by: (A) personnel of
Manager, the Loan Parties and the Property Owner; (B) any employees of outside
firms that provided appraisal, legal, data processing, or other services for
Manager, the Loan Parties or the Property Owner; and (C) temporary contract
employees or student interns;

(vii)       Earthquake insurance (if required by Lender) with a total insured
coverage equal to the sum of (A) business interruption and loss of rents in an
amount equal to one hundred percent (100%) of the projected gross income for the
Property for a period of eighteen (18) months, plus (B) the then full
replacement cost of the Improvements, without deduction for physical
depreciation, which insurance shall be subject to a deductible of not more than
five percent (5%);

(viii)      Business interruption or loss of rents insurance (i) with proceeds
payable to Lender or Senior Lender, subject, however, to the rights of the
Senior Lender; (ii) covering all risks required to be covered by the insurance
provided for in this Section; (iii) containing an extended period of indemnity
endorsement which provides that after the physical loss to the Improvements and
all Personal Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of eighteen (18) months from the date of the loss,
whichever first occurs, and notwithstanding that the policy may expire prior to
the end of such period; and (iv) in an amount equal to one hundred (100%)
percent of the projected gross income from the Property for a period of eighteen
(18) months. The amount of such business interruption or loss of rents insurance
shall be determined prior to the Closing Date and at least annually thereafter
based on Borrower’s reasonable estimate (as approved by Lender) of the gross
income from the Property for the succeeding eighteen (18) month period. All
insurance proceeds payable to Lender pursuant to this paragraph shall be treated
as Revenues by Lender and, unless otherwise paid to and retained by the Senior
Lender, deposited under the Deposit Account Agreement for application as
provided therein; provided, however, that nothing herein contained shall be
deemed to relieve Borrower of its obligations to pay the Obligations secured
hereunder on the respective dates of payment provided for in the Note except to
the extent such amounts are actually and timely paid out of the proceeds of such
business income insurance and applied to such Obligations;

(ix)         Terrorism coverage in an amount acceptable to Lender; provided,
however, if TRIA shall not be renewed, terrorism coverage shall only be required
to the extent the cost thereof would not exceed twice the premium paid for such
insurance had TRIA been in effect.

 

39



(x)          To the extent not covered in clauses (i) through (ix) above, such
other insurance as may from time to time be reasonably required by Lender in
order to protect the Property and Lender’s interests in the Collateral; and

(xi)         To the extent not already required by Lender in accordance with the
foregoing, Borrower shall, or shall cause the Property Owner to, obtain any
additional coverage required by the Senior Lender in accordance with the Senior
Loan Documents.

(d)          Borrower shall, or shall cause the Property Owner to, increase the
amount of insurance required to be provided hereunder at the time that each such
policy is renewed (but, in any event, not less frequently than once during each
12-month period) by using the F.W. Dodge Building Index to determine whether
there has been an increase in the replacement cost of the Improvements since the
most recent adjustment of any such policy and, if there has been any such
increase, the amount of insurance required to be provided hereunder shall be
adjusted accordingly. All policies of insurance required pursuant to this
Section (collectively, the “Casualty Insurance Policies”) shall: (i) be issued
by an insurer having, at all times relevant hereto, a claims paying ability of
not less than “A” by A. M. Best Company, Inc. and an investment grade rating by
Moody’s, S&P’s and any other rating agency rating such insurer (ii) as to the
property insurance, name Lender as a loss payee and the person to which all
payments made by such insurance company shall be paid subject, however, to the
rights of the Senior Lender; (iii) be maintained throughout the term of the Loan
without cost to Lender; (iv) include a waiver of subrogation against Lender;
(v) be assigned and delivered to Lender subject, however, to the rights of
Senior Lender; (vi) contain such provisions as Lender deems reasonably necessary
or appropriate to protect its interest including, without limitation, a waiver
of subrogation against Lender and endorsements providing that none of Borrower,
the Property Owner, Lender or any other party shall be a co-insurer thereunder,
and that Lender shall receive at least thirty (30) days prior written notice of
any modification, reduction or cancellation thereof; (vii) be issued by an
insurer that is fully authorized to do business in the State in which the
Property is located; (viii) shall contain an endorsement providing that no act
or negligence of Manager or any Loan Party or of a tenant or other occupant
shall affect the validity or enforceability of the insurance insofar as Lender
is concerned; and (ix) be satisfactory in form and substance to Lender, and be
approved by Lender as to amounts, risk coverage, deductible, loss payees and
insureds. Prior to the expiration date of each of the Casualty Insurance
Policies, Borrower will, or will cause the Property Owner to, deliver to Lender
satisfactory evidence of (a) the renewal of each Casualty Insurance Policy, (b)
the payment in full of all premiums unless same are being paid through escrows
held by the Senior Lender, and (c) that Lender has been named an additional
insured and loss payee thereunder. Borrower shall not, nor shall it permit the
Property Owner to, obtain any blanket liability or casualty policy unless, in
each case, such policy is approved in advance in writing by Lender. In the event
such approval is granted and Borrower, or the Property Owner, obtains a blanket
policy, such policy shall specifically allocate to the applicable Property the
amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate policy insuring only the
Property.

 

40



(e)          Borrower shall not, nor shall it permit the Property Owner to,
carry separate insurance, concurrent in kind or form or contributing in the
event of loss, with any insurance required under this Section. Notwithstanding
the foregoing, Borrower, or the Property Owner, may carry insurance not required
under this Agreement, provided any such insurance affecting the Property shall
be permitted by the terms of the Senior Loan Documents and shall be for the
mutual benefit of Borrower, the relevant Loan Party and Lender and, to the
extent required by the Senior Lender, the Senior Lender, as their respective
interests may appear, and shall be subject to all other provisions of this
Section, and provided that the existence of such additional insurance coverage
does not limit, impair, reduce or modify the insurance required to be carried
under this Section.

(f)           On an annual basis, Lender shall have the right to appoint a third
party chosen by Lender to conduct an insurance audit of the Policies at
Borrower’s expense to verify that Borrower (or the Property Owner) has satisfied
the requirements of this Section, the Senior Loan Documents and the Leases (a
“Compliance Audit”). Upon the occurrence of an Event of Default, Lender shall
have the right at any time and from time to time to require a Compliance Audit
at Borrower’s expense. Borrower hereby covenants to pay Lender on demand all of
Lender’s costs and expenses for each Compliance Audit required by Lender in
accordance with this subsection.

(g)          If Borrower fails to provide Lender with satisfactory evidence that
the requirements of this Section have been timely satisfied the Lender may, at
its discretion and without notice to any of the Loan Parties, procure any
required insurance. Any premiums paid for such insurance, or the allocable
portion of any premium paid by the Lender under a blanket policy for such
insurance, shall be a demand obligation of the Borrower and shall be added to
the Obligations, and any unearned premiums under such insurance shall comprise a
portion of the Collateral.

 

7.3

Casualty; Condemnation and Application of Proceeds.

(a)          If the Property shall be damaged or destroyed, in whole or in part,
by fire or other casualty, Borrower shall give prompt written notice of such
damage to Lender and shall, or shall cause the Property Owner to, promptly
commence and diligently prosecute, commence and diligently prosecute, the
completion of the repair, replacement, rebuilding and restoration of the
Property as nearly as possible to the condition the Property was in immediately
prior to such fire or other casualty, with such alterations as may be approved
by Lender (the “Restoration”) and otherwise in accordance with this Section.
Borrower shall, or shall cause the Property Owner to, pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower or
the Property Owner.

(b)          Borrower shall, or shall cause the Property Owner to, promptly give
Lender written notice of the actual or threatened commencement of any
condemnation or eminent domain proceeding and shall deliver to Lender copies of
any and all papers served or received in connection with such proceedings.
Subject to the rights of the Senior Lender, Lender may participate in any such
proceedings related to the

 

41



Property at Borrower’s sole cost and expense, and Borrower shall, or shall cause
the Property Owner to, from time to time deliver to Lender all instruments
requested by it to permit such participation. Borrower shall, or shall cause the
Property Owner to, at its expense, diligently prosecute any such proceedings,
and shall consult with Lender, its attorneys and experts, and cooperate with
them in the carrying on or defense of any such proceedings. Notwithstanding any
taking by any public or quasi-public authority through eminent domain or
otherwise (including but not limited to any transfer made in lieu of or in
anticipation of the exercise of such taking), Borrower shall continue to pay the
Debt at the time and in the manner provided for its payment in the Note and in
this Agreement and the Debt shall not be reduced until any award or payment
therefor shall have been actually received and applied by Lender, after the
deduction of expenses of collection, to the reduction or discharge of the Debt.
Lender shall not be limited to the interest paid on the award by the condemning
authority but shall be entitled to receive out of the award interest at the rate
or rates provided herein or in the Note. If the Property or any portion thereof
are taken by a condemning authority, Borrower shall, or shall cause the Property
Owner to, promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of this Section. The expenses
incurred by Lender in the settlement of any condemnation award shall become part
of the Debt, shall be secured by this Agreement and the other Security Documents
and shall be reimbursed by Borrower to Lender on demand.

(c)          Upon the occurrence of any casualty at the Property or any part
thereof where the Senior Lender does not have the right, in its sole and
absolute discretion, to settle, adjust or compromise any claim under any policy
of insurance, or in the event such Senior Lender has such right but shall waive
or otherwise fail to exercise such right, then it shall be an Event of Default
hereunder if any such claim is settled or compromised on terms that are not
approved in writing by Lender in its sole and absolute discretion. It shall also
be an Event of Default hereunder if Borrower or the Property Owner shall submit
any proposed settlement of such claim to the Senior Lender for its approval
under the Senior Loan Documents before Lender shall have approved such proposed
settlement in writing. Notwithstanding the foregoing, prior to the occurrence of
an Event of Default, Borrower or the Property Owner may settle, adjust or
compromise any such claim which is less than one hundred thousand dollars
($100,000.00) without Lender’s consent or approval; provided that within fifteen
(15) days following the settlement Borrower delivers, or causes the Property
Owner to deliver, to Lender written notice of the settlement, together with a
memorandum summarizing the relevant and material terms of the settlement. Upon
the occurrence of an Event of Default, Lender shall be authorized to, in its
sole discretion, settle and adjust any claim or proceeding regardless of amount
without any obligation to consult with Borrower or the Property Owner in
connection therewith. The expenses incurred by Lender in the adjustment and
collection of insurance proceeds shall become part of the Debt, shall be secured
by this Agreement and the other Security Documents and shall be reimbursed by
Borrower to Lender on demand.

(d)          If there occurs any insured damage to or destruction of, or any
condemnation proceeding with respect to the Property or any part thereof, and
the Senior Lender elects to apply insurance proceeds or condemnation award
(collectively, the

 

42



“Loss Proceeds”) to its Senior Loan, then the balance of any Loss Proceeds not
so applied to the Senior Loan shall be applied to the Obligations. In the event
the Senior Lender makes the Loss Proceeds available to Borrower or the Property
Owner for Restoration, any excess Loss Proceeds remaining after completion of
Restoration and released to Borrower or the Property Owner shall be paid to
Lender to be applied to the Obligations.

(e)          Except as provided above, the Loss Proceeds shall be applied to
reimburse Borrower or the Property Owner, for the cost of restoring, repairing,
replacing or rebuilding the Property or the part thereof affected by such
casualty or condemnation or eminent domain proceeding, in the manner set forth
below. Any such application to the Obligations shall not be considered a
voluntary prepayment requiring payment of the prepayment consideration provided
for in this Agreement, except that if an Event of Default shall have occurred,
then such application shall be subject to the prepayment consideration computed
in accordance with this Agreement, if any.

(f)           Whether or not Loss Proceeds shall be made available to Borrower
or the Property Owner for the Restoration following a casualty or condemnation,
Borrower hereby covenants to, or to cause the Property Owner to, restore,
repair, replace or rebuild the Property to be of at least equal value and of
substantially the same character as prior to such casualty or condemnation, all
to be effected in accordance with Applicable Law and plans and specifications
approved in advance by Lender; provided, however, that Borrower or the Property
Owner shall pay all costs (and if required by Lender, Borrower shall, or shall
cause the Property Owner to, deposit the total thereof with Lender in advance)
of Restoration in excess of the Loss Proceeds made available pursuant to the
terms hereof.

(g)          In the event Borrower or the Property Owner is entitled to
reimbursement out of Loss Proceeds held by Lender, such proceeds shall be
disbursed from time to time upon Lender being furnished with: (1) evidence
satisfactory to it of the estimated cost of completion of the Restoration; (2)
funds, or, at Lender’s option, assurances satisfactory to Lender that such funds
are available, sufficient in addition to the Loss Proceeds to complete the
proposed Restoration; and (3) such architect’s certificates, waivers of lien for
work previously performed or contemporaneously funded, contractor’s sworn
statements, title insurance endorsements, bonds, plats of survey and such other
evidences of cost, payment and performance as Lender may reasonably require and
approve. Pending any such disbursement, Borrower shall, or shall cause the
Property Owner to, deliver all Loss Proceeds and additional funds to the
Depository, which proceeds shall be held in an interest-bearing deposit account,
and Borrower hereby grants to Lender, as further security for the Obligations, a
security interest in such deposit account, all funds deposited therein and all
interest and other proceeds thereof. All withdrawals from such deposit account
shall require Lender’s authorization. All interest or other earnings with
respect to the funds deposited in such deposit account shall be disbursed in
accordance with the terms of this paragraph. Lender may, in any event, require
that all plans and specifications for such Restoration, be submitted to and
approved by Lender prior to commencement of work (which approval shall not be
unreasonably withheld). No payment made prior to the final completion of the

 

43



Restoration shall exceed ninety percent (90%) of the value of the work performed
from time to time. Funds other than the Loss Proceeds shall be disbursed prior
to disbursement of such Loss Proceeds, and at all times the undisbursed balance
of the Loss Proceeds remaining in Lender’s possession, together with funds
deposited for that purpose or irrevocably committed to the satisfaction of
Lender by or on behalf of Borrower for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all liens and claims of lien.
Any surplus which may remain out of Loss Proceeds and additional funds held by
Lender pursuant to this Section 7.3 after payment of such costs of Restoration
shall be applied by Lender in reduction of the Debt.

(h)          If Loss Proceeds are paid to the Senior Lender for disbursement,
Borrower shall, or shall cause the Property Owner to, deliver to Lender copies
of all written correspondence delivered to and received from such Senior Lender
that relates to such Loss Proceeds.

(i)           The provisions of this Section 7.3 shall not be deemed violated if
and to the extent the Senior Lender requires, pursuant to its rights under the
applicable Senior Loan Documents, use and application of Loss Proceeds in a
manner inconsistent with this Section 7.3.

 

7.4

Real Property Taxes.

(a)          Borrower shall, or shall cause the Property Owner to, promptly pay
all taxes, assessments, water rates, sewer rents, governmental impositions, and
other charges, including without limitation vault charges and license fees for
the use of vaults, chutes and similar areas adjoining the Property, now or
hereafter levied or assessed or imposed against the Property or any part thereof
(the “Real Property Taxes”), all ground rents, maintenance charges and similar
charges, now or hereafter levied or assessed or imposed against the Property or
any part thereof (the “Other Property Charges”), and all charges for utility
services provided to the Property as same become due and payable. Borrower will
deliver to Lender, promptly upon Lender’s request, evidence satisfactory to
Lender that the Real Property Taxes, Other Property Charges and utility service
charges have been so paid or are not then delinquent. Borrower shall not suffer
(or permit any Property Owner to suffer) and shall promptly cause to be paid and
discharged any lien or charge whatsoever which may be or become a lien or charge
against the Property. Except to the extent sums sufficient to pay all Real
Property Taxes and Other Property Charges have been deposited (i) with Lender in
accordance with the terms of this Agreement or the Deposit Account Agreement, or
(ii) with the Senior Lender pursuant to the Senior Loan Documents, Borrower
shall furnish to Lender paid receipts for the payment of the Real Property Taxes
and Other Property Charges prior to the date the same shall become delinquent.

(b)          After prior written notice to Lender, any Loan Party or the
Property Owner, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application in whole or in part of any of the Real
Property Taxes; provided

 

44



that (1) no Event of Default has occurred, (2) such Loan Party or Property Owner
is permitted to do so under the provisions of any mortgage, deed of trust or
deed to secure debt affecting the Property including those securing any Senior
Loan, (3) such proceeding shall suspend the collection of the Real Property
Taxes from such Loan Party or the Property Owner and from the Property, or such
Loan Party or the Property Owner shall have paid all of the Real Property Taxes
under protest, (4) such proceeding shall be permitted under and be conducted in
accordance with the provisions of any other instrument to which such Loan Party
or the Property Owner is subject and shall not constitute a default thereunder,
(5) neither the Property nor any part thereof or interest therein will in the
opinion of Lender be in danger of being sold, forfeited, terminated, cancelled
or lost, (6) Borrower shall have deposited with Lender adequate cash reserves
for the payment of the Real Property Taxes, together with all interest and
penalties thereon, unless such Loan Party or the Property Owner has paid all of
the Real Property Taxes under protest, (7) such Loan Party or the Property Owner
shall have furnished such security as may be reasonably required in the
proceeding, or as may be requested by Lender to insure the payment of any
contested Real Property Taxes, together with all interest and penalties thereon,
and (8) such Loan Party or the Property Owner shall promptly, upon final
determination thereof, pay the amount of any such contested Real Property Taxes,
together with all costs, interest and penalties which may be payable in
connection therewith. In addition, if the contested Real Property Taxes are not
paid in full when such Loan Party or the Property Owner commences such contest,
then such proceeding shall suspend the collection of Real Property Taxes from
the Property. In addition, Borrower shall pay to Lender upon demand, any costs
incurred by Lender in ensuring compliance by such Loan Party or the Property
Owner with this Section 7.4, including attorney’s fees, monitoring and
evaluating expenses and any tax service fees.

(c)          Unless such amounts are collected by the Senior Lender, subject to
the penultimate sentence of this Section 7.4, Borrower shall pay to Lender, on
the first (1st) day of each calendar month, without any requirement of notice or
written demand from Lender, (i) one-twelfth of the amount required to pay in
full the Real Property Taxes and Other Property Charges that will become due and
payable during the following twelve (12) months with respect to the Property,
and (ii) one-twelfth of an amount required to pay in full the insurance premiums
due with respect to the Property for the renewal of the coverage afforded by the
Policies upon the expiration thereof (the amounts in (i) and (ii) above shall be
called the “Escrow Fund”). Borrower agrees to, or shall cause the Property Owner
to, notify Lender immediately of any changes to the amounts, schedules and
instructions for payment of any Real Property Taxes, Other Property Charges or
insurance premiums of which they have or obtain knowledge and hereby authorizes
Lender or its agent to obtain the bills for Real Property Taxes and Other
Property Charges directly from the appropriate taxing authority. Lender will
apply the Escrow Fund to payments of Real Property Taxes, Other Property Charges
and insurance premiums with respect to the Property required to be made by
Borrower pursuant to Sections 7.2 and 7.4 hereof pursuant to the terms of the
Deposit Account Agreement. If the amount of the Escrow Fund shall exceed the
amounts due for Real Property Taxes, Other Property Charges and insurance
premiums with respect to the Property pursuant to Sections 7.2 and 7.4 hereof,
Lender shall, in its discretion, return any excess to Borrower or credit such
excess against future payments to be made to the Escrow Fund. If Lender

 

45



estimates that the Escrow Fund is not sufficient to pay the items set forth
above, Borrower shall promptly pay to Lender, upon ten (10) days written demand,
an amount which Lender shall estimate as sufficient to make up the deficiency.
Notwithstanding the foregoing, it remains Borrower’s responsibility to, or to
cause the Property Owner to, timely pay all Real Property Taxes, Other Property
Charges and insurance premiums with respect to the Property. Accordingly, in the
event that Borrower’s payments to the Escrow Fund are insufficient to pay all
Real Property Taxes, Other Property Charges and insurance premiums with respect
to the Property in full as they become due, Borrower shall pay, without any
requirement of prior demand or notice from Lender, the full the amount of any
deficiency into the Escrow Fund not later than the Payment Date occurring in the
calendar month in which such Real Property Taxes, Other Property Charges and/or
insurance premiums with respect to the Property, as applicable, would, if not
timely paid, become due, payable and delinquent. The Escrow Fund shall not
constitute a trust fund and may be commingled with other monies held by Lender.
No earnings or interest on the Escrow Fund shall be payable to Borrower.
Notwithstanding the foregoing provisions of this paragraph, to the extent the
Senior Lender is escrowing for Real Property Taxes, Other Property Charges
and/or insurance premiums pursuant to the Senior Loan Documents for the
Property, Lender will waive the requirements of this Section 7.4(g) to the
extent of the escrow established pursuant to such Senior Loan Documents. For
example, if Senior Lender is only requiring that Real Property Taxes and Other
Property Charges to be escrowed, Borrower shall be required hereunder to escrow
for insurance premiums with respect to the Property.

 

7.5

Leases and Revenues.

(a)          As more particularly set forth in the Deposit Account Agreement,
each Loan Party shall, or shall cause the Property Owner to, cause all Revenues
to be deposited in the Deposit Account, except for amounts paid to and applied
by the Senior Lender under the Senior Loan Documents.

(b)          Borrower shall, or shall cause the Property Owner to, use its best
efforts to maintain all leasable space in the Property leased at no less than
fair market rental rates for comparable space in competitive properties. Upon
written request, Borrower shall, or shall cause the Property Owner to, furnish
to Lender executed copies of all Leases. Subject to the provisions of this
Section, all Major Leases shall be subject to the prior approval of Lender which
approval shall not be unreasonably withheld or delayed and shall include
estoppel provisions in favor of Lender satisfactory to Lender. Borrower shall,
or shall cause the Property Owner to, (i) observe and perform all the
obligations imposed upon the lessor under the Leases and not do or permit to be
done anything to impair the value of any of the Leases; (ii) promptly send
copies to Lender of all notices of default which such Loan Party or the Property
Owner or its agents or representatives shall send or receive thereunder; (iii)
enforce all of the terms, covenants and conditions contained in the Leases upon
the part of the lessee thereunder to be observed or performed, to the same
extent as a reasonable and prudent landlord would; (iv) not collect any of the
Revenues more than one (1) month in advance; (v) not execute any other
assignment of the lessor’s interest in any of the Leases or the Revenues, except
under the Senior Loan Documents; (vi) not alter, modify or change the terms of
any

 

46



Major Leases without the prior written consent of Lender, or cancel or terminate
any Major Leases or accept a surrender thereof or convey or transfer or suffer
or permit a conveyance or transfer of the Property or of any interest therein so
as to effect a merger of the estates and rights of or a termination or
diminution of the obligations of, lessees thereunder; (vii) not alter, modify or
change the terms of any guaranty, letter of credit or other credit support with
respect to the Major Leases (the “Lease Guaranty”) or cancel or terminate such
Lease Guaranty, and (viii) not consent to any assignment of or subletting under
any Major Lease in respect of which the consent of landlord is required without
the prior written consent of Lender. Lender shall have the right, following ten
(10) days prior written notice to the applicable Loan Party (or without such
notice if an Event of Default exists) at the Borrower’s expense, but shall not
be obligated, to cure any default by the applicable Loan Party under any of the
Leases which the applicable Loan Party is not proceeding diligently to cure, and
this provision shall be deemed to be a written authorization and each tenant
shall be entitled to rely thereon. Such curing by Lender of a default by the
applicable Loan Party under any of the Leases shall not release the applicable
Loan Party in any way from liability to Lender for the applicable Loan Party’s
failure to discharge the applicable Loan Party’s duty to so cure that default.
Any and all sums expended by Lender with respect to any such cure, together with
interest thereon at the Protective Advance Default Rate from the date paid by
Lender until repaid by Borrower, shall immediately be due and payable to Lender
by Borrower on demand and shall be secured by the Loan Documents. Lender and any
Person designated by Lender are hereby authorized by Borrower on behalf of the
Property Owner to directly communicate with any of the tenants or the Manager at
any time and from time to time regarding such matters as Lender deems
appropriate, and Borrower on behalf of the Property Owner hereby acknowledges
and agrees that each Loan Party and the Property Owner shall have no claim or
cause of action against Lender arising out of such communications.

(c)          Borrower shall, or shall cause the Property Owner to, provide
Lender upon request, a certified status report concerning rental activity in the
Property, which report shall specifically list the portions of the Property
which are committed, under negotiation or have been leased under executed and
delivered Leases as of the date of the report, and such other information as may
be requested by Lender.

(d)          Notwithstanding any provisions herein to the contrary, no warrants,
stock options or similar rights in any tenant or any Affiliate thereof, any
licensee or any other Person providing any services related to or for the
benefit of the Property may be granted to any Loan Party, the Property Owner or
their respective Affiliates, without Lender’s prior written consent, which
consent may be withheld in Lender’s sole discretion, and which consent may be
conditioned upon, among other things, Lender’s receipt of a perfected security
interest in such warrants, stock options or similar rights as security for the
Debt.

7.6          Maintenance of Properties. Borrower shall, or shall cause the
Property Owner to, maintain the Property in a good and safe condition and
repair. The Improvements, materials, equipment, furniture, fixtures and other
articles of personal property located therein and thereon not owned by lessees
under Leases (the “Personal  

 

47



Property”) shall not be removed, demolished or materially altered (except for
normal replacement of the Personal Property and tenant improvement costs)
without the prior written consent of Lender. Borrower shall not, nor shall it
permit the Property Owner to, initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof without the prior written consent of Lender. If
under applicable zoning provisions the use of all or any portion of the Property
is or shall become a nonconforming use, Borrower will not, nor will it allow the
Property Owner to intentionally or knowingly cause or permit the nonconforming
use to be discontinued or abandoned without the express written consent of
Lender.

7.7          Waste. Borrower shall not, nor shall it permit the Property Owner
to, (a) commit or suffer any waste of the Property, (b) make or permit to be
made any change in the use of the Property which will in any way materially
increase the risk of fire or other hazard arising out of the operation of the
Property, (c) take or cause to be taken any action that might invalidate or give
cause for cancellation of any Policy, or (d) do or permit to be done thereon
anything that could in any way impair the value of the Property or Lender’s
rights under the Loan Documents.

 

7.8

Compliance With Laws.

(a)          Borrower shall, and shall cause the Property Owner to, promptly
comply with all Applicable Laws. Particularly, Borrower shall, or shall cause
the Property Owner to cause the Property to at all times strictly comply to the
extent applicable with the requirements of the ADA, all state and local laws and
ordinances related to handicapped access and all rules, regulations, and orders
issued pursuant thereto including the Americans with Disabilities Act
Accessibility Guidelines for Buildings and Facilities, as amended, and to pay
all costs associated with such compliance. Each Loan Party shall, from time to
time, upon Lender’s request, provide Lender with evidence satisfactory to Lender
that the Property complies in all material respects with all Applicable Law or
is exempt from compliance with Applicable Law. Notwithstanding any provisions
set forth herein, Borrower shall not, nor shall it permit the Property Owner to,
alter the Property in any manner which would materially increase any Loan
Party’s or the Property Owner’s responsibilities for compliance with Applicable
Law without the prior written approval of Lender, not to be unreasonably
withheld. Lender’s approval of the plans, specifications, or working drawings
for alterations of the Property shall create no responsibility or liability on
behalf of Lender for their completeness, design, sufficiency or their compliance
with Applicable Law. Lender may condition any such approval upon receipt of a
certificate of compliance with Applicable Law from an independent architect,
engineer, or other person reasonably acceptable to Lender. Borrower shall, or
shall cause the Property Owner to, give prompt notice to Lender of the receipt
by Borrower or the Property Owner of any notice related to a violation of any
Applicable Law and of the commencement of any proceedings or investigations
which relate to compliance with Applicable Law.

(b)          After prior written notice to Lender, any Loan Party may, at its
sole cost and expense, by appropriate legal proceeding, promptly initiated and
conducted

 

48



in good faith and with due diligence, contest the validity or application in
whole or in part of any Applicable Law; provided that (i) no Event of Default
has occurred and is continuing; (ii) such proceeding shall suspend the
enforcement or prosecution of such Applicable Law against such Loan Party or
such Property, as applicable, or such Loan Party or the Property Owner shall
have complied with such law under protest; (iii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument or agreement affecting the Property to which such Loan Party or the
Property Owner is subject (including without limitation, the Senior Loan
Documents) and shall not constitute a default thereunder; (iv) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; and (v) each Loan Party shall
have, or shall cause the Property Owner to have, deposited with Lender, if
reasonably required by Lender, adequate reserves or other security as Lender may
reasonably require for the payment of any potential fines or penalties in
connection with the enforcement of such Applicable Law.

 

7.9

Books and Records.

(a)          Borrower will, and will cause each Loan Party and the Property
Owner to, keep and maintain, on a Fiscal Year basis, in accordance with GAAP,
proper and accurate books, records and accounts reflecting all of the financial
affairs of such Loan Party and all items of income and expense in connection
with the operation of the Property. Borrower shall cause Lender to have the
right from time to time at all times during normal business hours to examine
such books, records and accounts at the office of such Loan Party or other
Person maintaining such books, records and accounts and to make copies or
extracts thereof as Lender shall desire. After the occurrence of an Event of
Default, the Borrower shall pay any costs and expenses incurred by Lender to
examine such accounting records as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest. The Borrower shall, or cause
the Property Owner to, furnish or make available to Lender and its agents
convenient facilities for the examination and audit of any of the applicable
books and records.

(b)          Pursuant to and in accordance with the reporting requirements set
forth in Article VI of this Agreement, Borrower shall, or shall cause each Loan
Party and the Property Owner to, concurrently furnish to Lender all financial
statements, operating statements, balance sheets, budgets, rent rolls, notices,
consents, requests, reports, and all other financial or written communications
related to the Property delivered to any Senior Lender, issued by any Manager,
and/or received by any Loan Party.

7.10       Change in Fiscal Year. Borrower shall, and shall cause each Loan
Party to, maintain December 31 as its fiscal year end.

7.11       Payment of Taxes, Charges, Claims and Current Liabilities. Borrower
shall, and shall cause each Loan Party to, pay or discharge:

(a)          on or prior to the date on which penalties thereon accrue, all
federal, all state and all other material Taxes, assessments and other
government charges or levies imposed upon it or any of its properties or income
(including such as may arise

 

49



under Section 4062, Section 4063 or Section 4064 of ERISA, or any similar
provision of Law);

(b)          on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen and other like Persons which result in
creation of a Lien upon any property of such Loan Party or the Property Owner
(including the Property);

(c)          on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any the property of such
Loan Party or the Property Owner (including the Property) (other than Permitted
Liens) or which, if unpaid, might give rise to a claim entitled to priority over
general creditors of such Loan Party or the Property Owner in a case under the
Bankruptcy Code, or in any insolvency proceeding or dissolution or winding-up
involving such Loan Party or the Property Owner; and

(d)          all other current liabilities so that none is overdue more than
sixty (60) days.

Notwithstanding the foregoing, any Loan Party or the Property Owner, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Applicable Law or Governmental Authority
or the payment of any asserted Taxes, assessments, charges, levies, claims,
liabilities or judgments entered against such Loan Party or the Property Owner
or any of their assets (including the Property) (collectively in this Section
7.11, the “requirements”); provided that (1) no Event of Default has occurred,
(2) such Loan Party or the Property Owner is permitted to do so under the
provisions of any mortgage, deed of trust or deed to secure debt affecting such
Loan Party (or any of its properties), including those securing any Senior Loan,
(3) such proceeding shall suspend the requirements as to such Loan Party and
from the Property, or such Loan Party shall have paid or performed all of the
requirements under protest, (4) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
such Loan Party is subject and shall not constitute a default thereunder,
(5) neither the Property nor any part thereof or interest therein will in the
opinion of Lender be in danger of being sold, forfeited, terminated, cancelled
or lost, (6) Borrower shall have deposited with Lender adequate cash reserves
for the payment or performance of the requirements, together with all interest
and penalties thereon, unless such Loan Party has paid or performed all of the
requirements under protest, and (7) such Loan Party or the Property Owner shall
have furnished such security as may be reasonably required in the proceeding, or
as may be requested by Lender to insure the payment or performance of any
contested requirements, together with all interest and penalties thereon.

7.12       Performance of Other Agreements. Borrower shall, and shall cause each
Loan Party and the Property Owner to, observe and perform each and every term to
be observed or performed by such Person pursuant to the terms of any agreement
or recorded instrument affecting or pertaining to the Property (including,
without limitation,

 

50



the Material Agreements), and any Amendments thereto, or given by any Loan Party
to Lender for the purpose of further securing any Obligation.

7.13       Right of Entry. Borrower shall, and shall cause each Loan Party and
the Property Owner to, provide to Lender and its agents access to their
respective executive or other offices or any part thereof or the Property for
the purpose of making inspections at all reasonable times, including, without
limitation, for the purpose of curing any default that occurs or that is
asserted by any Senior Lender under the Senior Loan Documents.

7.14       Existence; Compliance with Legal Requirements. Borrower shall, and
shall cause each Loan Party and the Property Owner to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
existence and qualifications, and material rights, licenses, permits and
franchises and comply in all material respects with all requirements of
Governmental Authorities applicable to it. Borrower shall, and shall cause the
Property Owner to, at all times maintain, preserve and protect all franchises
and trade names and preserve all of their respective property used or useful in
the conduct of its respective business. Borrower shall cause the Property Owner
to qualify to do business and remain in good standing under the laws of the
state in which the Property is located and in each jurisdiction as and to the
extent the same is required for the ownership, maintenance, management and
operation of the Property.

7.15       Title to Property. Borrower shall, and shall cause the Property Owner
to, (i) warrant and defend (A) the title to the Collateral and every part
thereof, and (B) the validity and priority of the liens of the Security
Documents against the claims of all persons and entities whatsoever and (ii)
warrant and defend the title of the Property Owner to the Property and every
part thereof. Borrower shall reimburse Lender for any losses, costs, damages or
expenses (including Professional Fees) incurred by Lender if an interest in the
Property or the Collateral, other than as permitted hereunder, is claimed by
another Person. Borrower hereby assigns, or agrees to cause the Property Owner
to assign to Borrower so that it may assign, to Lender all proceeds payable
under any Title Insurance Policy, subject to the rights of the Senior Lender, if
any, under its mortgagee title insurance policy, and shall deliver such funds to
Lender for deposit into the Deposit Account, to be held and applied in the
manner set forth in the Deposit Account Agreement.

 

7.16

ERISA.

 

(a)

Compliance with ERISA. The Loan Parties shall not:

(i)           permit the occurrence of any Termination Event which would result
in a liability to any Loan Party or the Property Owner or any ERISA Affiliate in
excess of $100,000;

(ii)          permit the present value of all benefit liabilities under all
Pension Plans to exceed the current value of the assets of such Pension Plans
allocable to such benefit liabilities by more than $100,000;

 

51



(iii)         permit any accumulated funding deficiency in excess of $100,000
(as defined in Section 302 of ERISA and Section 412 of the Code) with respect to
any Pension Plan, whether or not waived;

(iv)         fail to make any contribution or payment to any Multiemployer Plan
which any Loan Party or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto
which results in or is likely to result in a liability in excess of $100,000;

(v)          engage or permit any ERISA Affiliate to engage, in any prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code for which a
civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant to Section
4975 of the Code in excess of $100,000 is imposed;

(vi)         permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit Plan
which establishment or amendment could result in liability to any Borrower or
any ERISA Affiliate or increase the obligation of any Loan Party or the Property
Owner or any ERISA Affiliate to a Multiemployer Plan which liability or
increase, individually or together with all similar liabilities and increases
could have a Material Adverse Effect; or

(vii)       fail, or permit any ERISA Affiliate to fail, to establish, maintain
and operate each Employee Benefit Plan in compliance in all material respects
with the provisions of ERISA, the Code and all other applicable laws and the
regulations and interpretations thereof.

(b)          No Prohibited Transaction. Borrower covenants and agrees that it
shall not, and shall not permit any Loan Party or the Property Owner to, engage
in any transaction which would cause any obligation, or action taken or to be
taken, hereunder (or the exercise by Lender of any of its rights under the Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA.

(c)          No Plan Assets. Neither the Property Owner nor any Loan Parties
shall at any time during the term of this Agreement become (1) an employee
benefit plan defined in Section 3(3) of ERISA which is subject to ERISA, (2) a
plan as defined in Section 4975(e)(1) of the Code which is subject to Section
4975 of the Code, (3) a “governmental plan” within the meaning of Section 3(32)
of ERISA or (4) an entity any of whose underlying assets constitute “plan
assets” of any such employee benefit plan, plan or governmental plan for
purposes of Title I or ERISA, Section 4975 of the Code or any state statutes
applicable to the Borrower regulating investments of governmental plans.

(d)          Delivery of Certifications. Borrower further covenants and agrees
to deliver to Lender and to cause each Loan Party and the Property Owner to
deliver to Lender, such certifications or other evidence from time to time
throughout the term of

 

52



paragraph (c) of this Section 7.16 is true at such time.

 

7.17

Environmental Matters.

(a)          Borrower shall and shall cause each Loan Party and their respective
Subsidiaries and Affiliates to (i) comply with any Environmental Requirements,
including, without limitation, any such laws or regulations relating to
contamination from any Hazardous Materials, (ii) notify Lender promptly upon
learning of any spill of Hazardous Material upon any premises owned or occupied
by such Loan Party and their respective Subsidiaries and Affiliates where such
spill or hazardous substance would be reasonably likely to cause contamination,
and (iii) promptly forward to Lender a copy of any order, notice, permit,
application or any other communication or report in connection with any such
spill or any other matter relating to the Environmental Requirements as they may
affect such premises.

(b)          Borrower will defend, indemnify, and hold harmless Lender, its
employees, agents, officers, and directors, in its capacity as Lender hereunder
and also as successor in interest to any Loan Party or any of its Subsidiaries
or Affiliates as owner or lessee of any premises by virtue of foreclosure or
acceptance in lieu of foreclosure, from and against any and all claims, demands,
penalties, causes of action, fines, liabilities, settlements, damages, costs, or
expenses of whatever kind or nature, known or unknown, foreseen or unforeseen,
contingent or otherwise (including, without limitation, counsel and consultant
fees and expenses, investigation and laboratory fees and expenses, court costs,
and litigation expenses) arising out of, or in any way related to, (i) any
breach by Borrower of any of the provisions of this Section 7.17 or Article XIV
hereof, (ii) the presence, disposal, spillage, discharge, emission, leakage,
release, or threatened release of any Hazardous Material which is at, in, on,
under, about, from or affecting the Property or Improvements, including, without
limitation, any damage or injury resulting from any such Hazardous Material to
or affecting the Property or Improvements or the soil, water, air, vegetation,
buildings, personal property, persons or animals located on the Property or on
any other property or otherwise, (iii) any personal injury (including wrongful
death) or property damage (real or personal) or other liability predicated on
common law arising out of or related to any such Hazardous Material, (iv) any
lawsuit brought or threatened, settlement reached, or order or directive of or
by any Governmental Authority relating to such Hazardous Material, (v) any
violation of any Environmental Requirement, or (vi) otherwise under or on
account of the Environmental Requirements, including the assertion of any Lien
against the Property or Improvements; provided, however, that Borrower shall not
be obligated to indemnify Lender for any loss, liability, damage or expense
suffered or incurred subsequent to Lender’s foreclosure, or acceptance in lieu
of foreclosure, of any of the Collateral so long as such loss, liability, damage
or expense results solely from circumstances or conditions in effect or
occurring subsequent to the date of such foreclosure or acceptance and in no way
proximately relate to circumstances or conditions existing prior to such date.
The aforesaid indemnification shall, notwithstanding any exculpatory or other
provision of any nature whatsoever to the contrary set forth in the Note, this
Agreement or any other document or instrument now or hereafter executed and
delivered in connection with the Loan, constitute the personal

 

53



recourse undertakings, obligations and liabilities of Borrower. The Obligations
and liabilities of Borrower under this paragraph shall survive and continue in
full force and effect and shall not be terminated, discharged or released, in
whole or in part, irrespective of whether the Debt has been paid in full and
irrespective of any foreclosure of the Pledge Agreement, sale of the Collateral
pursuant to the provisions of the Security Documents or acceptance by Lender,
its nominee or wholly-owned subsidiary of an assignment in lieu of foreclosure
or sale and irrespective of any other fact or circumstance of any nature
whatsoever.

(c)          In the event of any spill or Hazardous Material affecting any
premises owned or occupied by any Loan Party or any of their respective
Subsidiaries or Affiliates, whether or not the same originates or emanates from
such premises or any contiguous real estate, and/or if any Loan Party or such
Subsidiary or Affiliate shall fail to comply with any of the Environmental
Requirements applicable to the spill or Hazardous Material, Lender may, but
shall not be obligated to, give such notices or cause such work to be performed
or take any and all actions legally required to remedy such spill or hazardous
substance or cure such failure to comply and any amounts paid as a result
thereof, together with interest thereon at the Default Rate, shall be
immediately due and payable by Borrower and, until paid, shall be added to the
Obligations.

7.18       Subdivision Maps. Prior to recording any final map, plat, parcel map,
condominium plats, lot line adjustment or other subdivision map of any kind
covering any portion of the Property (collectively, “Subdivision Map”), Borrower
shall, or shall cause the Property Owner to, submit such Subdivision Map to
Lender for Lender’s review and approval, which approval shall not be
unreasonably withheld.

7.19       Pledge of all Assets. Subject to terms of the Senior Loan Documents,
it is the intention of the Loan Parties and Lender that all properties, rights
and assets of the Loan Parties (other than Holdings), whether real or personal,
tangible or intangible, or otherwise shall at all times be pledged to Lender as
“Collateral” and as security for the Loan, except to the extent prohibited by
Material Agreements in effect on the Closing Date and which have been disclosed
in writing to Lender (the “Effective Material Agreements”). Accordingly, to the
extent any Loan Party (other than Holdings or a Property Owner) acquires any
properties, rights or assets at any time after the Closing Date for which a Lien
in favor of Lender is not prohibited by the Effective Material Agreements or if
the Effective Material Agreements at any time cease to prohibit such Lien, then
Borrower shall immediately (i) notify Lender thereof in writing, and (ii) pledge
or cause the same to be pledged to Lender as additional “Collateral” and as
security for the Debt pursuant to mortgages, deeds of trust, pledge agreements
or other documents acceptable to Lender.

7.20       Estoppel Statements. Within ten (10) days after request by Lender to
Borrower, Borrower shall furnish to Lender a statement, duly acknowledged and
certified and setting forth (A) the original principal amount of the Note, (B)
the unpaid principal amount of the Note, (C) the Applicable Interest Rate of the
Note, (D) the date on which installments of interest and principal were last
paid, (E) the terms of payment, (F) any offsets or defenses to the payment of
the Loan, if any, (G) that the Note, this Agreement

 

54



and the other Loan Documents are valid, legal and binding obligations of the
Loan Parties, and have not been Amended or, if Amended, giving particulars of
such Amendment, (H) that, except as provided in such statement, there are no
defaults or events which with the passage of time or the giving of notice or
both, would constitute an event of default under the Loan Documents, (I) whether
or not, to the best knowledge of the Loan Parties and Property Owner, any of the
tenants under the Leases are in default under the Leases, and, if any of the
tenants are in default, setting forth the specific nature of all such defaults,
and (J) as to any other matters reasonably requested by Lender.

Upon Lender’s request, Borrower shall cause the Property Owner to (to the extent
the Property Owner has the right to obtain the same under the Leases) promptly
request within five (5) Business Days, and thereafter use commercially
reasonable efforts (including, without limitation, the expenditure of any money
reasonably required to enforce tenants’ obligations under all Leases) to obtain,
estoppel certificates from any one or more tenants identified by Lender
attesting to such facts regarding the Lease as required by the applicable Lease
or if no form is required by the applicable Lease, attesting to such facts
regarding the Lease as may be reasonably requested by Lender.

7.21       Further Assurances. Borrower shall and shall cause each of the Loan
Parties to, do and execute all and such further lawful and reasonable acts,
conveyances and assurances as are required or desirable, as determined by
Lender, to carry out the intents and purposes of this Agreement and the other
Loan Documents. Borrower shall cause each of the Loan Parties to execute and
deliver on demand one or more financing statements, chattel mortgages or other
instruments, to evidence or perfect more effectively the security interest of
Lender in the Collateral, and if any of the Loan Parties fails to execute and
deliver any of the foregoing within five (5) days after such request by Lender,
Borrower on its own behalf and on behalf of each Loan Party hereby grants to
Lender an irrevocable power of attorney coupled with an interest for the purpose
of exercising and perfecting any and all rights and remedies available to Lender
pursuant to this Section 7.21, and hereby authorizes Lender to execute in the
name of such Loan Party or without the signature of such Loan Party to the
extent Lender may lawfully do so, any such financing statements, chattel
mortgages or other instruments.

7.22       Cooperate in Legal Proceedings. Borrower shall, and shall cause the
Property Owner to, cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority, which may in any way
affect the rights of Lender hereunder, or any rights obtained by Lender under
any of the other Loan Documents and, in connection therewith, permit Lender, at
its election, to participate in any such proceedings.

7.23       Contracts. Borrower shall and shall cause the Property Owner to,
deliver or cause to be delivered to Lender copies of all contracts or other
agreements (and all amendments, modifications or supplements thereto), whether
now existing or hereafter entered into, affecting any Loan Party or the Property
Owner or the use, maintenance, management or operation of the Property, and any
contracts regarding a sale of the Property or an interest therein. No Loan Party
or the Property Owner shall, without

 

55



Lender’s consent, enter into any service, maintenance or other contracts
affecting the Property that (a) involve more than $250,000 in expenditures, or
(b) are not terminable on one month’s notice or less without cause and without
penalty or premium. All service, maintenance or other contracts affecting the
Property shall be arms-length transactions with Persons who are not Affiliates
of any Loan Party or the Property Owner, in the ordinary course of the
applicable Loan Party’s or the Property Owner’s business and shall provide for
the payment of fees in amounts and upon terms not in excess of existing market
rates.

7.24       Purchase Options. Borrower shall cause the Property Owner to, deliver
to Lender true and correct copies of any purchase agreement, any option
agreement and any rights of first offer or rights of first refusal to purchase
the Property or any portion thereof, or any other similar agreement for Lender’s
approval prior to the Property Owner’s execution thereof.

7.25       Appraisals. Lender shall have the right at any time, and from time to
time, to conduct appraisals of the Property. Borrower agrees and shall cause the
Property Owner to agree to reasonably cooperate with the appraiser. Such
appraisals shall be at Lender’s cost and expense unless such appraisal(s): (a)
is required by law or regulation; or (b) in connection with an Event of Default
in which case it shall be at Borrower’s cost and expense.

7.26       Tenant Estoppels. The Borrower has obtained and delivered to Lender
tenant estoppel certificates in form and substance satisfactory to Lender from
tenants representing not less than 65% of the gross rentable square footage for
180 N. LaSalle, including Accenture, Schwartz Cooper, Pugh-Jones and Performics,
Inc.

 

ARTICLE VIII

NEGATIVE COVENANTS

Borrower covenants and agrees that, from and after the Closing Date and until
the Maturity Date:

8.1          Fundamental Changes; No New Subsidiaries. Except as set forth in
Schedule 8.1 or as provided in Section 8.5 below, neither the Property Owner nor
any Loan Party (other than Holdings, except as set forth in Article XI) nor any
of their respective Subsidiaries shall, directly or indirectly, by operation of
law or otherwise, merge into, consolidate with, or sell all or substantially all
of their assets or ownership interests or otherwise combine with, any Person or
form any Subsidiary. Neither the Property Owner nor any Loan Party (other than
Holdings) shall engage in any business activities or operations other than the
ownership and operation of the properties they currently own. Borrower shall not
allow (i) Holdings to own less than ninety-nine percent (99%) of the membership
interests in Borrower or (ii) the Borrower to be controlled by a Person other
than Holdings.

 

56



8.2          Investments; Loans and Advances. Neither the Property Owner nor any
Loan Party (other than Holdings) or any of their respective Subsidiaries shall
commit any funds or resources, undertake any project or venture, make any
investment in, or make or accrue loans or advances of money to any Person or
make any expenditure, directly or indirectly, other than in accordance with the
Approved Operating Budget, without the prior written consent of Lender, which
may be withheld in Lender’s sole and absolute discretion.

8.3          Indebtedness. Neither Holdings nor any other Loan Party nor the
Property Owner or any of their respective Subsidiaries shall without the prior
written consent of Lender, which may be withheld in Lender’s sole and absolute
discretion, create, incur, assume or permit to exist any Indebtedness, whether
recourse or nonrecourse, whether superior or junior and whether secured or
unsecured, except: the Permitted Debt and Guarantees entered into by Holdings.

8.4          Liens. Neither the Property Owner nor any Loan Party (other than
Holdings) or any of their respective Subsidiaries shall create or permit any
Lien on any of its properties or assets except Permitted Liens.

8.5          Sales and Refinancing of Assets. (a) Neither the Property Owner nor
any Loan Party (other than Holdings) or any of their respective Subsidiaries
shall sell, transfer, convey or otherwise dispose of any assets or properties
without the prior written consent of Lender unless the applicable Person
receives Asset Disposition Net Proceeds of not less than the amount required to
prepay the Loan in its entirety and such Loan Party or Borrower makes the
mandatory prepayment prescribed in Section 2.7(b)(i), in which case Lender will
release any interest in the Collateral sold or in the Property sold.

(b)         Any refinancing (other than a refinancing that is effected entirely
with Permitted Refinancing Indebtedness) shall be subject to Lender’s prior
written approval in its sole discretion. Upon the consummation of any
refinancing, (A) the Property Owner shall promptly provide Lender with such
information or security documents regarding the Property as Lender shall
reasonably request and (B) any holder of equity interests in the Property Owner,
direct or indirect, which has not theretofore pledged such equity interests to
Lender pursuant to the Pledge Agreements shall execute an Amendment to its
relevant Pledge Agreement so that a security interest in the equity interests,
direct or indirect, of the Property Owner has been granted to Lender as security
for the Obligations. If Lender consents to any such refinancing of the Senior
Loan and the applicable Loan Party receives proceeds exceeding the amount of
debt refinanced plus required escrows, reserves and normal and customary closing
costs (“Refinancing Proceeds”), then all such refinancing proceeds shall be
applied as a mandatory prepayment prescribed in Section 2.7(b)(i).

 

8.6          Acquisition of Assets. Neither the Property Owner nor any Loan
Party (other than Holdings) or any of their respective Subsidiaries shall
purchase, lease, sublease, license, sublicense or otherwise acquire any assets
or properties without the prior written consent of Lender.

 

57



8.7          Distributions. The declaration or payment of any dividends by any
Loan Party (other than Holdings) or any of their respective Subsidiaries to any
Person other than the Borrower or a Subsidiary of the Borrower, the making of
any distribution to any partners, members or shareholders of any of the Loan
Parties (other than Holdings) or any of their respective Subsidiaries to any
Person other than the Borrower or a Subsidiary of the Borrower or the setting
aside of any funds for any such purpose, shall be prohibited (each of the
foregoing, collectively, the “Distributions”) if a Default or Event of Default
has occurred and is continuing or would occur as a result of such Distribution.
No Loan Party (other than Holdings) or any of their respective Subsidiaries
shall permit the purchase or redemption of any of their equity interests or the
equity interests of any of their Affiliates or Subsidiaries, except for trading
in the shares of REIT as permitted by Section 11.1. No Loan Party (other than
Holdings) or any of their respective Subsidiaries or Affiliates shall pay, or
permit the payment of management fees to any Loan Party or any direct or
indirect partners, members, shareholders or Subsidiaries thereof, or request
disbursement of funds from the Senior Lender for such purpose without the
consent of Lender except for fees and advances provided for in the Approved
Operating Budget.

8.8          Transactions with Affiliates. No contracts between or among (i) any
Loan Party or the Property Owner and (ii) any direct or indirect partner, member
or shareholder of any Loan Party (“Affiliate Agreements”) shall be made except
on an arm’s-length basis; and the parties to each Affiliate Agreement shall
acknowledge and agree that such agreement is terminable upon notice, without
penalty, premium or liability for future or accrued liabilities or obligation if
an Event of Default shall have occurred under the Loan Documents. Following an
Event of Default under the Loan Documents, if requested by Lender in writing,
each Loan Party or the Property Owner shall, or shall cause its Subsidiaries, to
terminate any Affiliate Agreements specified by Lender within five (5) days
after delivery of Lender’s request, if and to the extent that such termination
is permitted under the Senior Loan Documents.

8.9          Modifications and Waivers. Unless otherwise consented to in writing
by Lender, neither the Property Owner nor any Loan Party shall, nor shall it
permit any of its Subsidiaries to,

(a)   amend, modify, terminate, renew, or surrender any rights or remedies under
any Lease, or enter into any Lease, except in compliance with Section 7.5;

(b)          amend, modify or terminate any of its Organizational Documents,
except for non-material amendments;

(c)          amend, modify, surrender or waive any material rights or remedies
under, or enter into or terminate, any Material Agreement;

(d)          modify or attempt to modify the terms of the Letter of Direction;

(e)          modify or attempt to modify the Sources and Uses Statement; and
cancel or otherwise forgive or release any material claim or material debt owed
to any

 

58



Loan Party or the Property Owner by any Person, except for adequate
consideration and in the ordinary course of business.

8.10       Limitations on Expenditures. Borrower shall not incur additional
liability for nor make any capital expenditures, marketing expenditures, leasing
expenditures or other discretionary expenditures (other than expenditures
necessary for the continued compliance by Loan Parties and the Property Owner
with existing Leases and Senior Loan Documents) if and to the extent such
discretionary expenditures result in a failure of the Loan Parties’ operating
revenues to be sufficient to pay their expenses and principal and interest on
the Loan as and when the same become due. In the event Borrower defers any
capital expenditures in order to comply with this Section 8.10, Borrower shall
so notify Lender in writing of the amount of the deferral and the period for
which the deferral is to occur.

8.11       Financial Covenant. Borrower will not permit the “Debt Service
Coverage Ratio”, determined as of the end of each of its fiscal quarters for the
then most recently ended four fiscal quarters of (i) Net Operating Income to
(ii) Consolidated Debt Service during such period, all calculated for Borrower
and its Subsidiaries on a consolidated basis, to be less than 1.10 to 1.00
unless Borrower complies with the provisions of Section 2.7(b)(vi). If Borrower
purchases an interest rate cap or swap as permitted in Section 7.22, the
Consolidated Debt Service for the Debt under this Agreement shall be calculated
using the Eurodollar strike price for such hedging agreement plus 4.25% per
annum.

8.12       Misapplication of Funds. No Loan Party or their respective
Subsidiaries or Affiliates shall permit any distribution of any Revenues or Loss
Proceeds in violation of the provisions of this Agreement, any misappropriation
of any Security Deposit or portion thereof, or any Distributions in violation of
the provisions of this Agreement.

8.13       Change in Jurisdiction of Organization. No Loan Party shall make any
change in the scope or nature of its business objectives, purposes or
operations, or in the jurisdiction in which it is organized, or undertake or
participate in activities other than the continuance of its present business
without Lender’s prior written consent, which Lender may condition or withhold
in its sole and absolute discretion. If any Loan Party requests Lender’s consent
to change the jurisdiction in which it is organized, Borrower shall deliver a
written request to Lender at least thirty (30) days in advance, together with
UCC-1 financing statements for filing in the jurisdiction(s) in which such
Person desires to be organized, together with a legal opinion that the filing of
such financing statement(s) in such jurisdiction(s) will maintain the priority
of Lender’s perfected security interest in the Collateral.

8.14       Regulation U. Borrower shall not use or permit the use of any of the
proceeds of the Loan in a manner which would cause the Loan to be treated as a
“Purpose Credit.”

8.15       Negative Pledge. Borrower agrees that throughout the term of this
Loan, no “negative pledge” with respect to the Property of any Loan Party or
their respective

 

59



Subsidiaries or any Unencumbered Assets restricting right of any of the
foregoing to sell or encumber the Property or Unencumbered Asset shall be
granted or allowed to exist, except as expressly set forth herein.

8.16       Approval of Alterations. Neither the Property Owner nor any Loan
Party shall make any material alterations to the Property which might reasonably
be expected to reduce the value to Lender of the Property as collateral or which
would materially reduce rent by square footage at the Property without a
corresponding increase in the value of the Property, as reasonably determined by
Lender, unless such Person shall have obtained the Lender’s prior written
consent.

8.17       Liquidity Covenant. In addition to amounts held in escrow pursuant to
the Senior Loan Documents or otherwise, or earmarked or otherwise allocated to a
specific purpose, Borrower shall not permit the aggregate amount of (i) its cash
and Cash Equivalents, plus (ii) amounts in the Tenant Improvement and Commission
Reserve Fund plus (iii) the cash and Cash Equivalents held by PGRT Equity LLC
plus (iv) amounts in the Tenant Improvement and Commission Reserve Fund
maintained by PGRT Equity LLC pursuant to Section 2.14 of the Loan Agreement
dated as of January 10, 2006 with Lender to be less than $6,000,000 at any time.

ARTICLE IX

MANAGEMENT

9.1          Management; Termination of Manager. (a) Borrower warrants and
covenants that: Unless otherwise consented to by Lender in its sole and absolute
discretion or prohibited by the terms of any applicable Senior Loan Documents,
the Property shall at all times during the term of the Loan be leased, managed
and marketed by the managers (“Managers”) identified on Exhibit 9.1 pursuant to
the management agreements identified on Exhibit 9.1 (as may be amended, the
“Management Agreements”). Borrower shall not, and shall not permit any other
Loan Party or any of their respective Subsidiaries or Affiliates to, terminate
or replace any Manager or its successor or assign, or agree to any Amendment to
any of the Management Agreements, without Lender’s prior written consent.
Borrower shall cause the Property Owner to (i) diligently perform and observe
all of the terms, covenants and conditions of the Management Agreement on the
part of the Property Owner to be performed and observed by the Property Owner so
that the rights of the Property Owner under the Management Agreement remain
unimpaired; and (ii) promptly notify Lender of the giving of any notice by the
Manager to the Property Owner of any default by the Property Owner in the
performance or observance of any of the terms, covenants or conditions of the
Management Agreement on the part of the Property Owner and deliver to Lender a
true copy of each such notice. The Property Owner shall promptly enforce the
performance and observance of all of the covenants required to be observed and
performed by the Manager. Borrower shall cause the Property Owner to cause any
such Manager of the Property to agree that such manager’s management agreement
is subject and subordinate in all respects to the Security Documents.

 

60



(b)         If (i) at any time, an Event of Default occurs and is continuing,
(ii) a Manager shall become bankrupt or insolvent or (iii) a material default
occurs under any of the Management Agreements beyond any applicable grace and
cure periods, Borrower shall, at the request of Lender, terminate the Management
Agreement (“Lender Termination Request”) to the extent permitted under the
Senior Loan Documents or any intercreditor agreement between Lender and the
Senior Lender and replace Manager with a manager approved by Lender on terms and
conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.

 

(c)         Notwithstanding anything contained in the Management Agreements,
fees under each Management Agreement shall not exceed the sum of the following:
(a) one hundred percent of that portion of the management fee actually
reimbursed by tenants pursuant to their leases (“Reimbursed Fees”) and (b) one
hundred percent of that portion of the management fee not reimbursed by tenants
(“Non-Reimbursed Fees”) but in no event may such Non-Reimbursed fees exceed two
percent (2%) of gross revenues from the applicable Property.

 

9.2          Brokerage Agreements. Brokerage Agreements made or existing during
the term of the Loan shall not be subject to the Lender’s prior written approval
provided they are on customary market terms and meet with the following
requirements. The Brokerage Agreements shall each provide that the relevant Loan
Party, its Subsidiaries or Affiliates (for purposes of this Section 9.2, the
“Relevant Signatory”), shall have the right to terminate said Brokerage
Agreement with or without cause on no more than thirty (30) days prior written
notice upon the occurrence of an Event of Default. If requested by Lender in
writing (a “Lender Termination Request”) at any time, the Relevant Signatory
shall issue within five (5) days after delivery of the Lender Termination
Request, a notice of termination to terminate the Brokerage Agreement (a “Broker
Termination Notice”). Notwithstanding the foregoing, if the broker is an
Affiliate of the Relevant Signatory, Lender’s delivery to the Relevant Signatory
of a Lender Termination Request shall automatically terminate the Brokerage
Agreement effective as of the date specified in the Lender Termination Request.
If the broker is not an Affiliate of the Relevant Signatory, the Relevant
Signatory shall appoint a replacement broker pursuant to a new Brokerage
Agreement within thirty (30) days after delivery of such Lender Termination
Request. If the Relevant Signatory fails to issue the Broker Termination Notice
within said five (5) day period, then Lender shall have the right, and the
Relevant Signatory hereby irrevocably authorizes Lender and irrevocably appoints
Lender as the Relevant Signatory’s attorney-in-fact coupled with an interest, at
Lender’s sole option, to issue a Broker Termination Notice on behalf of and in
the name of the Relevant Signatory, and the Relevant Signatory hereby releases
and waives any claims against Lender arising out of Lender’s exercise of such
authority. Any replacement Brokerage Agreement shall by its terms commence upon
the day the prior agreement terminates (but not later than the thirtieth (30th)
day after delivery of the corresponding Lender Termination Request) and shall
have as its scheduled expiration date a date not earlier than the Maturity Date.

 

61



ARTICLE X

SENIOR LOAN

10.1       Compliance with Senior Loan Documents; Lender Cure. Borrower shall
cause the Senior Loan Obligor to (i) pay all principal, interest and other sums
required to be paid by it under and pursuant to the provisions of the Senior
Loan Documents to which it is a party, (ii) diligently perform and observe all
of the terms, covenants and conditions of the Senior Loan Documents on the part
of such Senior Loan Party to be performed and observed, unless such performance
or observance shall be waived or not required in writing by the relevant Senior
Lender, and (iii) promptly notify Lender of the giving of any notice by the
applicable Senior Lender to such Senior Loan Obligor of any default by such
Senior Loan Obligor in the performance or observance of any of the terms,
covenants or conditions of the Senior Loan Documents on the part of such Senior
Loan Obligor to be performed or observed and deliver to Lender a true copy of
each such notice, together with any other consents, notices, requests or other
written correspondence between such Senior Loan Obligor and the Senior Lender.
Without limiting the generality of the other provisions of this Agreement, and
without waiving or releasing any Loan Obligor from any of its Obligations
hereunder and under the other Loan Documents, if there shall occur any default
under the Senior Loan Documents or if the Senior Lender asserts that the Senior
Loan Obligor has defaulted in the performance or observance of any term,
covenant or condition of any Senior Loan Documents (whether or not the same
shall have continued beyond any applicable notice or grace periods, whether or
not the Senior Lender shall have delivered proper notice to the applicable
Senior Loan Obligor and without regard to any other defenses or offset rights
such Senior Loan Obligor may have against the Senior Lender), Borrower hereby
expressly agrees that Lender shall have the immediate right, without notice to
or demand, but shall be under no obligation, (A) to pay all or any part of the
Senior Loan that is then due and payable and any other sums and to perform any
act or take any action, on behalf of such Senior Loan Obligor, as may be
appropriate to cause all of the terms, covenants and conditions of the Senior
Loan Documents on the part of such Senior Loan Obligor to be performed or
observed thereunder to be promptly performed or observed, and (B) to pay any
other amounts and take any other action as Lender, in its sole and absolute
discretion, shall deem advisable to protect or preserve the rights and interests
of Lender in the Loan and/or the Collateral. All sums so paid and the costs and
expenses incurred by Lender in exercising rights under this Section 10.1
(including Professional Fees), with interest at the Protective Advance Default
Rate for the period from the date that such costs or expenses were incurred to
the date of payment to Lender, shall constitute a portion of the Debt, shall be
secured by the Security Documents and shall be due and payable to Lender upon
demand therefor. Any sums so paid and costs so incurred by Lender shall bear
interest at the Protective Advance Default Rate until paid to Lender by
Borrower. Borrower hereby indemnifies Lender from and against all liabilities,
obligations, losses, damages, penalties, assessments, actions, or causes of
action, judgments, suits, claims, demands, costs, expenses (including, without
limitation, Professional Fees whether or not suit is brought and settlement
costs) and disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against Lender as a result of the foregoing
actions. Lender shall have no obligation to any Loan Party, the Senior Loan
Obligor or any other Person to make any such payment or

 

62



performance. Borrower shall not, nor shall it permit the Senior Loan Obligor to,
impede, interfere with, hinder or delay any effort or action on the part of
Lender to cure any default or asserted default under the Senior Loan, or to
otherwise protect or preserve Lender’s interests in the Loan and the Collateral
following a default or asserted default under the Senior Loan. Any default or
breach by the Senior Loan Obligor under the Senior Loan Documents to which it is
a party which is not cured prior to the expiry of any applicable grace, notice
or cure period afforded to such Senior Loan Obligor under such Senior Loan
Documents shall constitute an Event of Default under this Agreement, without
regard to any subsequent payment or performance of any such obligations by
Lender. Each Loan Party hereby grants to Lender and any Person designated by
Lender the right to enter upon the Property at any time following the occurrence
of any default, or the assertion by the Senior Lender that a default has
occurred, under any Senior Loan Documents, for the purpose of taking any such
action or to appear in, defend or bring any action or proceeding to protect such
Senior Loan Obligor’s and/or Lender’s interest. Lender shall have no obligation
to complete any cure or attempted cure undertaken or commenced by Lender. If the
Senior Lender or any Loan Party shall deliver to Lender a copy of any notice of
default under any Senior Loan Documents sent by the Senior Lender to a Senior
Loan Obligor, such notice shall constitute full protection to Lender for any
action taken or omitted to be taken by Lender, in good faith, in reliance
thereon. As a material inducement to Lender’s making the Loan, Borrower hereby
absolutely and unconditionally releases and waives all claims against Lender
arising out of Lender’s exercise of its rights and remedies provided in this
Section. In the event that Lender makes any payment in respect of the Senior
Loan, Lender shall be subrogated to all of the rights of the Senior Lender under
such Senior Loan Documents, in addition to all other rights Lender may have
under the Loan Documents.

10.2       Estoppels. Borrower hereby indemnifies Lender from and against all
liabilities, obligations, losses, damages, penalties, assessments, actions, or
causes of action, judgments, suits, claims, demands, costs, expenses (including,
without limitation, Professional Fees whether or not suit is brought and
settlement costs) and disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against Lender based in whole or in part
upon any fact, event, condition, or circumstances relating to the Senior Loan
which was misrepresented in, or which warrants disclosure and was omitted from
such estoppel executed by such Loan Party or the Senior Loan Obligor.

10.3       No Amendment. Borrower shall not, nor shall it permit any Senior Loan
Obligor to, without obtaining the prior written consent of Lender, enter into
any Amendment of any of the Senior Loan Documents. Borrower shall provide Lender
with a fully executed and complete copy of any Amendment to the Senior Loan
Documents within five (5) days after the execution thereof. Without limiting the
generality of the foregoing, any increase in the principal amount, interest
rate, monthly debt service payments, fees or other amounts payable, or to be
reserved or escrowed, under or with respect to any Senior Loan Documents, any
change in the maturity date of the Senior Loan, cash management procedures, or
any change to the provisions of the Senior Loan Documents relating to the
release of collateral or security or the release price therefor,

 

63



without the express prior written consent of Lender, shall be prohibited
pursuant to this paragraph.

10.4       Acquisition of the Senior Loan. Borrower shall not and shall cause
each Loan Party and their Subsidiaries or Affiliates to not acquire or agree to
acquire the Senior Loan, or any portion thereof or any interest therein, or any
direct or indirect ownership interest in the holder of the Senior Loan, via
purchase, transfer, exchange or otherwise, and any breach or attempted breach of
this provision shall constitute an immediate Event of Default hereunder. If,
solely by operation of applicable subrogation law any such Person shall have
failed to comply with the foregoing, then Borrower (i) shall immediately notify
Lender of such failure, (ii) shall cause any and all such Persons acquiring any
interest in the Senior Loan Documents (A) not to enforce such Senior Loan
Documents, and (B) upon the request of Lender, to the extent any of such Persons
has or have the power or authority to do so, to promptly (1) cancel such Senior
Note, (2) reconvey and release any Senior Lien and any other collateral under
such Senior Loan Documents, and (3) discontinue and terminate any enforcement
proceeding(s) under such Senior Loan Documents. Borrower hereby expressly
covenants and agrees that, in the event that Lender acquires the Senior Loan at
any time when an Event of Default shall have occurred, then, at Lender’s option,
exercised in Lender’s sole and absolute discretion, Lender may elect (x) to
declare that such Senior Loan is in default (which default shall not be subject
to any grace, notice or cure periods), and (y) to accelerate such Senior Loan
indebtedness.

10.5       Deed-in-Lieu. Borrower shall not, nor shall it permit any Senior Loan
Obligor to, enter into any deed-in-lieu or consensual foreclosure with or for
the benefit of the Senior Lender or any of its Affiliates. Without the express
prior written consent of Lender, Borrower shall not, nor shall it permit any
Senior Loan Obligor to, enter into any consensual sale or other transaction in
connection with any Senior Loan which could diminish, modify, terminate, impair
or otherwise adversely affect the interests of Lender or such Senior Loan
Obligor in the Collateral or any portion thereof or any interest therein or of
such Senior Loan Obligor in the Property or any portion thereof or any interest
therein.

10.6       Refinancing; Prepayment. Borrower shall be required to obtain the
consent of Lender, which may be withheld in Lender’s sole discretion, before any
Senior Loan Obligor is permitted to make any partial or full prepayments of
amounts owing under the Senior Loan. Borrower shall not, nor shall it permit the
Senior Loan Obligor to, refinance the Senior Loan (except for a refinancing
effected entirely with Permitted Refinancing Indebtedness) prior to the payment
to Lender of all amounts owing to Lender evidenced by the Note without the
consent of Lender, which may be withheld in Lender’s sole discretion except in
accordance with and subject to the provisions of Section 8.5(b).

10.7       Acquisition of Senior Loan. Borrower, on its own behalf and on behalf
of each Loan Party hereby acknowledges and agrees that Lender shall have the
right to purchase or otherwise acquire any Senior Loan at any time and further
hereby expressly covenants and agrees that, in the event that Lender acquires
the Senior Loan at any time when an Event of Default shall have occurred, then,
at Lender’s option, exercised in

 

64



Lender’s sole and absolute discretion, Lender may elect (x) to declare that the
Senior Loan is in default (which default shall not be subject to any grace,
notice or cure periods), and (y) to accelerate such Senior Loan indebtedness.

ARTICLE XI

TRANSFERS OF INTERESTS

11.1       Transfer or Encumbrance. Borrower shall not, nor shall Borrower
permit any Loan Party or the Property Owner to, whether in one or a series of
transactions, (i) issue or agree to issue any direct or indirect interest
(including preferred equity or securities convertible into preferred or common
equity) of any nature whatsoever, whether partnership, stock, membership,
equity, beneficial, profit, loss or otherwise (collectively and in the singular,
as the context may require, the “Ownership Interests”) in such Person or (ii)
allow or permit the Transfer of any Ownership Interest in any other Loan Party
or the Property Owner directly or indirectly, by operation of law or otherwise,
or (iii) the Transfer of an interest of any Person having a direct or indirect
legal or beneficial Ownership Interest in any Loan Party or the Property Owner,
including any legal or beneficial interest in any constituent member, partner or
owner of such Person; or (iv) the change, removal, resignation or addition of a
partner, joint venturer or member in any Loan Party or the Property Owner, in
each case, without the prior written consent of Lender, which consent in any and
all circumstances may be conditioned or denied for any reason or no reason in
the sole and absolute discretion of Lender; provided, however, notwithstanding
anything to the contrary in the foregoing, preferred stock in the REIT may be
Transferred without the prior consent of Lender, provided that after such
Transfer, no person or group of persons as a result of such Transfer (as such
term is used in Section 13(d) of the Securities Exchange Act of 1934, as
amended), shall beneficially own (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) more than the Applicable Ownership Limit of
any class of securities of the REIT, provided, further, notwithstanding anything
contained herein to the contrary, Guarantor may transfer his interests in Prime
Office Company LLC to a spouse, one or more lineal descendants, brothers,
sisters or ancestors (or a trust for the benefit of, or a partnership or other
entity controlled by one or more of the foregoing) provided that such transfer
in no way impairs or affects the Collateral for the Loan and provided that David
Lichtenstein at all times maintains control (as defined in the definition of
Affiliate) of Borrower and Guarantor may transfer in the aggregate up to 15% of
the membership interests in Prime Office Company LLC and/or Park Avenue Funding
LLC to other third parties. The provisions of the foregoing sentence of this
paragraph shall apply to each and every such further Transfer, regardless of
whether or not Lender has consented to, or waived its rights hereunder with
respect to, any such previous Transfer, and irrespective of whether such further
Transfer is voluntary, by reason of operation of law or is otherwise made. If
Lender in its sole and absolute discretion consents to a Transfer, the
transferee of any Ownership Interest shall pay all of Lender’s out of pocket
expenses relating to any Transfer (including, without limitation, Professional
Fees) and shall enter into such pledge and security agreements, financing
statements and other instruments, to evidence Lender’s continuing security
interest in the Collateral as Lender may require, and deliver such opinions of
counsel, Rating Agency Confirmations, and other further assurances as Lender may
require. Lender may release, regardless of consideration, any part of the

 

65



security held for the Obligations secured by the Pledge Agreements without, as
to the remainder of the security, in any way impairing or affecting the lien of
the Pledge Agreements or its priority over any subordinate lien.

11.2       Transfers of the Properties. Except as permitted in Section 8.5(a),
Borrower shall not, and shall not permit the Property Owner to, sell, convey,
transfer, encumber, pledge, hypothecate or assign all or any material portion of
the Property, other than as required by the Senior Loan Documents or the Loan
Documents (and aside from immaterial utility easements necessary for the
efficient operation of the Property), without Lender’s prior written consent,
which such consent may be conditioned or delayed for any reason or for no
reason, in Lender’s sole discretion.

ARTICLE XII

CASH MANAGEMENT

 

12.1

Establishment of Borrower’s Deposit Account.

(a)          Borrower has established and will maintain a deposit account No.
69629798 with Citibank or such other depository institution as may be acceptable
to Lender, as described in Section 12.2, in Lender’s name as secured party to
serve as the “Deposit Account” for the purposes described in this Article (said
account, and any account replacing the same in accordance with this Agreement
and the Deposit Account Agreement, shall be referred to herein as the “Deposit
Account”; and Citibank or such other depository institution selected by Lender
in which the Deposit Account may hereafter be maintained shall be referred to
herein as the “Depository”). In addition, Lender is authorized from time to time
to establish such additional deposit accounts as Lender may determine and to
deposit therein funds from the original Deposit Account (or funds which
otherwise would be held in the Deposit Account), to hold reserves, to facilitate
investments, or otherwise for the convenience of Lender in administering such
funds (said accounts may be referred to as the “Ancillary Accounts”).

(b)          The Deposit Account and the Ancillary Accounts shall be under the
sole dominion and control of Lender; and except as expressly provided in Section
12.7, the Loan Parties shall have no rights to control or direct the investment
or payment of funds therein. Lender may elect to change any financial
institution in which the Deposit Account or the Ancillary Accounts shall be
maintained, and Lender shall give the Borrower written notice of any such
change.

(c)          On or before the Closing Date, Borrower or the Property Owner shall
enter into an agreement with LaSalle Bank National Association with respect to
the following depository accounts: (collectively, the “Property Owner’s
Accounts”) providing LaSalle Bank National Association with irrevocable
instructions to transfer to the Deposit Account on a daily basis all funds
remaining in the Property Owner’s Accounts after the transfer into a separate
account of an amount equal to the Operating Expenses authorized in the then
applicable Approved Operating Budget for the applicable month for the applicable
Property as prescribed in each letter of direction (“Letter of Direction”)
provided for in Section 12.2.

 

66



12.2       Transfers into the Deposit Account. The Property Owner shall on or
before the date hereof deliver to LaSalle Bank National Association as the
depository for each of them, respectively, irrevocable instructions to: promptly
after receipt of any funds that are Revenues from the Property transfer to an
account to be designated by the Property Owner the amount set forth below for
each month for the Property (“Monthly Operating Expense Payment”) and thereafter
during such month transfer on a daily basis the balance in the account until the
end of such month directly to the Deposit Account of Lender as prescribed in the
applicable Letter of Direction:

 

 

180 N. LaSalle

 

 

 

 

 

Each month in 2006

 

$458,608

 

 

 

 

 

Each month in 2007

 

$476,612

 

 

12.3       Application of Funds in the Deposit Account. Except as otherwise
provided herein, and subject to Section 12.4 below, funds in the Deposit Account
shall be allocated (or paid, as the case may be) as follows:

(a)          First, to the payment of accrued and unpaid interest then due upon
the Loan and any other amounts due under the Loan Documents.

(b)          Second, to fund the Tenant Improvement and Leasing Commission
Reserve Account; and

 

(c)

Third, to any account designated by Borrower.

On each day that any payment of interest or principal is due under the Loan, or
at any time thereafter, Lender may at its option pay such amount from the
Deposit Account without any prior written consent or approval of the Borrower,
and Borrower hereby irrevocably authorizes Lender to so make any such payment at
Lender’s election from time to time.

12.4       Defaults; Cash Restriction Conditions. If any Event of Default or
uncured Default shall occur and be continuing, then notwithstanding anything to
the contrary in this Section or elsewhere, Lender shall have no obligation to
transfer funds pursuant to Section 12.3(c). If any Event of Default shall occur
and be continuing, then notwithstanding anything to the contrary in this Section
or elsewhere, Lender shall have all rights and remedies available under
applicable law and under the Loan Documents and, notwithstanding anything to the
contrary contained herein, Lender may apply any and all funds in the Deposit
Account and any Ancillary Account against all or any portion of any of the
Obligations, in any order.

 

12.5

Security Interest in Deposit Account Collateral.

(a)          The Borrower hereby assigns and pledges to Lender, and hereby
grants to Lender, as additional security for the Obligations, a first priority
security interest in and to all right, title and interest of the Borrower in and
to all of the following,

 

67



in each case, whether now owned or hereafter acquired by the Borrower, wherever
located, and whether now or hereafter existing or arising (collectively, the
“Deposit Account Collateral”):

(i)           the Accounts (as defined in the Uniform Commercial Code), all
Financial Assets (as defined in the Uniform Commercial Code) from time to time
credited to the Deposit Account (including, without limitations, all cash
equivalents), all funds held therein and all claims Borrower has with respect to
such funds, and all certificates and instruments, if any, from time to time
representing or evidencing the Accounts and assets of such accounts;

(ii)          all Permitted Investments from time to time and all certificates
and instruments, if any, from time to time representing or evidencing the
Permitted Investments;

(iii)         all notes, securities (including any Securities (as defined in the
Uniform Commercial Code)), instruments, certificates of deposit, deposit
accounts and investments from time to time hereafter delivered to or otherwise
possessed by the Depository for the benefit of Lender or LaSalle Bank National
Association for the benefit of the Borrower in substitution for or in addition
to any or all of the then existing Deposit Account Collateral;

(iv)         all interests, dividends, cash, Securities, Instruments (each, as
defined in the Uniform Commercial Code) and other property from time to time
received, receivable or otherwise distributed or distributable in respect of or
in exchange for any or all of the then existing Deposit Account Collateral;

(v)          all earnings and investments held in any account for the Borrower
in accordance with the Deposit Account Agreement or hereunder or otherwise; and

(vi)         all proceeds (including without limitation, cash proceeds) of any
and all of the foregoing, including without limitation proceeds that constitute
property of the types described in clause (i) above.

This Agreement and the pledge, assignment and grant of security interest made
hereby shall secure payment of all Obligations payable by the Borrower to Lender
under the Note, the Guaranty and the other Loan Documents. The Borrower
acknowledges that the Depository is acting as the agent of, and at the direction
of, Lender in connection with the subject matter of this Agreement.

(b)          The Borrower agrees to promptly execute, acknowledge, deliver, file
or do, at its sole cost and expense, all acts, assignments, notices, agreements
or other instruments as Lender may reasonably require in order to effectuate,
assure, convey, secure, assign, transfer and convey unto Lender any of the
rights granted by this Agreement and to more fully perfect and protect any
assignment, pledge, lien and security interest confirmed or purported to be
created hereby, or to enable Lender to exercise and enforce its rights and
remedies hereunder, in respect of the Deposit Account

 

68



Collateral. If Borrower fails, after the giving of required notices, if any, and
the expiration of applicable grace periods, if any, to perform any agreement or
obligation contained herein, Lender may perform or cause the performance of such
agreement or obligation, and the reasonable expenses of Lender incurred in
connection therewith shall be payable to Lender by the Borrower.

(c)          Nothing contained herein shall impair or otherwise limit the
Borrower’s obligation to timely make the payments (including, without
limitation, interest and principal) required by the Note, the Guaranty and the
other Loan Documents, it being understood that such payments shall be so timely
made in accordance with the Loan Documents, regardless of the amounts on deposit
in the Deposit Account.

(d)          The Borrower irrevocably instructs and authorizes the Depository to
take from time to time the actions specified in any instructions received from
Lender, and to exercise the obligations imposed on the Depository hereunder
without seeking any further consent from Borrower.

 

12.6

Certain Additional Matters.

(a)          At Lender’s option, the Lender shall have the right to cause the
Depository to entitle the Deposit Account and any Ancillary Accounts with any
designation Lender may select in its sole discretion. The name of the accounts
may be changed in connection with an assignment of the Loan by Lender, to
reflect such assignment.

(b)          The Deposit Account and any Ancillary Accounts shall be assigned
the federal tax identification numbers of the Borrower. Prior to application in
accordance with the terms hereof, all amounts in the Deposit Account and any
Ancillary Accounts shall remain assets of the Borrower, subject to the pledge,
lien and security interest granted to Lender hereunder, and subject to all of
the terms and conditions of this Agreement and the other Loan Documents.

(c)          In order to further secure the performance by the Borrower of the
Obligations and full performance by the Borrower of all of its obligations,
covenants and agreements under this Agreement and the other Loan Documents, and
as a material inducement for Lender to make the Loan in accordance with the
terms of the Loan Documents, the Borrower hereby (i) requests that the Deposit
Account and any Ancillary Accounts be established on their behalf at the
Depository and (ii) acknowledges and agrees that (x) the Deposit Account and any
Ancillary Accounts will be subject to the sole dominion, control and discretion
of Lender, subject to the terms, covenants and conditions of this Agreement, (y)
Lender shall have the sole right to make withdrawals or transfers of funds from
the Deposit Account and any Ancillary Accounts subject to the terms of this
Agreement, and (z) neither the Borrower nor any other Person claiming on behalf
of or through the Borrower shall have any right or authority, whether express or
implied, to withdraw any funds, investments or other properties from, the
Deposit

 

69



Account or any Ancillary Accounts, or to give any instructions with respect to
the Deposit Account or any Ancillary Accounts.

(d)          The Borrower agrees to pay the fees of the Depository in accordance
with the customary fees charged by the Depository for the services described
herein, as such fees are established from time to time. Lender shall cause the
Depository to include its fees in an account analysis statement.

(e)          Lender may replace the Depository with a new bank upon five days’
notice to the Borrower. Borrower hereby agrees to take all action necessary to
facilitate the transfer of the respective obligations, duties and rights of any
such Depository to the successor thereof selected by Lender in its sole
discretion.

(f)           Lender shall terminate this Agreement upon payment in full of the
Obligations and shall return to the Borrower all monies then held in the Deposit
Account and any Ancillary Accounts after liquidating all Permitted Investments.

(g)          Lender may exercise in respect of the Deposit Account Collateral
all rights and remedies available to Lender hereunder or under the other Loan
Documents, or otherwise available at law or in equity. Upon the occurrence of an
Event of Default, Lender may exercise in respect of the Deposit Account
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to it, all of the rights and remedies of a secured party
upon default under the Uniform Commercial Code then in effect in the applicable
jurisdiction.

(h)          Without limiting the generality of the foregoing or any other
provisions of this Agreement, the Borrower acknowledges and agrees that, upon
the occurrence and during the continuance of an Event of Default, it will have
no further right to request or otherwise require Lender to disburse funds from
the Deposit Account and any Ancillary Accounts in accordance with the terms of
this Agreement, it being agreed that Lender may, at its option, do any one or
more of the following (i) direct the Depository to continue to hold the funds in
the Deposit Account and any Ancillary Accounts, or (ii) direct the Depository to
disburse all or any portion of the funds held in the Deposit Account and any
Ancillary Accounts then or thereafter held by the Depository to Lender, in which
event Lender may apply said funds to the Obligations, in any order and in such
manner as Lender may determine in its sole discretion.

(i)           Upon the occurrence and during the continuance of any Event of
Default, Lender may, at any time or from time to time:

(i)           collect, appropriate, redeem, realize upon or otherwise enforce
its rights with respect to the Deposit Account Collateral, or any part thereof,
without notice to the Borrower and without the need to institute any legal
action, make demand to or upon the Borrower or any other Person, exhaust any
other remedies or otherwise proceed to enforce its rights;

 

70



(ii)          execute (in the name, place and stead of the Borrower) any
endorsements, assignments or other instruments of conveyance which may be
required for the withdrawal and negotiation of the Deposit Account Collateral;
and/or

(iii)         exercise all other rights and remedies available to Lender under
applicable law, hereunder, or under any of the other Loan Documents.

Lender shall provide to the Borrower, in writing, an accounting of all monies so
applied promptly following written request after any such application.

 

(j)

Notwithstanding anything to the contrary contained herein:

(i)           The Borrower shall remain liable under the Loan Documents to the
extent set forth therein to perform all of its obligations thereunder;

(ii)          The exercise by Lender of any of its rights hereunder shall not
release the Borrower from its obligations under any of the Loan Documents, nor
shall it constitute an election of remedies by Lender or a waiver by Lender of
any of its rights and remedies under the Loan Documents;

(iii)        Except as expressly set forth in this Agreement or in any of the
other Loan Documents, Lender shall not have any obligation or liability by
reason of this Agreement, nor shall Lender be obligated to perform any of the
obligations or duties of the Borrower hereunder or to take any action, in each
case, to collect or enforce any claim for payment assigned hereunder; and

(iv)         Lender shall not have to resort to using the Deposit Account
Collateral before making demand upon or bringing an action against Borrower
under any Loan Document or against any guarantor under any guaranty given in
connection with the Loan.

(k)          No failure on the part of Lender to exercise, and no delay in
exercising, any right under this Agreement shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right under this Agreement
or the other Loan Documents. The remedies provided in this Agreement, the Note
and the other Loan Documents are cumulative and not exclusive of any remedies
provided at law or in equity.

 

12.7

Investment of Funds in Deposit Account and Ancillary Accounts.

(a)          Lender is authorized to invest all or any part of the funds in or
from the Deposit Account and any Ancillary Accounts in one or more Permitted
Investments. Lender may invest all of such funds held by Lender in or from the
Deposit Account and any Ancillary Accounts in Permitted Investments, except that
Lender shall have no obligation to invest or pay any interest or other return on
(i) account balances of $25,000 or less, (ii) funds held or to be held for 45
days or less, or (iii) any funds after an Event of Default. Unless otherwise
specified by the Borrower in written notice delivered to Lender, funds may be
held in short-term money market investments or in so-called

 

71



money market or market rate accounts. Any instructions from the Borrower to
invest otherwise shall be subject to reasonable approval by Lender.

(b)          All funds from the Deposit Account or any Ancillary Accounts that
are invested in a Permitted Investment are deemed to be held in the Deposit
Account and Ancillary Accounts for all purposes of this Agreement and the other
Loan Documents. All earnings on Permitted Investments in the Deposit Account and
Ancillary Accounts shall be for the benefit of the Borrower and shall be
credited to the Deposit Account and Ancillary Accounts. The Borrower shall
provide Lender or the applicable bank, at any time upon request of Lender, with
a Form W-8 or W-9 to evidence that the Borrower is not subject to any back-up
withholding under the IRC.

(c)          Notwithstanding Paragraph (a) above, Lender shall have no liability
for the failure to invest any funds (unless such failure results from gross
negligence or willful misconduct) or for any loss in investments of funds that
are invested in Permitted Investments, and no such loss shall affect Borrower’s
obligations to make all payments and deposits required to be made by Borrower
under the Loan Documents. Lender shall not be responsible for obtaining any
specific level of earnings on any Permitted Investment.

12.8       Representations and Warranties. In addition to any representations or
warranties contained in this Agreement, Borrower represents and warrants as
follows:

(a)          Borrower is and at all times shall be the legal and beneficial
owner of the Deposit Account Collateral, free and clear of any lien, security
interest, option or other charge or encumbrance, except for the liens and
security interests in favor of Lender created by this Agreement and the other
Loan Documents.

(b)          Upon execution by the Borrower of this Agreement, the pledge and
assignment of the Deposit Account Collateral pursuant to this Agreement will
create a valid, first priority pledge and assignment of the Deposit Account
Collateral, securing the payment and performance of the Obligations.

12.9       Covenants. Except as otherwise permitted in this Agreement or any of
the other Loan Documents, Borrower covenants with Lender that, from and after
the Closing Date, it will comply with, or shall cause to be complied with, the
covenants set forth below:

(a)          It will not, without the prior consent of Lender, (i) sell, assign
(by operation of law or otherwise), or otherwise dispose of, or grant any option
with respect to, any of the Revenues or any interest in the Deposit Account
Collateral or (ii) create or permit to exist any assignment, lien, security
interest, option or other charge or encumbrance upon or with respect to any of
the Revenues or any Deposit Account Collateral, except for the liens and
security interests in favor of Lender under this Agreement and the other Loan
Documents.

(b)          It will give Lender not less than 30 days prior written notice of
any change in its jurisdiction of organization.

 

72



(c)          All records of Borrower with respect to the Deposit Account
Collateral will be kept at the principal offices of Borrower and will not be
removed from such addresses without the prior written consent of Lender.

(d)          It shall not, without the prior written consent of Lender, which
may be withheld in Lender’s sole discretion, make or consent to any amendment or
other modification or waiver with respect to any Deposit Account Collateral, or
enter into any agreement, or permit to exist any restriction, with respect to
any Deposit Account Collateral, other than as required by any applicable
governmental authority.

(e)          It will, at its expense, defend Lender’s right, title and security
interest in and to the Deposit Account Collateral against the claims of any
Person.

(f)           It shall not take, or fail to take, any action which would in any
manner impair the enforceability of this Agreement or the security interests
created hereby.

(g)          At the request of Lender, such Borrower shall execute and deliver
from time to time, such documents as may be necessary or appropriate, in
Lender’s sole judgment, to assure Lender that they have a first priority pledge
of, and perfected security interest in and lien on, all Deposit Account
Collateral.

 

12.10

Attorney-In-Fact.

(a)          Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, with full authority in the place and
stead of such Borrower, and in the name of Borrower or otherwise, from time to
time after the occurrence of and during the continuation of an Event of Default
in the discretion of Lender to take any action and to execute any instrument
which Lender may deem necessary or advisable to accomplish the purpose of this
Agreement or any other Loan Document, including, without limitation, the
following: (i) to ask, demand, collect, sue for, recover, compromise, receive
and give acquittance and receipts for monies due and to become due under or in
respect of the Deposit Account and/or any of the Deposit Account Collateral;
(ii) to receive, endorse, and collect (A) any Revenues, (B) any instruments made
payable to Borrower representing any dividend, payment of principal, interest,
redemption price, purchase price or other distribution or payment in respect of
any Deposit Account Collateral, or (C) any other instruments, documents and
chattel paper received in connection with this Agreement or any other Loan
Document; (iii) to file any claims, or take any action or institute any
proceedings which Lender shall deem necessary or desirable for the collection of
any Revenues in the event that Borrower shall fail to do so, or otherwise to
enforce the rights of Lender with respect to this Agreement; (iv) to execute
and/or file, without the signature of Borrower, any Uniform Commercial Code
financing statements, continuation statements, or other filing, and any
amendment thereof, relating to the Deposit Account Collateral; (v) to give
notice to any third parties which may be required to perfect Lender’s security
interest in the Deposit Account Collateral; (vi) to register, purchase, sell,
assign, transfer, pledge or take any other action with respect to any Deposit
Account Collateral in accordance with this Agreement; and

 

73



(vii) to register, purchase, sell, assign, transfer, pledge, or take any other
action with respect to, any Deposit Account Collateral in accordance with this
Agreement or, to the extent applicable, any other Loan Document.

(b)          Lender may, from time to time, at its sole option, perform any act
which the Borrower agrees hereunder to perform and which the Borrower shall fail
to perform, and Lender may from time to time take any other action which Lender
deems reasonably necessary for the maintenance, preservation or protection of
any of the rights granted to Lender hereunder.

(c)          The powers conferred on Lender hereunder, other than accounting for
monies actually received by Lender hereunder, and other than the obligations
expressly set forth in this Agreement, shall not impose upon Lender any duty as
to the Deposit Account, the Ancillary Accounts or the Deposit Account
Collateral, or any responsibility for (i) ascertaining or taking action with
respect to any matters relative to the Deposit Account, the Ancillary Accounts
or the Deposit Account Collateral, whether or not Lender has or is deemed to
have knowledge of such matters or (ii) taking any necessary steps to preserve
rights against prior parties or any other rights pertaining to the Deposit
Account, the Ancillary Accounts or the Deposit Account Collateral.

 

12.11

Indemnity and Expenses.

(a)          The Borrower shall indemnify, defend and hold harmless Lender and
its successors and assigns and participants from and against any and all claim,
loss or liability (including reasonable attorneys’ fees and costs) arising out
of or resulting from any of the Deposit Account, the Ancillary Accounts, the
Deposit Account Collateral and/or this Agreement, including, without limitation,
enforcement of any right under and in accordance with this Agreement, except to
the extent arising from the Lender’s gross negligence or willful misconduct. In
addition, the Borrower shall indemnify Lender in accordance with the provisions
of this Agreement.

(b)          The Borrower agrees to pay upon demand to Lender the amount of any
and all out-of-pocket expenses, including reasonable attorneys’ fees and
expenses, which Lender actually incurs in connection with (i) the administration
of this Agreement or any of the other Loan Documents, (ii) the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any Deposit Account Collateral in accordance herewith, (iii)
the exercise or enforcement of any of the rights of Lender hereunder or under
the other Loan Documents, or (iv) the failure by Borrower to perform or observe
any of the provisions hereof or of the other Loan Documents.

(c)          The indemnities contained in this Section shall survive the
expiration or earlier termination of this Agreement.

 

12.12

Limitation on Liability.

(a)          Lender shall not be liable for any acts, omissions, errors in
judgment or mistakes of fact or law, including, without limitation, acts,
omissions, errors or mistakes with respect to the Deposit Account, the Ancillary
Accounts or the Deposit



74

Account Collateral, except for those arising as a result of Lender’s gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, except as otherwise expressly provided for herein or as required by
applicable law, Lender shall have no duty (i) as to any Deposit Account
Collateral, (ii) as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Deposit Account Collateral, whether or not Lender has or is deemed to have
knowledge of such matters, or (iii) as to the taking of any necessary steps to
preserve rights against any parties or any other right pertaining to any Deposit
Account Collateral. Lender is hereby authorized by the Borrower to act on any
written instruction believed by Lender in good faith to have been given or sent
by Borrower.

(b)          The Borrower agrees that, except as otherwise expressly set forth
in this Agreement or any other Loan Document, under no circumstances shall
Lender be responsible to Borrower for any loss or damage resulting from Lender’s
failure to enforce any rights of Borrower with respect to the Deposit Accounts
and/or any of the Deposit Account Collateral, or to collect all or any part of
the monies or other proceeds due thereunder or resulting from any other action
herein authorized and taken or not taken by Lender, nor shall Lender have any
duty to act with respect to any of the foregoing. The Borrower hereby agrees to
hold Lender harmless from any penalty, loss or damage, including attorneys’
fees, which Lender may sustain as a result of the conversion of the Deposit
Account in accordance with this Agreement, except for those arising as a result
of Lender’s gross negligence or willful misconduct. The Borrower agrees that
Lender may deduct from the proceeds available to Lender after sale or conversion
of any of the Deposit Account Collateral any reasonable expense, fees or charges
resulting from such sale or conversion. The provisions of this Section shall
survive the expiration or earlier termination of this Agreement.

ARTICLE XIII

DEFAULTS; REMEDIES

13.1       Events of Default. The term “Event of Default” as used in this
Agreement shall mean the occurrence of any one or more of the following events:

(a)          If Borrower shall fail to make any principal or interest or fee
payment when due under the Note and this Agreement;

(b)          If any of the Real Property Taxes or Other Property Charges is not
paid when within fifteen (15) days after the date the same is due and payable
except to the extent the provisions of Section 7.4(b) with respect to contesting
such payments have been complied with in all respects.

(c)          The sequestration or attachment of, or any levy or execution upon
the Property or any Collateral provided by any Loan Party under any of the Loan
Documents, any Account Collateral, or any substantial portion of the other
assets of any Loan Party, which sequestration, attachment, levy or execution is
not released, expunged or dismissed prior to the earlier of thirty (30) days or
the sale of the assets affected thereby;

 

75



(d)          The failure of the Pledge Agreements at any time to be valid
perfected first priority Liens upon all of the Collateral described therein;

(e)          If any representation or warranty of any Loan Party or any Person
guaranteeing payment of the Debt or any portion thereof or performance by any
Loan Party of any of the terms of the Loan Documents or any owner, principal or
beneficial owner of any of the foregoing, made herein or in any Loan Document,
or in any certificate, report, financial statement or other instrument or
document furnished to Lender shall have been false or misleading in any material
respect when made;

(f)           If (i) any Loan Party or the Property Owner or the Guarantor shall
commence any case, proceeding or other action (A) under any Bankruptcy Law
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or any Loan Party or the Property Owner or
the Guarantor shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Loan Party or the Property Owner or
the Guarantor any case, proceeding or other action of a nature referred to in
clause (i) above which (y) results in the entry of an order for relief or any
such adjudication or appointment, or (z) remains undismissed, undischarged or
unbonded for a period of ninety (90) days; or (iii) there shall be commenced
against any Loan Party or the Property Owner or the Guarantor any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of any order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within ninety (90) days from the entry thereof; or (iv) any Loan Party or the
Property Owner or the Guarantor shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party or the Property
Owner or the Guarantor shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due;

(g)          If any Loan Party or the Property Owner fails to cure promptly (and
in any event within thirty (30) days of receiving notice from any Governmental
Authority of, or otherwise becoming aware of) any material violation of
Applicable Law, or if the Property Owner shall be in default beyond the
applicable grace or cure period, if any, under any Major Lease with respect to
any part of the Property or if the Property Owner shall agree to any Amendment
of any Major Lease without obtaining the prior consent of Lender except as
otherwise permitted herein;

(h)          If any Loan Party or the Property Owner grants or suffers to exist
any Lien on any of its assets without the prior written consent of the Lender,
except for Liens under the Loan Documents and the Senior Loan Documents or
Permitted Liens;

(i)           If the Senior Loan Obligor shall default under the Senior Loan
Documents beyond any applicable grace or cure period (without regard to whether

 

76



Lender subsequently effectuates a cure of such default), or if the Senior Loan
Obligor shall agree to any Amendment of the Senior Loan Documents or shall enter
into or agree to be bound by any Senior Loan Documents without obtaining the
prior consent of Lender to the extent required herein, or if there shall be any
other breach of the provisions set forth in Article XI hereof by Borrower, any
other Loan Party or any of their respective Affiliates or Subsidiaries
(including the Senior Loan Obligor);

(j)           If any Loan Party or the Property Owner shall fail to obtain and
maintain all necessary and material Permits, certificates, licenses and other
approvals required for the operation of the Improvements and such failure is not
cured within thirty (30) days;

(k)          If, at any time at which any portion of the Debt remains
outstanding, any Loan Party shall pay any Distributions in contravention of the
terms of this Agreement;

(l)           If the Guarantor fails to comply with any of the covenants in the
Guaranty, or if David Lichtenstein ceases to control operations and management
of Borrower and each of the Subsidiary Pledgors and the Property Owner, or if
David Lichtenstein and members of his family and trusts for members of his
family cease to own, directly or indirectly, in the aggregate not less than an
85% interest in the profits and losses of Borrower and each of the Subsidiary
Pledgors;

(m)         If any Loan Party or the Property Owner voluntarily or involuntarily
transfers, assigns, conveys, sells, pledges, hypothecates or encumbers all or
any portion of the Property in contravention of the terms of this Agreement, or
if any Loan Party or the Property Owner purports to make any Transfer of any
Ownership Interests in violation of the provisions and procedures set forth in
Article XI of this Agreement;

(n)          If Lender provides a Lender Termination Request pursuant to Article
IX hereof and the Management Agreement is not terminated within thirty (30) days
of the date specified in the Lender Termination Notice;

(o)          If there shall be an attempt on the part of 180 N. LaSalle
Holdings, L.L.C. or 180 N. LaSalle II L.L.C. to modify the terms of the Letter
of Direction without the express prior written consent of Lender;

(p)          If any Loan Party or any Subsidiary of any of the foregoing shall
interfere with any right to cure granted to Lender in any of the Loan Documents
(including, without limitation, the rights granted to Lender in Article XI of
this Agreement);

(q)          If Borrower shall fail to reimburse Lender within three (3)
Business Days of written demand from Lender for any payments made by Lender
under the provisions of Article X (without regard to any cure or grace periods
granted to the Senior Loan Obligor in the Senior Loan Documents);

 

77



(r)           If any default shall exist, beyond applicable notice and cure
periods, pursuant to the terms of the Deposit Account Agreement;

(s)           If any Loan Party or Subsidiary of any of the foregoing shall
incur any Indebtedness, other than Permitted Debt and any other unsecured
indebtedness approved by Lender in writing in its sole discretion;

(t)           If a Material Adverse Change occurs with respect to the Borrower
or any other Loan Party or the Property Owner or the Guarantor;

(u)          If one or more final judgments or decrees shall be entered against
any Loan Party or the Property Owner or a Subsidiary of any of the foregoing,
and shall not be satisfied in full by application of proceeds from the Policies,
and shall not have been vacated, discharged, paid, stayed or bonded pending
appeal within the time permitted to appeal therefrom and the applicable judgment
creditor commences enforcement of its judgment lien against a Loan Party or the
Property Owner or a Subsidiary or the Property;

(v)          If any Loan Party or the Property Owner or a Subsidiary of any of
the foregoing retains, misappropriates, misapplies or converts (i) any Loss
Proceeds (ii) any Revenues, or (iii) any deposits, sale proceeds or other funds
or income arising with respect to any of its Property or any part thereof;

(w)         If an event occurs which, under the terms of any Loan Document other
than the Atrium Mortgage, the Continental Towers Assignment, the Holdings/PGRT
Equity Pledge Agreement, the PGRT Equity/Portfolio Pledge Agreement or the Jorie
Pledge Agreement, constitutes an “Event of Default” under such Loan Document;

 

(x)

If Holdings shall no longer be the sole owner of Borrower;

(y)          Any monetary default occurs (after giving effect to any applicable
notice and cure periods) under any other Indebtedness of Borrower or any other
Loan Party or the Property Owner, singly or in the aggregate, in excess of
$100,000;

(z)          If Borrower or the Property Owner or any other Loan Party becomes
(1) an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to ERISA, (2) a plan (within the meaning of Section 4975 of the Code)
which is subject to Section 4975 of the Code, (3) a governmental plan (within
the meaning of Section 3(32) of ERISA) or (4) an entity any of whose assets
constitute “plan assets” of any employee benefit plan, plan or governmental plan
for purposes of Title I of ERISA, Section 4975 of the Code or any state statutes
applicable to the Borrower or any Loan Party or the Property Owner regulating
investment of governmental plans;

(aa)        A Termination Event shall have occurred that, in the opinion of the
Lender, when taken together with all other Termination Events that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries in an aggregate amount exceeding (i) $250,000 in any year
or (ii) $250,000 for all periods;

 

78



(bb)        If any Loan Party or any Subsidiary or Affiliate thereof shall
violate any provision of Article VI and such violation remains uncured for
thirty (30) days or shall violate any provision of Article VIII hereof;

(cc)        If any Loan Party or Subsidiary thereof shall be in default under or
breach any of the provisions of any of the Loan Documents (other than those
specifically set forth above in this Section 13.1) and shall fail to fully cure
such default or breach within the applicable grace, notice or cure period
provided for in the Loan Documents, or, if the Loan Documents do not provide for
a grace, notice or cure period, then within five (5) Business Days after notice
from Lender in the case of any default or breach which can be cured by the
payment of a sum of money, or for thirty (30) days after notice from Lender in
the case of any other default or breach, provided that if such default or breach
cannot reasonably be cured within such thirty (30) day period and such Person
shall have commenced to cure such default or breach within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for so long as it shall require
such Person in the exercise of due diligence to cure such default or breach, it
being agreed, however, that no such extension shall result in or provide for a
total cure period in excess of ninety (90) days in the aggregate, or if such
default or breach also constitutes a default under the Senior Loan Documents,
such lesser period of time as is afforded to any Senior Loan Obligor to cure
such default under the Senior Loan Documents.

(dd)        Notwithstanding anything to the contrary contained in this
Agreement, a default or Event of Default under the Atrium Mortgage, the
Continental Towers Assignment, the Holdings/PGRT Equity Pledge Agreement, the
PGRT Equity/Portfolio Pledge Agreement or the Jorie Pledge Agreement shall not
constitute a default or an Event of Default under this Agreement.

 

13.2

Remedies.

(a)          The occurrence of an Event of Default under this Agreement shall
constitute an Event of Default under all of the Loan Documents. Upon the
occurrence of any Event of Default, each Loan Party agrees that Lender may (but
without any obligation to do so) take such action, without notice or demand, as
it deems advisable to protect and enforce its rights against such Loan Party and
in and to the Collateral, including, but not limited to, the following actions,
each of which may be pursued concurrently or otherwise, at such time and in such
order as Lender may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Lender:

(i)           declare the entire unpaid Debt to be immediately due and payable;

(ii)          institute proceedings, judicial or otherwise, for the enforcement
of its rights under the Loan Documents or under any applicable provision of law,
including, without limitation, to dispose of all or any part of the Collateral
in satisfaction of the Debt;

 

79



(iii)         exercise any of the rights or remedies specified in the Security
Documents;

(iv)         institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained in the Loan
Documents;

(v)          recover judgment on the Note either before, during or after any
proceedings for the enforcement of the Loan Documents;

(vi)         exercise any and all rights and remedies granted to a secured party
upon default under the Uniform Commercial Code;

(vii)       exercise all or any one or more of the rights, powers and other
remedies available to Lender against any of the Loan Parties under the Loan
Documents, at law or in equity, at any time and from time to time, whether or
not all or any portion of the Obligations shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceedings or other
action for the enforcement of its rights and remedies under any of the Security
Documents with respect to the Collateral;

(viii)      subject to the requirements of the Senior Loan Documents, apply any
sums then deposited in the Collateral Account and any other sums held in escrow
or otherwise by Lender in accordance with the terms the Loan Documents to the
payment of the Debt in such order of payment as Lender shall in its sole and
absolute discretion elect;

(ix)         perform, or cause the performance of (provided Lender shall have no
obligation to do so) such covenant or obligation, and the expenses of Lender
incurred in connection therewith (including Professional Fees) shall be payable
by Borrower to Lender upon demand; and

(x)          pursue such other remedies as Lender may have under Applicable Law
or at equity.

(b)          Notwithstanding the provisions of this Section to the contrary, if
any Event of Default as described in Section 13.l(g) above shall occur, the
entire unpaid Debt shall be automatically due and payable, without any further
notice, demand or other action by Lender.

(c)          The proceeds of any disposition of the Collateral, or any part
thereof, or any other sums collected by Lender pursuant to the Loan Documents,
may be applied by Lender to the payment of the Debt in such priority and
proportions as Lender in its sole discretion shall deem proper.

(d)          Upon the occurrence of any Event of Default, Lender may, but
without any obligation to do so and without notice to or demand on Borrower or
any other Loan Party and without releasing Borrower or any other Loan Party from
any

 

80



obligation hereunder, make or do the same in such manner and to such extent as
Lender may deem necessary to protect the security hereof and/or take any action
to cure any Event of Default. Each Loan Party, for itself and on behalf of the
Property Owner, agrees that Lender is authorized to enter upon the Property for
such purposes, or appear in, defend, or bring an action or proceeding to protect
its beneficial interest in the Property or to collect the Debt, and the cost and
expense thereof (including Professional Fees to the extent permitted by law),
with interest as provided in this Section 13.2, shall constitute a portion of
the Debt and shall be due and payable to Lender upon demand. All such costs and
expenses incurred by Lender in remedying such Event of Default or such failed
payment or act or in appearing in, defending, or bringing any such action or
proceeding shall bear interest at the Protective Advance Default Rate, for the
period after notice from Lender that such cost or expense was incurred to the
date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Protective Advance Default Rate
shall be deemed to constitute a portion of the Debt and be secured by the Loan
Documents and shall be immediately due and payable upon demand by Lender
therefor. Lender’s exercise of any right or remedy which has the effect of
remedying an Event of Default shall not constitute a cure of such Event of
Default unless all sums then due and payable to Lender under the Loan Documents
are repaid and Borrower has cured all other Events of Default. Lender’s remedies
under this Section 13.2 shall be in addition to Lender’s rights relating to the
Senior Loan Documents set forth in Article XI of this Agreement.

(e)          The failure of Lender to insist upon strict performance of any term
hereof shall not be deemed to be a waiver of any term of this Agreement. No Loan
Party shall be relieved of its Obligations hereunder or under any of the other
Loan Documents by reason of (i) the failure of Lender to comply with any request
of any Loan Party to take any action to enforce any of the provisions hereof or
of the Note or the Loan Documents, (ii) the release, regardless of
consideration, of the whole or any part of the Collateral, or of any person
liable for the Debt or any portion thereof, or (iii) any agreement or
stipulation by Lender extending the time of payment or otherwise modifying or
supplementing the terms of the Loan Documents. Lender may resort for the payment
of the Debt to any security held by Lender in such order and manner as Lender,
in its discretion, may elect. Lender may take action to recover the Debt, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to recover against the Collateral under the Loan
Documents. The rights of Lender under this Agreement shall be separate, distinct
and cumulative and none shall be given effect to the exclusion of the others. No
act of Lender shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision. Lender shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.

ARTICLE XIV

ENVIRONMENTAL PROVISIONS

14.1       Environmental Provisions. Each Loan Party shall comply and shall
cause the Property Owner to comply in all respects with all Environmental
Requirements, and

 

81



will not generate, store, handle, process, dispose of or otherwise use, and the
Loan Parties will not and shall cause the Property Owner to not generate, store,
handle, process, dispose of or otherwise use, Hazardous Materials at, in, on,
under or about any Property or Improvements in a manner that could lead or
potentially lead to the imposition on any Loan Party or the Property Owner or
Lender of any liability or lien of any nature whatsoever under any Environmental
Requirement. Borrower shall notify Lender promptly in the event of any spill or
other release of any Hazardous Material at, in, on, under or about any Property
or Improvements which is required to be reported to a Governmental Authority
under any Environmental Requirement, will promptly forward to Lender copies of
any notices received by any Loan Party or the Property Owner relating to alleged
violations of any Environmental Requirement and will promptly pay when due any
fine or assessment against Lender or any Loan Party or the Property Owner
relating to any Environmental Requirement. If at any time it is determined that
the operation or use of the Property violates any applicable Environmental
Requirement or that there are Hazardous Materials located at, in, on or under
any Property or Improvements which, under any Environmental Requirement, require
special handling in collection, storage, treatment or disposal, or any other
form of cleanup or corrective action, Borrower shall, or shall cause any Loan
Party or the Property Owner to take, within thirty (30) days after receipt of
notice thereof from any Governmental Authority or from Lender, at its sole cost
and expense, such actions as may be necessary to fully comply with all
Environmental Requirements, provided, however, that if such compliance cannot
reasonably be completed within such thirty (30) day period, then such Person
shall commence such necessary action within such thirty (30) day period and
shall thereafter diligently and expeditiously proceed to fully comply in a
timely fashion with all Environmental Requirements. If such Person fails to
timely take, or to diligently and expeditiously proceed to complete in a timely
fashion, any such action, Lender, may, in its sole and absolute discretion, make
advances or payments towards the performance or satisfaction of the same, but
shall in no event be under any obligation to do so. All sums so advanced or paid
by Lender (including, without limitation, counsel and consultant fees and
expenses, investigation and laboratory fees and expenses, and fines or other
penalty payments) and all sums advanced or paid in connection with any judicial
or administrative investigation or proceeding relating thereto, will
immediately, upon demand, become due and payable from Borrower and shall bear
interest at the Protective Advance Default Rate from the date any such sums are
so advanced or paid by Lender until the date any such sums are repaid by
Borrower to Lender. Borrower will execute and deliver, promptly upon request,
such instruments as Lender may reasonably deem useful or necessary to permit
Lender to take any such action, and Borrower shall execute and deliver such
additional notes and security instruments, as Lender may reasonably require to
secure all sums so advanced or paid by Lender. If a Lien is filed against the
Property by any Governmental Authority related to Environmental Requirements and
resulting from the need to expend or the actual expending of monies arising from
an action or omission, whether intentional or unintentional, of Borrower or for
which Borrower is responsible, then Borrower will, within thirty (30) days from
the date that Borrower is first given notice that such Lien has been placed
against the Property (or within such shorter period of time as may be specified
by Lender if such Governmental Authority has commenced steps to cause the
Property to be sold pursuant to such Lien)

 

82



either (a) pay the claim and remove the Lien, or (b) furnish a cash deposit,
bond, or such other security with respect thereto as is satisfactory in all
respects to Lender and is sufficient to effect a complete discharge of such Lien
on such Property. Lender may, at its option, at intervals of not less than one
year, or more frequently if Lender reasonably suspects that a Hazardous Material
or other environmental condition may violate or threaten to violate any
Environmental Requirement, and also upon the occurrence of an Event of Default,
cause an environmental audit of the Property or Improvements or portions thereof
to be conducted to confirm Borrower’s compliance with the provisions of this
paragraph, and Borrower shall cooperate in all reasonable ways with Lender in
connection with any such audit, and Borrower shall provide to Lender and its
representatives access to such Property to permit and facilitate the conduct of
such audit. If such audit discloses that a violation of an Environmental
Requirement exists, or if such audit is conducted upon the occurrence of an
Event of Default, then Borrower shall pay all costs and expenses incurred in
connection with such audit, otherwise, the costs and expenses of such audit
shall, notwithstanding anything to the contrary set forth in this paragraph, be
paid by Lender. If Lender acquires the Collateral pursuant to an exercise of
Lender’s remedies under one of the Pledge Agreements, or if the Collateral is
sold pursuant to the provisions of one of the Pledge Agreements, or if Borrower
tenders an assignment in lieu of foreclosure or sale, Borrower shall deliver the
foreclosed, sold or assigned Ownership Interests free and clear of any
liabilities to the purchaser at foreclosure or sale or to Lender, its nominee,
or wholly-owned subsidiary, as the case may be, arising from any failure to
comply with all Environmental Requirements.

ARTICLE XV

MISCELLANEOUS

 

15.1

Further Assurances.

(a)          Borrower shall and shall cause each Loan Party to forthwith upon
the execution and delivery of this Agreement and the other Loan Documents and
thereafter, from time to time, at Lender’s request, cause any of the Security
Documents (including without limitation any additional financing statements or
continuation statements) to be filed, registered or recorded in such manner and
in such places as may be required by any Applicable Law in order to publish
notice of and fully to protect, perfect or continue the perfection of any lien
or security interest in favor of Lender, and the interest of Lender in, the
Collateral. Borrower will pay all taxes, filing, registration or recording fees,
and all expenses incident to the preparation, execution, acknowledgment and/or
recording of the Loan Documents, any note or other agreements supplemental
thereto, any security instrument with respect to the Collateral and any
instrument of further assurance, and any Amendment of the foregoing documents,
and all federal, state, county and municipal taxes, duties, imposts, assessments
and charges arising out of or in connection with the execution and delivery of
this Agreement, any security instrument with respect to the Collateral or any
instrument of further assurance, and Amendment of the foregoing documents,
except where prohibited by law so to do.

(b)          Borrower will, and will cause each Loan Party to, at the cost of
Borrower, and without expense to Lender, (i) do, execute, acknowledge and
deliver or

 

83



cause to be done, executed, acknowledged and delivered all and every such
further acts, deeds, conveyances, mortgages, assignments, financing statements,
continuation statements, notices of assignments, transfers and assurances as
Lender shall, from time to time, require, for the better assuring, carrying out,
conveying, assigning, transferring, pledging, hypothecating, perfecting,
preserving and confirming unto Lender the security interests, liens, property
and rights granted, bargained, sold, conveyed, confirmed, pledged, assigned,
warranted and transferred or intended now or hereafter so to be under the Loan
Documents, or which any Loan Party may be or may hereafter become bound to
convey, assign, transfer, pledge, or hypothecate to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Agreement and
the other Loan Documents and (ii) furnish or cause to be furnished to Lender all
instruments, documents, surveys, certificates, plans and specifications,
appraisals, title and other insurance reports and agreements, and each and every
other document, certificate, agreement and instrument required to be furnished
by (y) each Loan Party pursuant to the terms of the Loan Documents or reasonably
requested by Lender in connection therewith, or (z) the Senior Loan Obligor
pursuant to the terms of the Senior Loan Documents. Borrower, on demand, will
execute and deliver or cause to be executed and delivered and hereby authorizes
Lender to execute and deliver in the name of Borrower or any Loan Party or
without the signature of Borrower or any Loan Party to the extent Lender may
lawfully do so, one or more financing statements, or other instruments, to
evidence more effectively the security interest of Lender in the Collateral.
Borrower and the Guarantor hereby grant to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting,
after an Event of Default hereunder, any and all rights and remedies available
to Lender at law and in equity, including without limitation such rights and
remedies available to Lender pursuant to this Section 15.1.

15.2       Bankruptcy. Borrower, Guarantor and Lender hereby acknowledge and
agree that upon the filing of a bankruptcy petition by or against any Loan Party
or the Property Owner under any Bankruptcy Law, the Account Collateral and the
Revenues (whether then already in the Collateral Accounts, or then due or
becoming due thereafter) shall be deemed not to be property of the bankrupt
Person’s bankruptcy estate within the meaning of Section 541 of the Bankruptcy
Code. In the event, however, that a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Account Collateral
and the Account Collateral and Revenues by each such Person and Lender, the
Account Collateral and/or the Revenues do constitute property of such Person’s
bankruptcy estate, then each such Person and Lender hereby further acknowledges
and agrees that all such Revenues, whether due and payable before or after the
filing of the petition, are and shall be cash collateral of Lender. Each such
Person acknowledges that Lender does not consent to such Person’s use of such
cash collateral and that, in the event Lender elects (in its sole discretion) to
give such consent, such consent shall only be effective if given in writing
signed by Lender. Except as provided in the immediately preceding sentence, no
such Person shall have the right to use or apply or require the use or
application of such cash collateral unless (i) such Person shall have received a
court order authorizing the use of the same, and (ii) such Person shall have
provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.

 

84



15.3       Releases. Borrower does hereby, and shall cause each of the other
Loan Parties, on their own behalf and on behalf of their Affiliates and
Subsidiaries, and their respective predecessors, successors and assigns, and
their respective partners, managers, members, directors, officers, shareholders
and employees (collectively, the “Releasing Parties”), to, fully release,
remise, forever discharge and covenant not to sue each of Lender, its
Affiliates, its present and former managers, officers, directors, successors and
assigns and each and all of their respective officers, agents, representatives,
employees, attorneys, officers, directors, partners, members and shareholders,
past and present (collectively, the “Released Parties”) of and from any and all
claims, demands, debts, liabilities, obligations, judgments, damages, costs,
expenses (including, without limitation, claims for litigation costs and
attorneys’ fees, expenses and disbursements), actions and causes of action of
whatsoever kind or nature, whether known or unknown, suspected or unsuspected,
in contract or in tort, without limitation of any sort whatsoever, based on or
in any way related to all claims, demands, and causes of action of any nature,
in law or in equity whether known or unknown, that have been asserted, could
have been asserted or could in the future be asserted by any of the Releasing
Parties by reason of events occurring prior to the Closing Date, including but
not limited to those claims that relate to or in any way arise out of the
Released Parties role as financial advisor to the Releasing Parties.

15.4       Lost Documents. Upon receipt of a loss of document affidavit of
Lender and Lender’s indemnity of Borrower (or, as applicable, another Loan
Party) with respect to all claims and losses arising from the loss, theft,
destruction or mutilation of any of the Loan Documents which are not of public
record, and, in the case of any such mutilation, upon surrender and cancellation
of such mutilated Loan Document, Borrower will issue, or cause to be issued (in
the case of documents issued by other Loan Parties), in lieu thereof, a
replacement Loan Document, dated the date of such lost, stolen, destroyed or
mutilated Loan Document in the same principal amount thereof and otherwise of
like tenor.

15.5       Section Headings. The titles and headings of the paragraphs of this
Agreement have been inserted for convenience of reference only and are not
intended to summarize or otherwise describe the subject matter of such
paragraphs and shall not be given any consideration in the construction of this
Agreement.

15.6       Parties Bound Etc. The provisions of this Agreement shall be binding
upon and inure to the benefit of Borrower, Lender and their respective
successors and assigns (except as otherwise prohibited by this Agreement).
Without the prior written consent of Lender, Borrower shall not assign
Borrower’s interest under any of the Loan Documents, or in any monies due or to
become due thereunder, and any assignment without such consent shall be void. In
this regard, Borrower acknowledges that Lender would not make this Loan except
in reliance on Borrower’s expertise, reputation, prior experience in managing,
developing and constructing commercial real property, Lender’s knowledge of
Borrower and Lender’s understanding that this Agreement is more in the nature of
an agreement involving personal services than a standard loan where Lender would
rely on security which already exists.

 

85



15.7       Waivers. Lender may at any time and from time to time waive any one
or more of the conditions, requirements or obligations contained herein, but any
such waiver shall be deemed to be made in pursuance hereof and not in
modification thereof, and any such waiver in any instance or under any
particular circumstance shall not be effective unless in writing and shall not
be considered a waiver of such condition in any other instance or any other
circumstance.

 

15.8

Governing Law.

(a)          in all respects, including matters of construction, validity and
performance, this agreement and the Obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and performed in such state (excluding application
of any principle of conflict of laws which would direct the application of the
law of any other jurisdiction) and any applicable law of the United States of
America. To the fullest extent permitted by law, each Loan Party hereby
unconditionally and irrevocably waives any claim to assert that the law of any
other jurisdiction governs this Agreement, the Note, and the Security Documents,
and this Agreement, the Note and the Security Documents shall be governed by and
construed in accordance with the laws of the state of New York pursuant to
§5-1401 of the New York General Obligations Law EXCEPT AS OTHERWISE EXPRESSLY
STATED THEREIN.

(b)          ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NOTE OR ANY OF THE OTHER SECURITY
DOCUMENTS SHALL BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, NEW
YORK OR CHICAGO, ILLINOIS. BORROWER HEREBY (i) IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM, AND (ii) IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.
BORROWER HEREBY AGREES THAT SERVICE OF PROCESS MAILED OR DELIVERED TO BORROWER
IN THE MANNER PROVIDED IN SECTION 15.10 SHALL BE DEEMED IN EVERY RESPECT
EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK.

15.9       Severability. If any term, covenant or provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any respect, the
remainder of this Agreement shall remain in full force and effect and shall be
construed without such term, covenant or provision.

15.10     Notices. Any notice, request, demand, statement, authorization,
approval, consent or acceptance made hereunder shall be in writing and shall be
hand delivered or sent by Federal Express or other reputable courier service, or
by registered or certified

 

86



mail, postage prepaid with return receipt requested, and shall be deemed given
(i) upon delivery, if delivered in person, (ii) one (1) Business Day after being
deposited with Federal Express or any other reputable overnight courier service,
or (ii) three (3) Business Days after being postmarked and addressed as follows
if sent by registered or certified mail, return receipt requested, addressed as
follows:

If to Lender:

Citicorp USA, Inc.

666 Fifth Avenue

Fifth Floor

New York, New York 10103

Attention: Diana Yusun

 

With a copy to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Attention: Virginia Aronson

If to Borrower or any Loan Party:

PGRT Equity II LLC

c/o Prime Office Company LLC

77 West Wacker Drive

Suite 3900

Chicago, Illinois 60601

Attention: Jeffrey Patterson

 

With a copy to:

PGRT Equity II LLC

c/o Prime Office Company LLC

Suite 3900

Chicago, Illinois 60601

Attention: James Hoffman

 

With a copy to:

The Lightstone Group

326 Third Street

Lakewood, New Jersey 08701

Attention: David Lichtenstein

 

87



With a copy to:

Herrick, Feinstein LLP

2 Park Avenue

New York, New York 10016

Attention: Sheldon Chanales

Each party may designate a change of address by notice to the other party, given
at least fifteen (15) days before such change of address is to become effective.

15.11     Modification. This Agreement may not be Amended except by an agreement
in writing executed by the parties hereto. Borrower acknowledges that the Loan
Documents set forth the entire agreement and understanding of the parties with
respect to the Loan and that no oral or other agreements, understandings,
representations or warranties exist with respect to the Loan other than those
set forth in the Loan Documents. All prior agreements among or between such
parties, whether oral or written, are superceded by the terms of the Loan
Documents.

15.12     Usury Laws. This Agreement and the Note are subject to the express
condition that at no time shall Borrower be obligated or required to pay
interest on the principal balance due under the Note at a rate which could
subject the holder of the Note to either civil or criminal liability as a result
of being in excess of the maximum interest rate which Borrower is permitted by
law to contract or agree to pay. If by the terms of this Agreement or the Note,
Borrower is at any time required or obligated to pay interest on the principal
balance due under the Note at a rate in excess of such maximum rate, the rate of
interest under the Note shall be deemed to be immediately reduced to such
maximum rate and the interest payable shall be computed at such maximum rate and
all prior interest payments in excess of such maximum rate shall be applied and
shall be deemed to have been payments in reduction of the principal balance of
the Note.

15.13     Sole Discretion of Lender. Whenever pursuant to this Agreement or any
of the Loan Documents, Lender may approve or disapprove any act (or any action)
or any document, delivery or other item, or where Lender’s consent or approval
is required in any respect or where any document or other item must be
satisfactory to Lender, except in those specific instances where Lender has
specifically agreed not to unreasonably withhold Lender’s consent pursuant to
the terms of this Agreement or any of the Loan Documents, the decision of Lender
to approve or disapprove or to decide whether arrangements or terms are
satisfactory or not satisfactory or to grant or withhold consent shall be in the
sole and absolute discretion of Lender and shall be final and conclusive.
Borrower acknowledges and agrees that in no circumstance shall Borrower have any
claim or cause of action, in contract or in tort, against Lender as a result of
the granting or withholding of any such consent or approval. The inclusion of
references to Lender’s sole or absolute discretion in any particular provisions
of this Agreement or any of the Loan Documents shall not limit or affect the
applicability of this Section to all provisions of this Agreement or any of the
Loan Documents, including those provisions wherein a specific reference to
Lender’s sole and absolute discretion is not made. Without limiting the
preceding provisions of this Section, in the event that a claim or adjudication
is made

 

88



that Lender or its agents have acted unreasonably or in bad faith or
unreasonably delayed acting in any case where, by Applicable Law or under this
Agreement or the other Loan Documents, Lender or such agent, as the case may be,
has an obligation to act reasonably or in good faith or promptly, Borrower
agrees that neither Lender nor their agents or employees shall be liable for any
monetary damages (including any special, consequential or punitive damages
whatsoever), whether in contract, tort (including negligence and strict
liability) or any other legal or equitable principles, and Borrower’s sole
remedies shall be limited to commencing an action seeking injunctive relief or
declaratory judgment. The parties hereto agree that any action or proceeding to
determine whether Lender has acted reasonably or in good faith shall be
determined by an action seeking declaratory judgment.

15.14     Reasonableness. If at any time Borrower believes that Lender has not
acted reasonably in granting or withholding any approval or consent under the
Loan Documents or any other document or instrument now or hereafter executed and
delivered in connection therewith or otherwise with respect to the Loan, as to
which approval or consent either Lender has expressly agreed to act reasonably,
or absent such agreement, a court of law having jurisdiction over the subject
matter would require Lender to act reasonably, then Borrower’s sole remedy shall
be to seek injunctive relief or specific performance and no action for monetary
damages or punitive damages shall in any event or under any circumstance be
maintained by Borrower or any other Loan Party against Lender.

15.15     Absolute and Unconditional Obligation. Borrower acknowledges that
Borrower’s obligation to pay the Debt in accordance with the provisions of the
Note and this Agreement is and shall at all times continue to be absolute and
unconditional in all respects, and shall at all times be valid and enforceable
irrespective of any other agreements or circumstances of any nature whatsoever
which might otherwise constitute a defense to the Note or this Agreement or the
obligation of Borrower thereunder to pay the Debt or the obligations of any
other Person relating to the Loan Documents or the Obligations of Borrower under
the Loan Documents or otherwise with respect to the Loan, and Borrower
absolutely, unconditionally and irrevocably waives any and all right to assert
any defense, setoff, counterclaim or cross-claim of any nature whatsoever with
respect to the obligation of Borrower to pay the Debt in accordance with the
provisions of the Note and this Agreement or the obligations of any other Person
relating to the Loan Documents or Obligations of Borrower under the Loan
Documents or otherwise with respect to the Loan in any action or proceeding
brought by Lender to collect the Debt, or any portion thereof, or to enforce,
foreclose and realize upon the lien and security interest created by this
Agreement or any other document or instrument securing repayment of the Debt, in
whole or in part.

15.16     Waiver of Right to Trial By Jury. BORROWER HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY FOR ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, THE
EXERCISE OF ANY CURE RIGHTS AND ANY AMENDMENT THERETO OR (b) IN ANY WAY RELATING
TO THE LOAN DOCUMENTS OR ANY OTHER INSTRUMENT, DOCUMENT OR

 

89



AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT OR TORT OR OTHERWISE; AND BORROWER HEREBY AGREES AND CONSENTS THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER TO THE
WAIVER OF ANY RIGHT IT MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

15.17     Waiver of Statutory Rights. Borrower shall not, nor shall Borrower
permit any Loan Party to, avail itself of any appraisement, valuation, stay,
extension or exemption laws, or any similar laws now existing or hereafter
enacted, in order to prevent or hinder the enforcement of the Loan Documents or
foreclosure of the Security Documents, but hereby waives the benefit of such
laws to the full extent that such Person may do so under Applicable Law.
Borrower for itself and all who may claim through or under it (including, but
not limited to, the Loan Parties and the Property Owner) waives any and all
right to have the property and estates comprising the Collateral marshaled upon
any realization of the lien of any Security Document and agrees that any court
having jurisdiction over any exercise of Lender’s remedies may order the
Collateral sold as an entirety or in separate parts. Borrower hereby waives for
itself and all who may claim through or under it (including, but not limited to,
the Loan Parties and the Senior Loan Obligor), and to the full extent Borrower
may do so under Applicable Law, any and all rights of redemption from sale under
any order or decree of foreclosure of any Security Document or granted under any
statute now existing or hereafter enacted.

15.18     Relationship. The relationship of Lender to Borrower hereunder is
strictly and solely that of lender and borrower and nothing contained in the
Loan Documents or any other document or instrument now or hereafter executed and
delivered in connection therewith or otherwise in connection with the Loan is
intended to create, or shall in any event or under any circumstance be construed
as creating, a partnership, joint venture, tenancy-in-common, joint tenancy or
other relationship of any nature whatsoever between Lender and Borrower other
than as lender and borrower. Lender neither undertakes nor assumes any
responsibility or duty to Borrower, to any other Loan Party, the Property Owner
or to any third party with respect to the Property, except as expressly provided
in this Agreement and the Loan Documents.

15.19     Securitization. Borrower acknowledges and agrees that Lender shall
have the absolute and unconditional right at any time after the date hereof and
at any time during the term of the Loan without requiring any consent or
approval from Borrower, any Loan Party or any other person guaranteeing the
payment of the Debt or any other Person associated with or connected with the
Loan or the Collateral to sell, assign, pledge, hypothecate or otherwise
transfer Lender’s interest in the Loan in whole or in part, or to place one or
more participation interests therein in one or more separate transactions, or to
effect a syndication or securitization of the Loan in one or more transactions
(a “Securitization”), in each case to or with such Persons (including, without
limitation, domestic or foreign banks, insurance companies, pension funds,
trusts,

 

90



other institutional lenders or investors, natural persons, grantor trusts, owner
trusts, special purpose corporations, REMICs, FASITs, real estate investment
trusts or other similar or comparable investment vehicles) (collectively or
individually, “Investor”) and on such terms and conditions as Lender shall deem
to be appropriate in the exercise of its sole and absolute discretion. In
connection with any such sale, assignment, participation, syndication or
securitization, Lender shall have the absolute and unconditional right without
obtaining the prior consent or approval of any Loan Party or any other Person
guaranteeing the payment of the Debt or any other Person associated or connected
with the Loan or the Collateral (including the Property Owner) to disclose,
deliver and to share with any prospective purchaser of the Loan or of any
securities or of any participation or other interest therein (including any such
interest to be acquired in connection with a syndication or securitization of
the Loan), or with any prospective Rating Agency, or their respective counsel or
representatives, such information (financial or otherwise), documents and
instruments pertaining to the Loan or any other person, party or entity
associated or connected with the Loan or the Collateral (collectively, the
“Disclosure Material and Information”) as Lender shall deem to be appropriate in
the exercise of its sole and absolute discretion. Borrower shall cooperate, and
shall cause each Loan Party and each other Person, associated or connected with
the Loan or the Collateral to cooperate, in all reasonable respects with Lender
in connection with any sale, assignment, participation, syndication or
securitization of the Loan or any interest therein by Lender pursuant to the
provisions of this paragraph but at no out-of-pocket cost to Borrower. Without
in any manner implying the necessity therefor, Borrower grants to Lender, and
shall cause each Loan Party and each other Person associated or connected with
the Loan or the Collateral to specifically grant to Lender, the right to
distribute any and all of the Disclosure Material and Information in connection
with any sale, assignment, participation, syndication or securitization of the
Loan or of any interest therein by Lender pursuant to the provisions of this
paragraph. Borrower shall execute and deliver, and shall cause each Loan Party
and each other Person associated or connected with the Loan or the Collateral to
execute and deliver, such documents and instruments as may be reasonably
necessary to (a) split the Loan into two or more loans evidenced by and pursuant
to separate sets of notes and other related loan documents, or (b) to modify the
terms and provisions of the Loan Documents, in each case to the full extent
required by Lender to facilitate any sale, assignment, pledging, hypothecation,
participation, syndication or securitization of the Loan or any interest therein
by Lender pursuant to the provisions of this paragraph, it being agreed that
(i) any such splitting or modification of the Loan will not materially adversely
affect or diminish the rights of any Loan Party as presently set forth in the
Loan Documents and will not increase the monetary obligations and liabilities or
materially increase the non-monetary obligations of Loan Party under the Loan
Documents, and (ii) if the Loan is split, the retained interest of Lender, if
any, in the Loan shall be allocated to or among one or more of such separate
loans in a manner specified by Lender in its sole and absolute discretion. If
Borrower shall default in the performance of its obligation as set forth in this
paragraph, and if such default shall not be remedied by Borrower within fifteen
(15) days after notice by Lender, Lender shall have the absolute and
unconditional right in its sole and absolute discretion to declare such default
an Event of Default under this Agreement. Lender shall endeavor to provide
notice to Borrower of any such assignment, sale, participation, syndication or

 

91



securitization of the Loan in a reasonably timely manner, but any failure by
Lender to provide notice to Borrower shall not give rise to any claim or defense
on the part of any of the Loan Parties, or limit the rights of Lender under this
Section 15.19 or the Loan Documents. Until otherwise directed in writing by
Lender following the occurrence of any such assignment, sale, participation,
syndication or securitization, Borrower shall continue to deliver all payments
and deposits as required prior to such occurrence.

15.20     Syndications; Participations. (a) Without in any way limiting the
provisions of Section 15.19, Lender shall have the right, without the consent of
Borrower, to syndicate the Loan and/or assign, transfer, sell, negotiate, pledge
or otherwise hypothecate this Agreement and any of its rights and security
hereunder, to or with any other Person (an “Assignee”). Borrower hereby agrees
that all of the rights and remedies of Lender in connection with the interest so
assigned or syndicated shall be enforceable against Borrower by an Assignee with
the same force and effect and to the same extent as the same would have been
enforceable by Lender but for such assignment or syndication. After the
effective date of any such assignment or syndication: (i) the Assignee shall be
a party hereto and, to the extent that the rights and obligations under this
Agreement and the other Loan Documents have been assigned to it, shall have the
rights and obligations of a Lender hereunder and thereunder, and (ii) Lender
shall, to the extent that its rights and obligations hereunder have been
assigned by it, be released from its obligations hereunder and under the Loan
Documents. The liabilities of Lender and each Assignee shall be several and not
joint and the Lender’s obligation to the Borrower hereunder shall be reduced by
the amount of each portion of the Loan assigned to or syndicated with an
Assignee.

(b)          Each Assignee shall be entitled, at its option, to a separate Note
to evidence the interest in the Loan held by it, and Borrower shall execute and
deliver to Lender and each Assignee a separate Note evidencing the respective
interests in the Loan of each upon the request of Lender or such Assignee at any
time during the term of the Loan; provided, however, that the non-issuance of a
separate Note shall in no way affect such Assignee’s respective interest in the
Loan.

(c)          Lender and any Assignees may enter into one or more co-lender or
similar agreements in their discretion. Borrower acknowledges and agrees that
such agreements, as the same may from time to time be amended, modified or
restated, may govern the exercise of the powers and discretionary authority of
the Lender hereunder and under the other Loan Documents, but Borrower shall be
entitled to rely upon any actions taken by Lender or the designated agent for
Lender and each Assignee, whether or not within the scope of its power and
authority under such other agreements.

(d)          The Lender may at any time sell to one or more Persons
(“Participants”) participating interests in the Loan. In the event of any such
sale by the Lender of participating interests to a Participant, the Lender’s
rights under the Loan Documents shall remain unchanged.

15.21     Brokers and Financial Advisors. Except as set forth in Schedule 15.21,
Borrower hereby represents to Lender that no Loan Party has dealt with financial

 

92



advisors, brokers, underwriters, placement agents, agents or finders in
connection with the transactions contemplated by this Agreement, or with respect
to the Senior Loan in a manner that resulted in an obligation to pay a
commission, fee or other amount which remains outstanding. The commissions and
fees of any Persons set forth in Schedule 15.21 shall be paid by Borrower
pursuant to one or more separate agreements. Borrower agrees to indemnify and
hold the Lender harmless from and against any and all claims, liabilities, costs
and expenses of any kind in any way relating to or arising from a claim by any
Person that such Person acted on behalf of any Loan Party in connection with the
transactions contemplated herein. The provisions of this Section 15.21 shall
survive the expiration and termination of this Agreement and the repayment of
the Debt.

15.22     Offsets, Counterclaims and Defenses. Borrower hereby waives, and shall
cause each Loan Party and Property Owner to waive, the right to assert a
counterclaim, other than a mandatory or compulsory counterclaim, in any action
or proceeding brought against it by Lender arising out of or in any way
connected with the Loan Documents, the Senior Loan Documents, or the Debt.
Without limiting in any manner the rights of any assignee of Lender’s interest
at law or in equity, any assignee of Lender’s interest in the Loan shall take
the same free and clear of all offsets, counterclaims or defenses which are
unrelated to the Loan.

15.23     Payment of Expenses. Borrower covenants and agrees to immediately pay
Lender on demand all costs and expenses including, without limitation,
Professional Fees, incurred by Lender (i) in connection with (A) the Loan
Parties’ ongoing performance of and compliance with their respective agreements
and covenants contained in the Loan Documents on their part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements; (B) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to the Intercreditor Agreement, the Loan Documents and any
other documents or matters requested by any Loan Party, by Lender, or by any
Senior Lender; (C) filing and recording fees and expenses, title insurance and
reasonable fees and disbursements of counsel for providing to Lender all
required legal opinions, and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to the Loan Documents;
(D) enforcing or preserving any rights, in response to third party claims or the
prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting the Property, any Loan Party, the Loan
Documents or any other security given for the Loan or the Property; and (E) the
collection of the Debt, enforcement of rights and remedies under the Loan
Documents, the enforcement of liens and security interests under the Loan
Documents, and/or in curing any defaults under the Loan Documents or the Senior
Loan Documents with interest thereon at the Default Rate or the Protective
Advance Default Rate, as applicable or (ii) as a consequence of any Default or
Event of Default under the Loan Documents. The foregoing shall be payable by
Borrower to Lender with or without the filing of any legal action or proceeding,
and shall include, without limitation, any fees and expenses (including, without
limitation, Professional Fees) incurred in any bankruptcy proceeding of any Loan
Party or the Property Owner. In addition, Borrower shall pay to the Depository
on a monthly basis the fees and expenses of the Depository.

 

93



15.24     Intercreditor Agreement. Borrower hereby acknowledges and agrees that
any Intercreditor Agreement between Lender and the Senior Lender (“Intercreditor
Agreement”) is intended solely for the benefit of Lender and the Senior Lender,
that Borrower is not an intended third party beneficiary of any of the
provisions therein, and shall not be entitled to rely on any of the provisions
contained therein, and Lender and the Senior Lender shall have no obligation to
disclose to Borrower the contents of any Intercreditor Agreement. The
Obligations of the Loan Parties to Lender shall remain unmodified by the terms
and provisions of the Intercreditor Agreement.

15.25     Right of Set-Off. In addition to any rights now or hereafter granted
under Applicable Law or otherwise, and not by way of limitation of any such
rights upon the occurrence of an Event of Default, Lender may from time to time,
without presentment, demand, protest or other notice of any kind (all of which
rights being hereby expressly waived by each of the Loan Parties that is a party
to this Agreement), set-off and appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
Lender (including, without limitation, branches, agencies or Affiliates of
Lender wherever located) to or for the credit or the account of Borrower against
the Obligations of Borrower under the Loan Documents or otherwise, irrespective
of whether Lender shall have made any demand hereunder and although such
Obligations, may be contingent or unmatured, and any such set-off shall be
deemed to have been made immediately upon the occurrence of an Event of Default
even though such charge is made or entered on the books of Lender subsequent
thereto.

15.26     Rescission of Payments. If at any time all or any part of any payment
made by Borrower under this Agreement is rescinded or returned for any reason
whatsoever (including, but not limited to, the insolvency, bankruptcy or
reorganization of Borrower), then the Obligations of Borrower shall, to the
extent of the payment rescinded or returned, be deemed to have continued in
existence notwithstanding such previous payment, and the obligations of Borrower
hereunder shall continue to be effective or be reinstated, as the case may be,
as to such payment, all as though such previous payment had never been made.

15.27     No Third Parties Actions. No person other than Lender and Borrower and
their permitted successors and assigns shall have any right of action under any
of the Loan Documents.

15.28     Attorney-In-Fact. Borrower hereby irrevocably appoints and authorizes
Lender, as such Person’s attorney-in-fact, which agency is coupled with an
interest, to execute and/or record in Lender’s or such Person’s name any
notices, instruments or documents that Lender deems appropriate to protect
Lender’s interest under any of the Loan Documents.

15.29     Counterparts. To facilitate execution, this document may be executed
in as many counterparts as may be convenient or required. It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or

 

94



account for more than a single counterpart containing the respective signatures
of, or on behalf of, each of the parties hereto. Any signature page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.

15.30     Time. Time is of the essence of each and every term of this Agreement
and the Loan Documents, except and only to the extent specifically waived by
Lender in writing.

15.31     Indemnity. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD
HARMLESS LENDER, ITS DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, SUCCESSORS AND
ASSIGNS FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, PROFESSIONAL FEES) WHICH LENDER MAY INCUR AS A DIRECT OR INDIRECT
CONSEQUENCE OF: (A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B)
THE FAILURE OF BORROWER TO PERFORM, OR TO CAUSE ANY LOAN PARTY OR PROPERTY OWNER
TO PERFORM, ANY OBLIGATIONS AS AND WHEN REQUIRED BY ANY OF THE LOAN DOCUMENTS;
(C) ANY FAILURE AT ANY TIME OF ANY OF ANY LOAN PARTY’S REPRESENTATIONS OR
WARRANTIES TO BE TRUE AND CORRECT; OR (D) ANY ACT OR OMISSION BY ANY LOAN PARTY
OR OTHER PERSON WITH RESPECT TO ANY OF THE PROPERTY. BORROWER SHALL IMMEDIATELY
PAY TO LENDER UPON DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH
INTEREST FROM THE DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF
INTEREST APPLICABLE TO THE PRINCIPAL BALANCE OF THE NOTE. BORROWER’S DUTY AND
OBLIGATION TO DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER SHALL SURVIVE
CANCELLATION OF THE NOTE AND THE RELEASE, OR REASSIGNMENT OF ANY COLLATERAL OR
OF THE PLEDGE AGREEMENTS.

15.32     USA PATRIOT Act. Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow Lender to
identify the Borrower in accordance with the USA PATRIOT Act.

 

95



IN WITNESS WHEREOF, Lender and Borrower have duly executed this Agreement the
day and year first above written.

LENDER:

CITICORP USA, INC.

 

 

By: /s/ Laura S. Trop

 

Name: Laura S. Trop

 

Title: Authorized Signatory

 

BORROWER:

PGRT EQUITY II LLC, a Delaware limited liability company

 

By:

PRIME GROUP REALTY, L.P., a Delaware limited partnership, its Manager

 

By:

PRIME GROUP REALTY TRUST, a Maryland real estate investment trust, its general
partner

 

By: /s/ David Lichtenstein

 

Name: David Lichtenstein

 

Title: Chairman

 

 

Signature Page for Loan Agreement for PGRT Equity II LLC



Schedule I

Required Items

Pursuant to Section 4.3, Lender shall have received or waived in writing each of
the following Required Items on or before the Closing Date:

(a)   Environmental Reports. An existing environmental questionnaire and
Environmental Report and asbestos inspection in respect of the Property and
Improvements, with an effective date less than six months before the Closing
Date, accompanied by a reliance letter, if necessary, in form and substance
satisfactory to Lender permitting Lender to rely on such report and, if
applicable, all reports pertaining to storage tank removal and related site
clean-up (including closure letter).

(b)   Engineering Report. A current engineering report and engineering
certificate with respect of each of the Properties and Improvements, with an
effective date less than six months before the Closing Date, a soils report and
current seismic reports with respect to the Property and Improvements, with an
effective date less than six months before the Closing Date, accompanied by
reliance letters in form and substance satisfactory to Lender permitting Lender
to rely on such reports.

(c)   Insurance. Valid certificates of insurance for the policies of insurance
required under Section 7.2 hereof, and evidence that the premiums in respect of
such insurance policies are fully paid. Such certificates shall indicate that
the Lender is named as an additional insured on each policy, and that each
casualty policy and rental interruption policy contain a payee endorsement in
favor of Lender.

(d)   Zoning. With respect to the Property and Improvements (including the
construction thereof), at Lender’s option, (i) a zoning opinion in form and
substance satisfactory to Lender, or (ii) a zoning letter from the appropriate
Governmental Authority evidencing compliance of such Property and Improvements
with applicable zoning requirements, (iii) copies of all required zoning,
subdivision and environmental permits.

(e)   Permits; Certificates of Occupancy. Copies of all permits necessary for
the use and operation of the Property and the certificate(s) of occupancy for
the Property and Improvements.

(f)    Leases; Material Agreements. True, complete and correct copies of all
Leases, subleases under Leases, current Rent Rolls and all Material Agreements
including a certified copy of all Management Agreements which are consistent
with Lenders underwriting assumptions as of the date of this Agreement.

(g)   Sources and Uses Statement. A Sources and Uses Statement which evidences
that none of the proceeds of the Loan are used to pay acquisition fees, brokers’
commissions or related or similar expenses to any Loan Party, Property Owner or
Affiliate of any of the foregoing.

 



(h)   Disbursement Instructions. Lender (or escrow agent) shall have received a
disbursement instruction or escrow letter, signed by an authorized
representative of Borrower, irrevocably instructing Lender to fund the proceeds
of the Loan being advanced on the Closing Date, to pay (x) costs incurred by
Borrower reflected in the Sources and Uses Statement, and (y) all of Lender’s
Expenses, incurred and unpaid as of the Closing Date, together with Professional
Fees reasonably estimated by Lender’s counsel to be incurred following the
Closing Date in the preparation of the closing binders, follow up for any items
required to be delivered in connection with the closing and preparation of
Disclosure Material and Information specifically relating to the Loan and the
Properties.

(i)    Consents, Licenses and Approvals. Copies of all consents, licenses and
approvals, if any, required in connection with the execution, delivery and
performance by any Loan Party, and the validity and enforceability, of the Loan
Documents, and which consents, licenses and approvals are in full force and
effect.

(j)    Financial Information. Such financial information relating to the
Property, the Property Owner and the Loan Parties as Lender may reasonably
request.

(k)   Certified Ownership Structure Chart. A chart detailing the ownership
structure of each of the Loan Parties and the Property Owner, accompanied by an
Officer’s Certificate by an authorized officer of Holdings.

(l)    Tax Lot. Evidence satisfactory to Lender that the Property constitutes a
separate tax lot or lots for conveyance and real estate tax assessment purposes.

(m) Evidence of Payment. Evidence of payment of all taxes, assessments and
impact fees applicable to the Property in form satisfactory to the Lender, in
Lender’s sole discretion.

(n)   Appraisals. FIRREA compliant appraisals certified to Lender and dated
within six (6) months of the Closing Date. Such appraisals must show a ratio of
not greater than eighty percent (80%) loan to value when the sum of the Loan
Amount and the aggregate amount of all mortgage debt on the Property is divided
by the total appraised as is value of the Property.

(o)          Operating Statements. Operating Statements for 2002, 2003 and 2004
for each of the Properties.

(p)          Guarantor Financial Statements. Guarantor financial statements for
2005 which include related real estate and flow disclosure reflecting the
acquisition of REIT and Holdings.

 

(q)

Argus Software Files. If available.

(r)           Additional Matters. Such other certificates, reports on the
condition of the Property, policies, forms of evidence or other materials,
opinions, documents and instruments relating to the Loan or the Loan Parties and
the Property

 



Owner as may have been requested by Lender. All corporate and other documents
and all legal matters in connection with the Loan shall be reasonably
satisfactory, in form and substance, to Lender.

 



SCHEDULE II

 

SENIOR LENDERS, SENIOR LOAN AGREEMENTS AND SENIOR NOTES

 

See Schedule 5.47



SCHEDULE III

 

PERMITTED LIENS

 

None.

 

 

 

 



SCHEDULE 5.30

RECORDINGS AND FILINGS

Debtor

Secured Party

Jurisdiction

Prime Group Realty, L.P.

Citicorp USA, Inc.

Secretary of State, Delaware

PGRT Equity II LLC

Citicorp USA, Inc.

Secretary of State, Delaware

PGR Finance XXII, Inc.

Citicorp USA, Inc.

Secretary of State, Delaware

180 N. LaSalle Holdings, L.L.C.

Citicorp USA, Inc.

Secretary of State, Delaware

 

 

 



EXHIBIT A

 

(Description of the Property)

[INTENTIONALLY OMITTED]

 

180 N. LaSalle

180 N. LaSalle Street

Chicago, Illinois

 

 



EXHIBIT B

 

(Definition of Certain Terms)

“Account Collateral” means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon and all proceeds thereof (including, without limitation,
proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities.

“ADA” means the Americans with Disabilities Act, 42 U.S.C. §§ 12101, et seq. as
now or hereafter amended or modified.

“Affiliate” means as to any specified Person, (i) any Person that directly or
indirectly through one or more intermediaries controls or is controlled by or is
under common control with such Person, (ii) any Person owning or controlling 10%
or more of the outstanding voting securities of or other ownership interests in
such Person, (iii) if the such Person is an individual, any entity for which
such Person directly or indirectly acts as an officer, director, partner,
employee or member, or (iv) any entity in which such Person (together with the
members of his family if the Person in question is an individual) owns, directly
or indirectly through one or more intermediaries an interest in any class of
stock (or other beneficial interest in such entity) of 10% or more. Any
reference in this Agreement to a “Person and an Affiliate” shall be deemed to
refer to such Person and an Affiliate of such Person and any references in this
Agreement to a “Person or an Affiliate” shall be deemed to refer to such Person
or an Affiliate of such Person. As used in this Agreement, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policy and/or policies of a Person, whether
through ownership of voting securities or other ownership interests, by contract
or otherwise.

“Affiliate Agreements” shall have the meaning provided in Section 8.8 hereof.

“Agreement” shall have the meaning provided in the introductory paragraph to
this Agreement.

“Amendments” means any and all amendments, modifications, extensions, waivers,
replacements, terminations, renewals, substitutions, consolidations,
restatements, or supplements made from time to time. “Amended” shall have a
correlative meaning.

“Ancillary Accounts” shall have the meaning provided in Section 12.1(a) hereof.

“Applicable Law” means all existing and future federal, state and local laws,
orders, ordinances, governmental rules and regulations or court orders.

“Applicable Interest Rate” means (i) the Eurodollar Rate plus four and
one-quarter of one percent (4.25%) per annum and which shall be adjusted on each
Eurodollar Adjustment Date or (ii) the Base Rate plus one and one-half of one
percent (1.50%) per

 

Exhibit B - 1



annum, changing as and when the Base Rate changes, as selected by Borrower in
accordance with Section 2.5.

“Applicable Ownership Limit” means, as to any class of capital stock of
Holdings, the ownership limits specified in REIT’s Organizational Documents for
such class of capital stock.

“Approved Operating Budget” shall have the meaning set forth in Section 6.5 of
this Agreement.

“Asset Disposition Net Proceeds” means with respect to any Property, the
proceeds of sale, transfer or other disposition of such Property or interest,
consisting of total sales price thereof and any other receipts, compensation or
other consideration paid or arising from such sale, transfer or disposition,
including any post-closing funds paid under post-closing adjustments, less
reasonable bona fide third party costs of closing paid by the applicable Loan
Party or the Property Owner and excluding amounts deducted from the purchase
price to pay for contingent liabilities or otherwise escrowed or held back from
the purchase price paid.

“Assignee” shall have the meaning set forth in Section 15.20.

“Atrium Mortgage” shall have the meaning given to such term in Section 3.1
hereof.

“Available Cash Flow” for any period shall mean all gross revenues of any kind
generated from or by the Properties during such period less the sum of (i) the
amount paid in cash during such period for operating expenses for such
Properties, to the extent but only to the extent, such expenses are permitted to
be paid pursuant to this Agreement and are within the Approved Operating Budget,
plus (ii) actual cash payments to fund reserves with respect to the Properties
required to be funded during such period under this Agreement, plus (iii) actual
cash payments to fund reserves with respect to the Properties (and no other
assets) required to be funded during such period under those of the Senior Loan
Documents which directly and primarily relate to the Properties, all adjusted to
reflect the Borrower’s direct or indirect ownership interest in the Properties.

“Bankruptcy Claims” means all of Borrower’s claims and rights to the payment of
damages arising from any rejection by a lessee of any Lease under the Bankruptcy
code, 11 U.S.C. § 101 et seq., as amended from time to time.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978 (11 U.S.C. § 101-1330)
as now or hereafter amended or recodified.

“Bankruptcy Law” means the Bankruptcy Code or any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or similar law, rule or regulation for the
relief of debtors.

 

Exhibit B - 2



“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of:

(i) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(ii) the sum (adjusted to the nearest one-quarter of one percent (1/4 of 1%) or,
if there is no nearest one-quarter of one percent (1/4 of 1%), to the next
higher one-quarter of one percent (1/4 of 1%)) of (A) one-half of one percent
(1/2 of 1%) per annum plus (B) the latest three-week moving average of secondary
market morning offering rates in the United States for three-month certificates
of deposit of major United States money market banks, such three-week moving
average (adjusted to the basis of a year of 365 days) being determined weekly by
Citibank on the basis of such rates reported by certificate of deposit dealers
to, and published by, the Federal Reserve Bank of New York, or, if such
publication shall be suspended or terminated, on the basis of quotations for
such rates received by Citibank from three New York certificate of deposit
dealers of recognized standing selected by Citibank; and

(iii) the sum of (A) one-half of one percent (0.50%) per annum plus (B) the
Federal Funds Rate in effect from time to time during such period.

“Base Rate Loans” means all Loans outstanding which bear interest at a rate
determined by reference to the Base Rate as provided in Section 2.5.

“Borrower” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Borrowing Base Certificate” shall have the meaning set forth in Section 6.4(b).

“Breakage Costs” shall have the meaning set forth in Section 2.7 hereof.

“Brokerage Agreement” means any agreement or contract with third parties for the
sale or lease of any portion of the Improvements.

“Brokerage Termination Notice” shall have the meaning set forth in Section 9.2.

“Business Day” means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the States of New York
and the state in which the offices of Lender are located (as notified to
Borrower from time to time in writing) are authorized or obligated by law,
governmental decree or executive order to be closed.

“Business Plan” shall have the meaning set forth in Section 6.5 of this
Agreement, and shall include an annual management and marketing plan for each
Fiscal Year, in a form approved by Lender, which will serve as a basis for the
management and administration of the Properties for the upcoming Fiscal Year,
and which will include (i)

 

Exhibit B - 3



the operating strategy for the Property, (ii) a leasing and rental growth plan,
including Leasing Guidelines and (iii) a Capital Expenditure budget for the
Property.

“Capital Expenditure” means, with respect to any Person, all expenditures by
such Person which should be shown as capital expenditures in accordance with
GAAP and, without duplication, the amount of Capitalized Lease Obligations
incurred by such Person.

“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one (1) year after the date of acquisition thereof;
(b) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of S&P, Moody’s Investors Services,
Inc., Duff and Phelps, or Fitch Investors (or, if at any time no two of the
foregoing shall be rating such obligations, then from such other nationally
recognized rating services as may be reasonably acceptable to Lender) and not
listed for possible down-grade in Credit Watch published by S&P; (c) commercial
paper, other than commercial paper issued by Borrower or any of its Affiliates,
maturing no more than ninety (90) days after the date of creation thereof and,
at the time of acquisition, having a rating of at least A 1 or P 1 from either
S&P or Moody’s Investor’s Service, Inc. (or, if at any time neither S&P nor
Moody’s Investor’s Service, Inc. shall be rating such obligations, then the
highest rating from such other nationally recognized rating services as may be
reasonably acceptable to Lender); (d) domestic and Eurodollar certificates of
deposit or time deposits or bankers’ acceptances maturing within ninety (90)
days after the date of acquisition thereof, overnight securities repurchase
agreements, or reverse repurchase agreements secured by any of the foregoing
types of securities or debt instruments issued, in each case, by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia having combined capital and surplus of not
less than Two Hundred Fifty Million Dollars ($250,000,000) (a “Bank”); and (e)
any money market or other interest bearing deposit account maintained at a Bank,
or mutual fund or other investment issued by a Bank, provided that such mutual
fund or other investment invests exclusively in the classes of assets described
in clauses (a)-(d) of this definition.

“Citibank” means Citibank, N.A., a national banking association.

“Closing Date” means the date upon which the Borrower becomes obligated with
respect to the Loan.

 

Exhibit B - 4



“Code” means the Internal Revenue Code of 1986, and as it may be further amended
from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

“Collateral” shall have the meaning provided in Section 3.1 hereof.

“Collateral Accounts” means, collectively and in the singular, as the context
may require, each of the accounts established under the Deposit Account
Agreement.

“Compliance Audit” shall have the meaning provided in Section 7.2(g) hereof.

“Consolidated” when used with respect to any Person, shall mean such Person and
any other Subsidiaries or Persons which are required under GAAP to be
consolidated with such Person for financial reporting purposes.

“Consolidated Debt Service” means with respect to any Person for any period the
sum of (i) Consolidated Interest Expense and (ii) principal payments paid or
payable by such Person and its Subsidiaries as determined on a consolidated
basis on Indebtedness.

“Consolidated Interest Expense” means with respect to any Person for any Period
the Interest Expense for such Person and its Subsidiaries as determined on a
consolidated basis in accordance with GAAP.

“Continental Towers Assignment” shall have the meaning given to such term in
Section 3.1 hereof.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Sections 414(b) or 414(c) of the Code.

“Current Rent Roll” shall have the meaning provided in Section 5.38(b) hereof.

“Debt” means all loans, advances, debts, liabilities and obligations for the
performance of covenants or duties or for payment of monetary amounts (whether
or not such performance is then required or contingent, or such amounts are
liquidated or determinable) owing by the Borrower to the Lender, and all
covenants and duties regarding such amounts, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument, in
each case arising under this Agreement or any of the other Loan Documents. This
term includes all principal, interest (including all interest which accrues
after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of, any Loan Party, whether or not
allowed in such proceeding), fees, expenses, attorneys’ fees and any other sum
chargeable to any Loan Party under this Agreement or any of the other Loan
Documents.

 

Exhibit B - 5



“Default” means an event, condition or circumstance, the occurrence or existence
of which shall, upon the giving of notice or the passage of time, or both,
constitute an Event of Default.

“Default Rate” shall have the meaning provided in Section 2.8(e) hereof.

“Deposit Account” shall have the meaning provided in Section 12.1(a) hereof.

“Deposit Account Agreement” means that certain, Deposit Account Agreement dated
as of the Closing Date by and among the Loan Parties and Lender, together with
any Amendments thereto.

 

“Deposit Account Collateral” shall have the meaning provided in Section 12.5(a)
hereof.

“Depository” shall have the meaning provided in the Deposit Account Agreement.

“Disclosure Material and Information” shall have the meaning provided in Section
15.19 hereof.

“Distributions” shall have the meaning provided in Section 8.7 hereof.

“Dollars” means lawful currency of the United States of America.

“Easement Area” shall have the meaning ascribed to it in Section 5.44(e).

“Effective Material Agreements” shall have the meaning set forth in Section
7.19.

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA (including any Multiemployer Plan) (i) which is maintained
for employees of any Loan Party or any ERISA Affiliate, (ii) which has at any
time within the preceding six (6) years been maintained for the employees of any
Loan Party or any current or former ERISA Affiliate or (iii) for which any Loan
Party, the Property Owner or any ERISA Affiliate has any liability, including
contingent liability.

“Environmental Laws” has the meaning set forth in the Environmental Indemnity.

“Environmental Report” means a “Phase I Environmental Site Assessment” as
referred to in the ASTM Standards on Environmental Site Assessment for
Commercial Real Estate, E 1527-94 (and, if recommended in such Phase I
environmental report, or required by Lender a “Phase II Environmental
Assessment”), prepared by an environmental auditor reasonably approved by Lender
and delivered to Lender and any amendments or supplements thereto delivered to
Lender and shall also include any other environmental reports delivered to
Lender pursuant to this Agreement and the

 

Exhibit B - 6



Environmental Indemnity, and accompanied by a reliance letter, in form and
substance acceptable to Lender, permitting Lender to rely on the report.

“Environmental Requirement” collectively means all applicable present and future
laws, statutes, ordinances, rules, regulations, orders, codes, licenses,
permits, decrees, judgments, directives or the equivalent of or by any
Governmental Authority and relating to or addressing the protection of the
environment or human health.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.

“ERISA Affiliate” means each person (as defined in Section 3(9) of ERISA) which
together with Holdings or any Subsidiary thereof, would be deemed to be a member
of the same “controlled group” within the meaning of Section 414(b), (c), (m)
and (o) of the Code.

“Escrow Fund” shall have the meaning provided in Section 7.4(c) hereof.

“Eurodollar Business Day” means any day on which commercial banks in the City of
London, England are open for interbank or foreign exchange transactions.

“Eurodollar Interest Period” shall have the meaning ascribed to it in Section
2.8(a).

“Eurodollar Interest Rate Determination Date” means the date on which the
Administrative Agent determines the Eurodollar Rate applicable to a borrowing,
continuation or conversion of Eurodollar Rate Loans. The Eurodollar Interest
Rate Determination Date shall be the second Business Day prior to the first day
of the Eurodollar Interest Period applicable to such Borrowing, continuation or
conversion.

“Eurodollar Rate” means, with respect to any Eurodollar Interest Period
applicable to a borrowing of Eurodollar Rate Loans, an interest rate per annum
obtained by dividing (i) the rate of interest per annum (rounded upward to the
nearest whole multiple of 1/100 of 1% per annum if such average is not such a
multiple) appearing on Moneyline Telerate Markets Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London Time) two Business Days prior to the first day
of such Eurodollar Interest Period for a term comparable to such Eurodollar
Interest Period or, if for any reason such rate is not available, the average
(rounded upward to the nearest whole multiple of 1/100 of 1% per annum if such
average is not such a multiple) of the rate per annum at which deposits in
Dollars are offered by Citibank in London, England to prime banks in the London
interbank market at 11:00 a.m. (London time) two Business Days before on the
first day of such Eurodollar Interest Period in an amount substantially equal to
the amount that would be such Eurodollar Rate Loan if such Eurodollar Rate Loan
were to be outstanding during such Eurodollar Interest Period and for a period
equal to such Eurodollar Interest Period by (ii) a percentage equal to 100%
minus the Eurodollar Reserve Percentage for such Eurodollar Interest Period. The
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Eurodollar Reserve Percentage.

 

Exhibit B - 7



“Eurodollar Rate Loans” means those Loans outstanding which bear interest at a
rate determined by reference to the Eurodollar Rate as provided in Section 2.8.

“Eurodollar Reserve Percentage” means for any date that percentage (expressed as
a decimal) which is in effect on such date, as prescribed by the Federal Reserve
Board for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York City with deposits exceeding five billion
Dollars in respect of “Eurocurrency liabilities” having a term equal to the
applicable Eurodollar Interest Period (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurodollar Rate Loans is determined or any category of extensions of credit or
other assets which includes loans by a non-United States office of any bank to
United States residents).

“Event of Default” shall have the meaning provided in Section 13.1 hereof.

“Exit Fee” shall have the meaning provided in Section 2.4 hereof.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Citibank from three Federal Funds brokers of recognized
standing selected by Citibank.

“Financing Statements” shall have the meaning provided in Section 3.1(m) hereof.

“First Payment Date” shall have the meaning provided in Section 2.5(a) hereof.

“Fiscal Quarter” means the three-month period ending on March 31, June 30,
September 30, and December 31 of each year.

“Fiscal Year” means the 12-month period ending on December 31 of each year.

“GAAP” means generally accepted accounting principles consistently applied in
the United States of America as of the date of the applicable financial report.

“Governmental Authority” means the Federal government, or any state or other
political subdivision thereof, or any agency, court or body of the Federal
government, any state or other political subdivision thereof, exercising
executive, legislative, judicial, regulatory or administrative functions.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary  

 

Exhibit B - 8



obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means David Lichtenstein.

“Guaranty” means that certain Repayment, Environmental and Non-Recourse
Carve-Out Guaranty dated as of the Closing Date made by the Guarantor in favor
of Lender, together with any Amendments thereto.

“Hazardous Materials” means any material or substance that, whether by its
nature or use, is now or hereafter defined as a hazardous waste, hazardous
substance, pollutant or contaminant under any Environmental Requirement, or
which is toxic, explosive, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and which is now or hereafter regulated under any
Environmental Requirement, or which is or contains petroleum, gasoline, diesel
fuel or another petroleum hydrocarbon product.

“Holdings” shall have the meaning provided in the recitals to this Agreement.

“Holdings/PGRT Equity Pledge Agreement” shall have the meaning given to such
term in Section 3.1 hereof.

“Holdings Pledge Agreement” shall have the meaning provided in Section 3.1(a)
hereof.

“Improvements” as to the Property, means all buildings, structures, fixtures,
Tenant Improvements and other improvements and appurtenances now or hereafter
located on the Property, including all parking areas, water, sanitary and storm
sewers, elevators, escalators, heating, ventilating and air conditioning system
and components, septic system components, signage, drainage, electrical
equipment, plumbing, sprinkler and other fire safety equipment, satellite dishes
or other telecommunication equipment, and all additions to, modifications of and
replacements thereof.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such

 

Exhibit B - 9



Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (f) all Guarantees by such Person
of Indebtedness of others, (g) all Capitalized Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Intellectual Property” shall have the meaning set forth in Section 5.28 hereof.

“Intercreditor Agreement” shall have the meaning provided in Section 15.24
hereof.

“Interest Expense” means for any Person, for the most recently ended period, all
interest expense of such Person and its Subsidiaries, if any, plus (without
duplication) (i) the pro-rata share of interest expense in unconsolidated
Subsidiaries, (ii) capitalized interest and (iii) all accrued, or paid interest
incurred on any obligation for which such Person and any of its Subsidiaries is
wholly or partially liable under repayment, interest carry, or performance
guarantees, or other relevant liabilities.

“Investor” shall have the meaning set forth in Section 15.19 hereof.

“Involuntary Bankruptcy Event” means the commencement of a case, proceeding or
other action under any Bankruptcy Law (not brought by Lender) against any Loan
Party or Property Owner which is not dismissed within sixty (60) days of filing.

“IRS” means the United States Internal Revenue Service.

“Jorie Pledge Agreement” shall have the meaning given to such term in Section
3.1 hereof.

“Lease” means any lease, license, letting, concession, occupancy agreement or
other agreement (whether written or oral and whether now or hereafter in
effect), existing as of the date hereof or hereafter entered into by any Loan
Party or the Property Owner, pursuant to which any Person is granted a
possessory interest in, or right to use or occupy all or any portion of any
space in any Property, and every Amendment or other agreement relating to such
lease or other agreement entered into, in accordance with the terms of the Loan
Documents, in connection with such lease or other agreement and all agreements
related thereto, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto. The term “Lease” shall also include any sublease under a Lease if
any Loan Party or the Property Owner has the right to approve the sublease or if
such Loan Party or any Affiliate of such Loan Party is the sublessor thereunder.

 

Exhibit B - 10



“Lease Guaranty” means all of Borrower’s right, title and interest in and claims
under any and all lease guaranties, letters of credit and any other credit
support given to any Loan Party or the Property Owner by any guarantor in
connection with any Lease as set forth in Section 7.5(b).

“Legal Requirements” means

(i)           all existing and future governmental statutes, laws, rules,
orders, regulations, ordinances, judgment decrees and injunctions of
Governmental Authorities (including, without limitation, Environmental
Requirements) affecting any Loan Party, its Subsidiaries or Affiliates or any
part thereof, or the construction, ownership, use, alteration or operation
thereof, or any part thereof (whether now or hereafter enacted and in force);
and

 

 

(ii)

all permits, licenses and authorizations and regulations relating thereto.

“Lender” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Lender’s Expenses” means all out-of-pocket fees, costs and expenses and
disbursements of Lender including, without limitation, all Professional Fees
incurred by Lender, in connection with (i) the negotiation, preparation,
execution and delivery of the Loan Documents and any Intercreditor Agreement and
the documents and instruments referred to therein (ii) the Amendment of any Loan
Document and (iii) the creation, perfection or protection of Lender’s Liens in
the Collateral (including, without limitation, fees and expenses for title and
lien searches and filing and recording fees, intangible taxes, personal property
taxes, due diligence expenses, travel expenses, costs of appraisals,
Environmental Reports, surveys and engineering reports).

“Lender Termination Request” shall have the meaning provided in Section 9.1(b).

“Letter of Direction” shall have the meaning provided in Section 12.1(c).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” shall have the meaning provided in the recitals to this Agreement,
together with any Amendments thereto.

“Loan Account” shall have the meaning provided in Section 2.11 of this
Agreement.

 

Exhibit B - 11



“Loan Amount” shall have the meaning provided in Section 2.1 of this Agreement.

“Loan Documents” means this Agreement, the Note, the Guaranty and the Security
Documents, together with any Amendments thereto.

“Loan Parties” means, collectively, the Subsidiary Pledgors.

“Loss Proceeds” shall have the meaning provided in Section 7.3(d) hereof.

“Major Lease” means any lease of more than 10% of the gross rentable square
footage of the applicable Property.

“Management Agreement” has the meaning provided in Section 9.1(a) hereof.

“Manager” shall have the meaning provided in Section 9.1(a) hereof.

“Material Adverse Change” or “Material Adverse Effect” means a material adverse
effect upon (i) the business operations, assets or condition (financial or
otherwise) or prospects of any Loan Party or the Property Owner, (ii) the
ability of any Loan Party to perform, or of Lender to enforce, any material
provision of the Loan Documents or (iii) the validity, priority or
enforceability of this Agreement or any other Loan Document, the ability of
Lender to enforce its legal remedies pursuant to this Agreement or any other
Loan Documents, or the Loan.

“Material Agreements” means, with respect to any Loan Party and the Property
Owner, (x) each contract and agreement entered into by such Person or a
predecessor in interest to such Person relating to the ownership, management,
development, use, operation, leasing, maintenance, repair or improvement of any
Property, or otherwise imposing obligations on such Person, under which such
Person would have the obligation to pay more than $500,000 per annum or which
cannot be terminated by such Person without cause upon thirty (30) days’ notice
or less, (y) each contract and agreement which is not included in (i) but which,
to such Person’s knowledge, is reasonably likely to materially and adversely
affect such Person or any Property and (z) the Senior Loan Documents.

“Maturity Date” means January 10, 2008, as the same may be accelerated pursuant
to the provisions of the Note, Section 13.2 of this Agreement, or applicable
law.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 3(37) or
Section 4001(a)(3) of ERISA to which a Loan Party, the Property Owner or any
ERISA Affiliate is making, or is accruing an obligation to make, contributions
or has made, or been obligated to make, contributions within the preceding six
(6) years, or for which a Loan Party or any ERISA Affiliate has any liability,
including contingent liability.

 

Exhibit B - 12



“Net Operating Income” means, for the period in question, an amount equal to the
Operating Income for such period, less the amount of all Operating Expenses for
such period.

“Note” means a certain Note dated as of the Closing Date in the principal sum of
$11,000,000 given by Borrower to Lender, together with any Amendments thereto.

“Notice of Conversion/Continuation” means a notice in the form of Exhibit J
attached hereto.

“Obligations” shall have the meaning provided in Section 3.2 hereof.

“Officer’s Certificate” means written certification with respect to a particular
matter made by an individual authorized to act on behalf of any Person
delivering the certificate and, to the extent applicable, any constituent Person
with respect to such Person. Without limiting the foregoing, if the individual
signing the certificate is doing so on behalf of a corporation, then such
individual shall hold the office of President, Executive Vice President, Senior
Vice President, Vice President, Chief Financial Officer or Chief Accounting
Officer (or the equivalent) with respect to such corporation. Any such
certificate may be based, insofar as it relates to legal accounting,
architectural or engineering matters or matters customarily dealt with by
experts, upon the written advice of counsel, an accountant, architect, engineer
or such expert, as applicable, provided the individual signing the certificate
believes in good faith that such reliance is justified.

“Operating Account” shall have the meaning provided in Section 12.1(c) hereof.

“Operating Budget” shall have the meaning set forth in Section 6.5 hereof.

“Operating Expenses” means with respect to the Property, for any period, all
expenditures by Manager, the Property Owner or any Loan Party as and to the
extent required to be expensed under GAAP during such period in connection with
the ownership, operation, maintenance, repair or leasing of such Property and
Improvements, including, without limitation or duplication:

(i)           expenses in connection with cleaning, repair, replacement,
painting and maintenance;

(ii)          wages, benefits, payroll taxes, uniforms, insurance costs and all
other related expenses for employees of Manager, the Property Owner or any Loan
Party engaged in repair, operation, maintenance of the Property, or service to
tenants, patrons or guests thereof;

 

 

(iii)

any management fees and expenses;

(iv)         the cost of all electricity, oil, gas, water, steam, heat,
ventilation, air conditioning and any other energy, utility or similar item and
overtime services;

 

 

(v)

the cost of cleaning supplies;

 

Exhibit B - 13



(vi)         Real Property Taxes and Other Property Charges that are actually
paid (from a source other than reserved funds) or reserved for or by or on
behalf of any Loan Party or the Property Owner;

(vii)       business interruption, liability, casualty and fidelity insurance
premiums, provided, however, if any insurance is maintained as part of a blanket
policy covering such Property and other properties, the insurance premium
included in this subparagraph shall be the premium fairly allocable to such
Property;

(viii)      Professional Fees incurred in connection with the ownership, leasing
or operation of the Property, including, without limitation, collection costs
and expenses;

 

 

(ix)

costs and expenses of security and security systems;

 

 

(x)

trash removal and exterminating costs and expenses;

 

 

(xi)

advertising and marketing costs;

(xii)       costs of environmental audits and monitoring, environmental
investigation, remediation or other response actions or any other expenses
incurred with respect to compliance with Environmental Laws; and

(xiii)      all other ongoing expenses which in accordance with GAAP are
required to be or are included in the relevant Person’s annual financial
statements as operating expenses of such Property.

Notwithstanding the foregoing, Operating Expenses shall not include (x) any
taxes imposed on such Person’s net income, (y) depreciation or amortization or
(z) payments in connection with the Loan or the Senior Notes.

“Operating Income” means with respect to the Property, for any period, all
regular ongoing income of any Loan Party or the Property Owner during such
period from the operation of the Property, including, without limitation:

(i)           all amounts payable as rents (other than Security Deposits) and
all other amounts payable under Leases or other third party agreements relating
to the ownership and operation of the Property (including, without limitation,
all reimbursements by tenants, lessees, licensees and other users of such
Property), discounts or credits to the Property Owner, income, interest and
other monies directly or indirectly received by or on behalf of or credited to
the Property Owner from any Person with respect to the Property Owner’s
ownership, use, development, operation, leasing, franchising, marketing or
licensing of the Property, and interest income;

 

 

(ii)

business interruption insurance proceeds; and

 

Exhibit B - 14



(iii)         all other amounts which in accordance with GAAP are required to be
or are included in the Property Owner’s annual financial statements as operating
income of the Property.

“Operating Member” shall have the meaning provided in the Recitals.

“Organizational Documents” means shall mean (i) with respect to a corporation,
such Person’s certificate of incorporation and by-laws, and any shareholder
agreement, voting trust or similar arrangement applicable to any of such
Person’s authorized shares of capital stock, (ii) with respect to a partnership,
such Person’s certificate of limited partnership, partnership agreement, voting
trusts or similar arrangements applicable to any of its partnership interests,
(iii) with respect to a limited liability company, such Person’s certificate of
formation, limited liability company agreement or other document affecting the
rights of holders of limited liability company interests, and (iv) any and all
agreements between any constituent member, partner or shareholder of any Person,
including any contribution agreement or indemnification agreements. In each
case, “Organizational Documents” shall include any indemnity, contribution,
shareholders or other agreement among any of the owners of the entity in
question.

“Other Obligations” shall have the meaning provided in Section 3.2 hereof.

“Other Property Charges” shall have the meaning provided in Section 7.4(a)
hereof.

“Ownership Interests” shall have the meaning provided in Section 11.1 hereof.

“Participants” shall have the meaning provided in Section 15.20 hereof.

“Payment Date” shall have the meaning provided in Section 2.5(a) hereof.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Pension Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Loan Party or any ERISA Affiliate has been an “employer”
(as defined in Section 3(5) of ERISA) within the past six years.

“Permits” means all licenses, permits and certificates used or useful in
connection with the design and construction, ownership, operation, use or
occupancy of the Improvements and/or any Property, including without limitation,
building permits, business licenses, licenses to conduct business and all such
other permits, licenses and rights, obtained from any Government Authority.

“Permitted Debt” means the Debt, and:

 

 

(i)

the Senior Loans;

 

Exhibit B - 15



(ii)          Trade Payables, (i) in the case of Holdings and its Subsidiaries,
in an aggregate amount not to exceed $6,000,000 at any one time outstanding and
(ii) in the case of Borrower and its Subsidiaries, in an aggregate amount not to
exceed $1,000,000 at any one time outstanding, in each case which are
customarily paid by the obligor thereunder within 60 days of incurrence and in
fact not more than 60 days outstanding (unless obligor is properly and in good
faith contesting such Trade Payable by appropriate proceedings promptly
instituted and diligently conducted in accordance with the provisions of this
Agreement), which are incurred in the ordinary course of such Person’s ownership
and operation of the Property, in amounts reasonable and customary for similar
properties; and

 

(iii)

real estate taxes; and

(iv)         if required by Lender, Indebtedness pursuant to interest rate
hedging agreements which have been approved by Lender.

“Permitted Investments” has the meaning given such term in the Deposit Account
Agreement.

“Permitted Liens” means, collectively: (a) the Liens created by the Loan
Documents and the Senior Loan Documents or otherwise disclosed on Exhibit F, (b)
all Liens, encumbrances and other matters disclosed in the title insurance
commitments delivered to Lender prior to Closing and listed in Schedule III
attached hereto and which do not in any event have a Material Adverse Effect,
(c) Liens, if any, for taxes imposed by any Governmental Authority not yet due
or delinquent, and (d) statutory Liens for labor or materials securing sums not
yet due and payable.

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness that (i) does not exceed the aggregate
principal amount (plus accrued interest and any applicable premium and
associated fees and expenses) of the Indebtedness being replaced, renewed,
refinanced or extended, (ii) does not have a Weighted Average Life to Maturity
at the time of such replacement, renewal, refinancing or extension that is less
than the Weighted Average Life to Maturity of the Indebtedness being replaced,
renewed, refinanced or extended, (iii) does not rank at the time of such
replacement, renewal, refinancing or extension senior to the Indebtedness being
replaced, renewed, refinanced or extended, (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, subordination, event of default and
remedies) that are materially less favorable to the relevant obligor than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended
and (v) is governed by an intercreditor agreement acceptable to Lender.

“Person” means any individual, sole proprietorship, corporation general
partnership, limited partnership, limited liability company or partnership,
joint venture, association, joint- stock company, bank, trust, estate,
association, joint stock company, bank, trust, estate, unincorporated
organization, any federal, state, county or municipal

 

Exhibit B - 16



government (or any agency or political subdivision thereof), endowment fund or
any other form of entity.

“Personal Property” shall have the meaning provided in Section 7.6 hereof.

“PGRT Equity/Portfolio Pledge Agreement” shall have the meaning given to such
term in Section 3.1 hereof.

“Plan” means an employee benefit plan as defined in Section 3(3) of ERISA,
whether or not terminated, as to which the Borrower or any member of the
Controlled Group may have any liability (other than a Multiemployer Plan).

“Pledge Agreements” means the collective reference to the Holdings Pledge
Agreement, the Borrower Pledge Agreement, the PGR Pledge Agreement, the 180 N.
LaSalle Pledge Agreement, the Deposit Account Agreement, and any other pledge
agreement entered into by any Loan Party after the Closing Date, together with
any Amendments to any of the foregoing.

“Policies” shall have the meaning provided in Section 4.2(a) hereof.

“Professional Fees” means all fees, costs and expenses of attorneys (including
fees billed for law clerks, paralegals and others not admitted to the bar but
performing services under the supervision of an attorney and customarily billed
to clients and for witness fees and court costs), accountants, appraisers,
advisors and consultants and, in each case, including document reproduction
expenses, cost of exhibit preparation, courier charges and postal and
communication expenses and their other out-of-pocket expenses. The term includes
fees and expenses incurred after the filing of a voluntary or involuntary
petition in bankruptcy.

“Projections” shall have the meaning provided in Section 6.5 hereof.

“Property” and “Properties” have the meaning set forth in the recitals to this
Agreement, and, as the context requires, includes any Improvements or Personal
Property located thereon.

“Property Owner” means 180 N. LaSalle II, L.L.C.

“Protective Advance Default Rate” shall have the meaning provided in
Section 2.10(b) hereof.

“Rating Agency” means S&P, Moody’s, Duff & Phelps Credit Rating Co. and Fitch
Investors Service, L.P. or any successor thereto, and any other nationally
recognized statistical rating organization to the extent that any of the
foregoing have been or will be engaged by Lender or its designers in connection
with or in anticipation of a securitization.

“Rating Agency Confirmation” means written confirmation from a Rating Agency
that has rated the securities relating to the Loan that a proposed action will
not

 

Exhibit B - 17



result in a withdrawal, qualification, or downgrade of the rating of such
securities by such Rating Agency.

“Real Property Taxes” shall have the meaning provided in Section 7.4(a) hereof.

“Refinancing Proceeds” shall have the meaning provided in Section 8.5(b) hereof.

“REIT” shall have the meaning set forth in the Recitals.

“Release Price” shall have the meaning provided in Section 8.5(a).

“Releasing Parties” shall have the meaning provided in Section 15.3.

“Relevant Signatory” shall have the meaning given to such term in Section 9.2
hereof.

“REMIC” means a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event, provided that a failure to meet the minimum
funding standard of Section 412 of the Code and of Section 302 of ERISA shall be
a Reportable Event regardless of the issuance of any such waivers in accordance
with either Section 4043(a) of ERISA or Section 412(d) of the Code.

“Required Consents” shall have the meaning provided in Section 5.4 hereof.

“Required Items” shall have the meaning provided in Section 4.3 hereof.

“Reserves” means those amounts on deposit or required to be deposited in the
Collateral Accounts.

“Restoration” shall have the meaning provided in Section 7.3(a) hereof.

“Revenues” means all income, rents, issues, profits, revenues (including all oil
and gas or other mineral royalties and bonuses), deposits and other benefits
from any Property including, without limitation, all receivables, customer
obligations, installment payment obligations and other obligations now existing
or hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the possession, use or occupancy of
all or any portion of any Property or Improvements or Personal Property located
thereon, or the rendering of services by any Loan Party or any Subsidiary or
Affiliate thereof (including any Property Owner) or an operator or manager of
any Property or acquired from others including, without limitation, from the
rental of any retail space, commercial space, or other space, stores or offices,
including any

 

Exhibit B - 18



deposits securing reservations of such space, exhibit or sales space of every
kind, license, lease, subleases and concession fees and rentals, service
charges, vending machine sales and proceeds, if any, from business interruption
or other loss of income insurance relating to the use, enjoyment or occupancy of
such Property, all Bankruptcy Claims, Lease Guaranties, and all proceeds from
the sale or other disposition of the Leases, the rents, the Lease Guaranties and
the Bankruptcy Claims.

“Securitization” shall have the meaning set forth in Section 15.19 hereof.

“Security Deposits” shall have the meaning provided in Section 7.5(e) hereof.

“Security Documents” shall have the meaning provided in Section 3.1 hereof.

“Senior Lender” means the Person(s) described in Schedule II to this Agreement,
and shall also include the successors and assigns of such Persons.

“Senior Lien” means the liens created by the Senior Loan Documents, securing
payment of the Senior Notes, together with any Amendments thereto which have
been approved by Lender.

“Senior Loans” means, collectively, each loan by and between the Senior Loan
Obligor and the Senior Lender under which the Senior Lender has made advances to
such Senior Loan Obligor, pursuant to the terms and conditions of the Senior
Loan Documents.

“Senior Loan Agreement” means each agreement between the Senior Loan Obligor and
the Senior Lender described on Schedule II hereto, together with Amendments
thereto which have been approved in writing by Lender.

“Senior Loan Documents” means the Senior Notes, the Senior Loan Agreements, and
all documents, instruments and agreements now existing or hereafter arising
which evidence or secure any Senior Loan, together with any Amendments thereto
which have been approved in writing by Lender.

“Senior Loan Obligor” means 180 N. LaSalle II L.L.C.

“Senior Note” means that certain promissory note executed by the Senior Loan
Obligor in favor of the Senior Lender and described on Schedule II hereto.

“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable

 

Exhibit B - 19



value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured; (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature; and (d) such Person is not engaged in
a business or transaction, and is not about to engage in a business or
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities (such as litigation,
guarantees and pension plan liabilities) at any time shall be computed as the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.

“Sources and Uses Statement” means a complete description of Borrower’s sources
and uses of the proceeds of the Loan, in form and substance satisfactory to
Lender and expressly approved by Lender in writing, containing no line items or
provisions for payment of any acquisition fees, financing fees, development
fees, other fees of any type, brokers’ commissions or related or similar
expenses to any Loan Party, Property Owner or any Affiliate of any of the
foregoing and which is attached hereto as Exhibit I.

“Subdivision Map” shall have the meaning provided in Section 7.18 hereof.

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Subsidiary Pledgors” shall have the meaning provided in the recitals to this
Agreement.

“Taxes” means any taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto (including interest, penalties or
additions thereto), excluding taxes imposed on or measured by the net income of
the Lender (including franchise tax, alternative minimum tax, or other tax to
the extent such taxes are principally measured on net income) by or within the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of the Borrower (except for such net income or other taxes
which would not be imposed but for the nexus of the Lender arising as a result
of the transactions contemplated by this Agreement) or under the laws of which
the Lender is organized or from which it makes the Advances or any political
subdivision of any thereof.

“Tenant Improvements” means with respect to the Property, collectively, (i)
tenant improvements to be undertaken for any tenant required to be completed by
any Loan Party or the Property Owner pursuant to the terms of such tenant’s
Lease and (ii)

 

Exhibit B - 20



allowances to be paid to a tenant pursuant to such tenant’s Lease in connection
with such tenant’s construction of its tenant improvements at such Property, but
specifically excluding any rent concessions granted to a tenant by any Loan
Party or Property Owner.

“Tenant Improvement and Leasing Commission Reserve Account” shall have the
meaning provided in Section 2.17(a).

“Tenant Improvement and Leasing Commission Reserve Fund” shall have the meaning
provided in Section 2.17(a).

“Tenant Improvement and Leasing Commission Reserve Monthly Deposit” shall have
the meaning provided in Section 2.17(a).

“Termination Event” means: (A) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder with respect to any Pension Plan,
except such an event with respect to which notice has been waived by regulation;
(B) the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) or 4068(f) of ERISA; (C) the termination of a Pension Plan,
the filing of a notice of intent to terminate a Pension Plan or the treatment of
a Pension Plan amendment as a termination under Section 4041 of ERISA; (D) the
institution of proceedings to terminate, or the appointment of a trustee with
respect to, any Pension Plan by the PBGC; (E) any other event or condition which
would constitute grounds under Section 4042(a) of ERISA for the termination of,
or the appointment of a trustee to administer, any Pension Plan; (F) the partial
or complete withdrawal of a Loan Party or any ERISA Affiliate from a
Multiemployer Plan; (G) the imposition of a Lien pursuant to Section 412 of the
Code or Section 302 of ERISA; (H) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA; or (I) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.

“Title Insurance Policy” means, with respect to any Property, a title insurance
policy issued by a title insurance company to any Person.

“Trade Payables” means unsecured amounts payable by or on behalf of any Person
for or in respect of the operation of the Properties in the ordinary course,
including amounts payable to suppliers, vendors, contractors, mechanics,
materialmen or other Persons providing property or services to the Properties or
such Person.

“Transfer” means any sale, assignment, conveyance, alienation, mortgage,
encumbrance, pledge, hypothecation or other transfer, including any swap,
derivative or other transaction shifting the risks and rewards of ownership,
whether voluntary or involuntary.

“TRIA” means the Terrorism Risk Insurance Act of 2002, as amended from time to
time.

 

Exhibit B - 21



“Unencumbered Asset” means any asset which as of any date of determination, (a)
is not subject to any Liens, (b) is not subject to any agreement (including any
Material Agreement) which prohibits or limits the ability of any Loan Party or
the Property Owner to create, incur, assume or suffer to exist any Lien upon any
assets of such Loan Party, and (c) is not subject to any agreement (including
any Material Agreement) which entitles any Person to the benefit of any Lien.

“Uniform Commercial Code” means the collective reference to the Uniform
Commercial Code as enacted in the State of New York and the state in which any
Property is located.

“Voluntary Bankruptcy Event” means the taking of any of the following actions by
any Loan Party or the Property Owner with respect to any Bankruptcy Law:
(A) commencing or joining in the commencement of a voluntary case,
(B) commencing or joining in the commencement of an involuntary case against any
other Loan Party or the Property Owner, (C) consenting to the entry of an order
for relief against it in an involuntary case, (D) seeking or consenting to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, examiner, magistrate, arbitrator, sequestrator (or other
similar official) of such Loan Party or the Property Owner or of any substantial
part of its property, (E) making a general assignment for the benefit of its
creditors, (F) colluding directly or indirectly with one or more creditors of it
or any other Loan Party or the Property Owner to cause any third party to
commence an involuntary case against any Loan Party or the Property Owner, or to
seek the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, examiner, magistrate, conservator, arbitrator,
sequestrator (or other similar official) of any Loan Party, the Property Owner
or any substantial part of its property, (G) admitting in writing its inability
to pay its debts as they become due, or (H) the filing of, joinder in, or filing
or filing a motion in support of, a motion for the substantive consolidation of
any Loan Party or Property Owner with the estate of any other Loan Party,
Property Owner or any other Person.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Exhibit B - 22



Exhibit C

Subsidiary Pledgors

[INTENTIONALLY OMITTED]

 

180 N. LaSalle Holdings, L.L.C.

 

- 1



Exhibit D

 

Property Owner

[INTENTIONALLY OMITTED]

 

180 N. LaSalle II, L.L.C.



Exhibit F

 

Certain Other Permitted Liens

 

None



EXHIBIT J

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

To:

Citicorp USA, Inc., as the Lender under that certain Loan Agreement dated as of
September 27, 2006 between PGRT Equity II LLC (the “Borrower”) and the Lender
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”).

 

On behalf of Borrower, the undersigned hereby gives to the Lender a Notice of
Conversion/Continuation pursuant to Section 2.5(c) of the Loan Agreement, and
the Borrower hereby requests:

 

 

ٱ

Conversion of $                           of the outstanding Loan made to
Borrower in the original principal amount of $                          and of
which $                           is outstanding on the date hereof, into a
Eurodollar Rate Loan.

 

Applicable Interest Period:

ٱ one month

 

ٱ two months

 

ٱ three months

 

ٱ six months

 

ٱ nine months

 

ٱ twelve months

 

ٱ twenty-four months

 

 

ٱ

Continuation of a Eurodollar Rate Loan made to Borrower in the original
principal amount of $ ___________________.

 

 

Applicable Interest Period:

ٱ one month

 

ٱ two months

 

ٱ three months

 

ٱ six months

 

ٱ nine months

 

ٱ twelve months

 

ٱ twenty-four months

 

The proposed date on which such Conversion or Continuation should be made is
                                            , 200      (must be a Business Day
at least three Business Days in advance of the proposed conversion/continuation
date in the case of a conversion to, or a continuation of, the Eurodollar Rate).



The undersigned hereby certifies that all conditions precedent to any Loan or
conversion requested hereunder have been fully and timely satisfied. The
approval of this Notice of Conversion/Continuation will not be deemed to be a
waiver by Lender of any Event of Default or Default, or of any of the conditions
precedent to Lender’s taking of any action requested hereby.

Date: September 27, 2006

PGRT EQUITY II LLC

 

 

 

By: /s/ David Lichtenstein

 

Name: David Lichtenstein

 

Title: Chairman

 

 

 